Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of February 10, 2011

 

among

 

ROCKWOOD SPECIALTIES GROUP, INC.,
as Borrower

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
as a Guarantor

 

The Several Lenders
from Time to Time Parties Hereto

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

MORGAN STANLEY SENIOR FUNDING, INC. and

UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

KKR CAPITAL MARKETS LLC
as Joint Arranger and Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Definitions

1

1.1

 

Defined Terms

1

1.2

 

Exchange Rates

40

1.3

 

Redenomination of Certain Foreign Currencies

41

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit

41

2.1

 

Commitments

41

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

44

2.3

 

Notice of Borrowing

44

2.4

 

Disbursement of Funds

45

2.5

 

Repayment of Loans; Evidence of Debt

46

2.6

 

Conversions and Continuations

47

2.7

 

Pro Rata Borrowings

49

2.8

 

Interest

49

2.9

 

Interest Periods

50

2.10

 

Increased Costs, Illegality, etc.

50

2.11

 

Compensation

53

2.12

 

Change of Lending Office

53

2.13

 

Notice of Certain Costs

54

2.14

 

Incremental Facilities

54

 

 

 

 

SECTION 3.

 

Letters of Credit

56

3.1

 

Letters of Credit

56

3.2

 

Letter of Credit Requests

58

3.3

 

Letter of Credit Participations

58

3.4

 

Agreement to Repay Letter of Credit Drawings

60

3.5

 

Increased Costs

61

3.6

 

Successor Letter of Credit Issuer

62

3.7

 

Defaulting Lenders and Letters of Credit

63

 

 

 

 

SECTION 4.

 

Fees; Commitments

63

4.1

 

Fees

63

4.2

 

Voluntary Reduction of Revolving Credit Commitments

64

4.3

 

Mandatory Termination of Commitments

65

 

 

 

 

SECTION 5.

 

Payments

65

5.1

 

Voluntary Prepayments

65

5.2

 

Mandatory Prepayments

66

5.3

 

Method and Place of Payment

69

5.4

 

Net Payments

70

5.5

 

Computations of Interest and Fees

73

 

 

 

 

SECTION 6.

 

Conditions Precedent to Initial Borrowing

74

6.1

 

Credit Documents

74

6.2

 

Collateral

74

6.3

 

Legal Opinions

75

 

i

--------------------------------------------------------------------------------


 

6.4

 

Closing Certificates

75

6.5

 

Corporate Proceedings of Each Credit Party

75

6.6

 

Corporate Documents

76

6.7

 

Fees

76

6.8

 

Patriot Act

76

6.9

 

Existing Credit Agreement

76

 

 

 

 

SECTION 7.

 

Conditions Precedent to All Credit Events

76

7.1

 

No Default; Representations and Warranties

76

7.2

 

Notice of Borrowing; Letter of Credit Request

76

7.3

 

Revolving Credit Loans

77

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

77

8.1

 

Corporate Status

77

8.2

 

Corporate Power and Authority

77

8.3

 

No Violation

77

8.4

 

Litigation

78

8.5

 

Margin Regulations

78

8.6

 

Governmental Approvals

78

8.7

 

Investment Company Act

78

8.8

 

True and Complete Disclosure

78

8.9

 

Financial Condition; Financial Statements

79

8.10

 

Tax Returns and Payments

79

8.11

 

Compliance with ERISA

79

8.12

 

Subsidiaries

80

8.13

 

Patents, etc.

80

8.14

 

Environmental Laws

80

8.15

 

Properties

81

8.16

 

Solvency

81

 

 

 

 

SECTION 9.

 

Affirmative Covenants

81

9.1

 

Information Covenants

81

9.2

 

Books, Records and Inspections

84

9.3

 

Maintenance of Insurance

84

9.4

 

Payment of Taxes

85

9.5

 

Consolidated Corporate Franchises

85

9.6

 

Compliance with Statutes, Obligations, etc.

85

9.7

 

ERISA

85

9.8

 

Good Repair

86

9.9

 

Transactions with Affiliates

86

9.10

 

End of Fiscal Years; Fiscal Quarters

86

9.11

 

Additional Guarantors and Grantors

87

9.12

 

Pledges of Additional Stock and Evidence of Indebtedness

87

9.13

 

Use of Proceeds

88

9.14

 

Changes in Business

88

9.15

 

Further Assurances

88

9.16

 

Post-Closing Obligations

89

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.

 

Negative Covenants

90

10.1

 

Limitation on Indebtedness

90

10.2

 

Limitation on Liens

93

10.3

 

Limitation on Fundamental Changes

95

10.4

 

Limitation on Sale of Assets

97

10.5

 

Limitation on Investments

98

10.6

 

Limitation on Dividends

100

10.7

 

Limitations on Debt Payments

101

10.8

 

Limitations on Sale Leasebacks

102

10.9

 

Senior Secured Debt to Consolidated EBITDA Ratio

102

10.10

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

102

10.11

 

Capital Expenditures

102

 

 

 

 

SECTION 11.

 

Events of Default

103

11.1

 

Payments

103

11.2

 

Representations, etc.

103

11.3

 

Covenants

103

11.4

 

Default Under Other Agreements

103

11.5

 

Bankruptcy, etc.

104

11.6

 

ERISA

104

11.7

 

Guarantee

105

11.8

 

Pledge Agreement

105

11.9

 

Security Agreement

105

11.10

 

Mortgages

105

11.11

 

Subordination

105

11.12

 

Judgments

105

11.13

 

Change of Control

106

 

 

 

 

SECTION 12.

 

The Administrative Agent

106

12.1

 

Appointment

106

12.2

 

Delegation of Duties

107

12.3

 

Exculpatory Provisions

107

12.4

 

Reliance by Administrative Agent

107

12.5

 

Notice of Default

108

12.6

 

Non-Reliance on Administrative Agent and Other Lenders

108

12.7

 

Indemnification

109

12.8

 

Administrative Agent in its Individual Capacity

109

12.9

 

Successor Agent

109

12.10

 

Withholding Tax

110

 

 

 

 

SECTION 13.

 

Miscellaneous

110

13.1

 

Amendments and Waivers

110

13.2

 

Notices

112

13.3

 

No Waiver; Cumulative Remedies

113

13.4

 

Survival of Representations and Warranties

113

13.5

 

Payment of Expenses and Taxes

113

13.6

 

Successors and Assigns; Participations and Assignments

114

 

iii

--------------------------------------------------------------------------------


 

13.7

 

Replacements of Lenders under Certain Circumstances

119

13.8

 

Adjustments; Set-off

119

13.9

 

Counterparts

120

13.10

 

Severability

120

13.11

 

Integration

120

13.12

 

GOVERNING LAW

120

13.13

 

Submission to Jurisdiction; Waivers

120

13.14

 

Acknowledgments

121

13.15

 

WAIVERS OF JURY TRIAL

121

13.16

 

Confidentiality

121

13.17

 

Judgment Currency

122

13.18

 

Permitted Amendments

122

 

SCHEDULES

 

 

 

Schedule 1.1 (a)

Additional Cost

Schedule 1.1 (b)

Mortgaged Properties

Schedule 1.1 (c)

Commitments and Addresses of Lenders

Schedule 1.1 (d)

Converting Letters of Credit

Schedule 8.12

Subsidiaries

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2

Closing Date Liens

Schedule 10.5

Closing Date Investments

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Guarantee

Exhibit B

Form of Mortgage (Real Property)

Exhibit C

Form of Perfection Certificate

Exhibit D

Form of Pledge Agreement

Exhibit E-1

Form of First Lien Intercreditor Agreement

Exhibit E-2

Form of Second Lien Intercreditor Agreement

Exhibit F

Form of Security Agreement

Exhibit G

Form of Letter of Credit Request

Exhibit H-1

Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit H-2

Form of Opinion of Tom Riordan

Exhibit I

Form of Closing Certificate

Exhibit J

Form of Assignment and Acceptance

Exhibit K-1

Form of Promissory Note (Term Loans)

Exhibit K-2

Form of Promissory Note (Revolving Credit Loans and Swingline Loans)

Exhibit L

Form of Confidentiality Agreement

Exhibit M

Form of Post-Closing Schedule

Exhibit N

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 10, 2011, among ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”), ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the lending
institutions from time to time parties hereto, CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and as Collateral Agent (such terms and each
other capitalized term used but not defined in this introductory statement
having the meaning provided in Section 1), and KKR CAPITAL MARKETS LLC, as
Syndication Agent.

 

WHEREAS, the Borrower, the lenders from time to time party thereto and Credit
Suisse, as administrative agent, have entered into that certain Amended and
Restated Credit Agreement, dated as of June 15, 2009 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”); and

 

WHEREAS, the Borrower intends to (i) terminate the Existing Credit Agreement and
repay the outstanding obligations and terminate outstanding commitments
thereunder, including with the proceeds of credit facilities comprised of (a) an
$850,000,000 term loan facility and (b) a $180,000,000 revolving credit
facility, and (ii) release and discharge all guarantees, liens and security
interests associated therewith, in each case, as described in this Agreement
(collectively, the “Refinancing”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.           Definitions

 

1.1           Defined Terms.  (a)  As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the British Bankers’
Associate Interest Settlement Rates for deposits in dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates).  Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate for a one-month
Interest Period shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate for a one-month Interest Period, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

--------------------------------------------------------------------------------


 

“Accepting Lenders” shall have the meaning provided in Section 13.18.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the sum of the amounts for such period of, without duplication,
(a) income from continuing operations before income taxes and extraordinary
items, (b) interest expense, (c) depreciation expense, (d) amortization expense,
including amortization of deferred financing fees, (e) non-recurring charges,
(f) non-cash charges, (g) losses on asset sales and (h) restructuring charges or
reserves less the sum of the amounts for such period of (i) non-recurring gains,
(j) non-cash gains, (k) gains on asset sales and (l) interest income, all as
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition Agreements” shall mean the Purchase Agreement and the Sale and
Purchase Agreement.

 

“Additional Cost” shall mean, in relation to any Foreign Currency Borrowing, the
cost as calculated by the Administrative Agent in accordance with
Schedule 1.1(a) imputed to each Lender participating in such Borrowing of
compliance with the mandatory liquid assets requirements of the Financial
Services Authority (or other applicable regulatory authority) during the
applicable Interest Period, expressed as a percentage.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean CS, together with its Affiliates, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents.  With respect to Foreign Currency Borrowings, the Administrative
Agent may be an Affiliate of CS for purposes of administering such Borrowings,
and all references herein to the term “Administrative Agent” shall be deemed to
refer to the Administrative Agent in respect of the applicable Borrowing or to
all Administrative Agents, as the context requires.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, NY 10010, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control (i) a corporation
if such Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors of such corporation or (b) to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise and (ii) any other Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such specified Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Co-Documentation Agents.

 

“Aggregate Revolving Credit Outstanding” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
1.75% per annum.  Notwithstanding the foregoing, after the Initial Financial
Statement Delivery Date, the Applicable ABR Margin will be determined in
accordance with the pricing grid (the “Pricing Grid”) set forth below:

 

Consolidated Total
Debt to
Consolidated
EBITDA Ratio

 

Applicable
Eurodollar
Margin

 

Applicable
ABR
Margin

 

Greater than 2.00:1.00

 

2.75

%

1.75

%

Less than or equal to 2.00:1.00

 

2.50

%

1.50

%

 

In the event that any financial statement or compliance certificate delivered
pursuant to Section 9.1 is inaccurate (regardless of whether this Agreement or
the Commitments are in effect or any Loans are outstanding when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable ABR Margin or Applicable Eurodollar Margin
for any period (an “Applicable Period”) than the Applicable ABR Margin or the
Applicable Eurodollar Margin, as applicable, applied for such Applicable Period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
corrected financial statement and a corrected compliance certificate for such
Applicable Period, (ii) the Applicable ABR Margin or the Applicable Eurodollar
Margin, as applicable, shall be determined based on the corrected compliance

 

3

--------------------------------------------------------------------------------


 

certificate for such Applicable Period, and (iii) the Borrower shall immediately
pay to the Administrative Agent (for the account of the Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest owing as a result of such increased Applicable ABR Margin or Applicable
Eurodollar Margin, as applicable, for such Applicable Period. This paragraph
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Sections 2.8(c) and Section 11 hereof, and shall survive the
termination of this Agreement.

 

“Applicable Eurodollar Margin” shall mean at any date, with respect to each
Eurodollar Loan, 2.75% per annum.  Notwithstanding the foregoing, after the
Initial Financial Statement Delivery Date, the Applicable Eurodollar Margin will
be determined in accordance with the Pricing Grid.

 

“Applicable Period” shall have the meaning provided in the definition of
“Applicable ABR Margin.”

 

“Approved Fund” shall have the meaning provided in Section 13.6.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary).  Notwithstanding
the foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4, other than transactions permitted by
Section 10.4(b) and the transactions permitted by Section 10.4(e) to the extent
any Net Cash Proceeds in respect of accounts receivable subject to receivables
financing facilities or factoring arrangements thereunder shall exceed
$200,000,000 at any one time.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i) the greater of
(x) $600,000,000 and (y) 15% of Consolidated Total Assets as of the most recent
fiscal quarter for which Section 9.1 Financials have been delivered to the
Lenders under Section 9.1, (ii) the aggregate amount of Net Cash Proceeds from
Prepayment Events refused by Term Loan Lenders and retained by the Borrower in
accordance with Section 5.2(c)(iv) after the Closing Date and on or prior to the
Reference Date, (iii) an amount equal to (x) the cumulative amount of Excess
Cash Flow for all fiscal years completed after the Closing Date and prior to the
Reference Date minus (y) the portion of such Excess Cash Flow that has been
after the Closing Date and on or prior to the Reference Date (or will be)
applied to (A) the prepayment of Loans in accordance with

 

4

--------------------------------------------------------------------------------


 

Section 5.2(a)(ii), (B) the payment by the Borrower of cash interest of the
Senior Subordinated Notes, (C) the redemption, repurchase or retirement of the
Senior Subordinated Notes or (D) the payment of dividends and distributions by
the Borrower pursuant to sub-clause (ii) of the proviso to Section 10.6(d),
(iv) the amount of any capital contributions made in cash to the Borrower from
and including the Business Day immediately following the Closing Date through
and including the Reference Date, including contributions with the proceeds from
any issuance of equity securities by any of the Borrower, the Parent Companies
or Holdings, (v) the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Restricted Subsidiary so long as
such dividends or distributions are then immediately distributed to the Borrower
or a Guarantor from any Minority Investments or Unrestricted Subsidiaries after
the Closing Date and on or prior to the Reference Date (other than the portion
of any such dividends and other distributions that is used by the Borrower or
any Guarantor to pay taxes), (vi) the aggregate amount of all cash repayments of
principal received by the Borrower or any Guarantor from any Minority
Investments or Unrestricted Subsidiaries after the Closing Date and on or prior
to the Reference Date in respect of loans made by the Borrower or any Guarantor
to such Minority Investments or Unrestricted Subsidiaries and (vii) the
aggregate amount of all net cash proceeds received by the Borrower or any
Restricted Subsidiary so long as such proceeds are then immediately distributed
to the Borrower or a Guarantor in connection with the sale, transfer or other
disposition of its ownership interest in any Minority Investment or Unrestricted
Subsidiary after the Closing Date and on or prior to the Reference Date minus
(b) the sum at such time of (i) the aggregate amount of any investments
(including loans) made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.5(m) after the Closing Date and on or prior to the Reference Date and
(ii) the aggregate amount of Capital Expenditures made by the Borrower or any of
the Restricted Subsidiaries after the Closing Date and on or prior to the
Reference Date pursuant to Section 10.11(b).

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the Dollar Equivalent of the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate applicable Letter of Credit
Outstanding at such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the introductory statement to this
Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided, that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part

 

5

--------------------------------------------------------------------------------


 

of any related Borrowing of Eurodollar Term Loans) and (c) the incurrence of one
Type of Revolving Credit Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Revolving Credit Loans, the same
Interest Period (provided, that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Revolving Credit Loans).

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York or London a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans denominated in Euro, any
day that is a Business Day described in clause (a) and which is also a day on
which the TARGET payment system is open for the settlement of payment in Euro;
provided, that when used in connection with any Eurodollar Loan (including with
respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealing in the
London interbank market.

 

“Calculation Date” means (a) each date on which a Borrowing of Foreign Currency
Revolving Credit Loans is requested, (b) each date on which a Foreign Currency
Letter of Credit is issued, (c) if requested by the Administrative Agent, the
last Business Day of a calendar month, (d) if at any time the Aggregate
Revolving Credit Outstandings exceed 75% of the Total Revolving Credit
Commitment, the last Business Day of each week and (e) if a Default or an Event
of Default shall have occurred and be continuing, such additional dates as the
Administrative Agent or the Required Lenders shall specify.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided, that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (c) the purchase of plant, property or equipment made within one year
of the sale of any asset to the extent purchased with the proceeds of such sale
or (d) expenditures that constitute any part of Consolidated Lease Expense.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided, that the adoption or issuance of any
accounting standards after the Closing Date will not cause any lease that was
not or would not have been a Capital Lease prior to such adoption or issuance to
be deemed a Capital Lease.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Change of Control” shall mean (a) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder, (b) the Borrower becomes aware of (by way of a report or any
other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d—5(b)(1) under
the Exchange Act), other than the Permitted Holders, in a single transaction or
in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent corporations or (c) any Person, other than Holdings
(directly) or any of the Parent Companies (indirectly), acquires ownership,
directly or indirectly, beneficially or of record, of any equity interest of any
nature in the Borrower.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, New
Revolving Loans, Term Loans or New Term Loans (or any New Term Loans issued
after the date hereof on a single date of a separate Series) or Swingline Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, New Revolving Loan Commitment, Term Loan
Commitment or New Term Loan Commitment.

 

“Closing Date” shall mean the date upon which all conditions precedent specified
in Section 6 have been satisfied or waived in accordance with this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder and
Section references to the Code are to the Code, as in effect at the Closing
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor, in each case except as otherwise
provided herein.

 

“Co-Documentation Agents” shall mean Deutsche Bank Securities, Inc., Morgan
Stanley Senior Funding, Inc. and UBS Securities LLC.

 

7

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean CS, together with its Affiliates, as the
collateral agent for the Lenders and the other Secured Parties under this
Agreement and the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement or any Mortgage, as applicable.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving Credit Commitment, New Revolving Loan Commitment (if
applicable) or New Term Loan Commitment (if applicable).

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, 0.50% per annum.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements most recently required to be delivered
pursuant to Section 9.1(a).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings, (b) Consolidated
Interest Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and
non-recurring charges, (f) non-cash charges, (g) losses on asset sales,
(h) restructuring charges or reserves (including severance, relocation costs and
one-time compensation charges and costs relating to the closures of facilities),
(i) Transaction Expenses to the extent deducted in determining Consolidated
Earnings, (j) any expenses or charges incurred in connection with any issuance
of debt or equity securities, (k) any fees and expenses related to Permitted
Acquisitions, (l) any deduction for minority interest expense and (m) items
arising in connection with litigation related to the timber business of the
Borrower and its Subsidiaries (not exceeding $4,000,000 in the aggregate for any
such period and $9,000,000 in the aggregate during the term of this Agreement),
less the sum of the amounts for such period of (n) extraordinary gains and
non-recurring gains, (o) non-cash gains including any non-cash cancellation of
indebtedness income and (p) gains on asset sales, all as determined on a
consolidated basis for the Borrower and the Restricted Subsidiaries in
accordance with GAAP; provided, that (i) except as provided in
clause (iv) below, there shall be excluded from Consolidated Earnings for any
period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or its Restricted Subsidiaries during
such period through dividends or other distributions (it being understood that,
to the extent that such income from continuing operations before income taxes
and extraordinary items of any such Unrestricted Subsidiaries is excluded, the

 

8

--------------------------------------------------------------------------------


 

amounts set forth in clauses (b) through (p) above with respect to any such
Unrestricted Subsidiaries shall not be included for purposes of determining
Consolidated EBITDA for such period), (ii) there shall be excluded from
Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of each Foreign Joint Venture for
such period corresponding to the percentage of capital stock or other equity
interests in such Foreign Joint Venture not owned by the Borrower or its
Restricted Subsidiaries (other than Foreign Joint Ventures) (it being understood
that, to the extent that such income from continuing operations before income
taxes and extraordinary items of such Foreign Joint Venture is excluded, the
ratable amounts allocable to such non-owned capital stock or equity interests of
the amounts set forth in clauses (b) through (p) above with respect to such
Foreign Joint Venture shall not be included for purposes of determining
Consolidated EBITDA for such period), (iii) there shall be excluded in
determining Consolidated EBITDA non-operating currency transaction gains and
losses and (iv)(x) there shall be included in determining Consolidated EBITDA
for any period (A) the Acquired EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) acquired to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) for
the purposes of the definition of the term “Permitted Acquisition” and
Sections 10.3, 10.9 and 10.10, an adjustment in respect of each Acquired Entity
or Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Consolidated Total Debt to Consolidated
EBITDA Ratio and Senior Secured Debt to Consolidated EBITDA Ratio only, there
shall be excluded in determining Consolidated EBITDA for any period the Acquired
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”), and the Acquired
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion).

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” shall mean, for any period, cash interest
expense (including that attributable to Capital Leases), net of cash interest
income, of the Borrower and the Restricted Subsidiaries on a consolidated basis
with respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedge Agreements (other than currency swap agreements, currency
future or option contracts and other similar agreements), but excluding,
however, amortization of deferred financing costs and any other amounts of
non-cash interest, all as calculated on a consolidated basis in accordance with
GAAP; provided, that (a) except as provided in clause (b) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense and (b) for purposes
of the definition of the term “Permitted Acquisition” and Sections 10.3, 10.9
and 10.10, there shall be included in determining Consolidated Interest Expense
for any period the cash interest expense (or income) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on the cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period..

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle leases entered into in the ordinary course of business, (b) all such
rental expenses associated with assets acquired pursuant to a Permitted
Acquisition to the extent that such rental expenses relate to operating leases
in effect at the time of (and immediately prior to) such acquisition and
(c) Capitalized Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded from Consolidated
Lease Expense for any period the rental expenses of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Lease Expense.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Sales” shall mean, for any fiscal year or any Test Period, as
the case may be, “net sales” of the Borrower and the Restricted Subsidiaries as
set forth in the Section 9.1 Financials with respect to such Test Period or
fiscal year, as applicable.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets as set forth on the most recent consolidated balance sheet of the
Borrower delivered pursuant to Section 9.1(a) or (b), as applicable, and the
Restricted Subsidiaries prepared in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, all calculated on a consolidated basis in accordance with GAAP minus
(b) the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date (other than any such cash attributable to transactions consummated
pursuant to Section 10.4(e) in respect of accounts receivable (or any portion
thereof) that have not been collected during the Test Period that includes such
date of determination) to the extent the use thereof for application to payment
of Indebtedness is not prohibited by law or any contract to which the Borrower
or any of the Restricted Subsidiaries is a party, provided that, other than for
purposes of calculating Consolidated Total Debt in the Pricing Grid, the
aggregate amount of cash under clause (b) above shall be limited to a maximum
amount of $200,000,000.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries on such date,
but excluding (i) the current portion of any Funded Debt, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

 

“Converting Letters of Credit” shall mean each Letter of Credit issued under the
Existing Credit Agreement and outstanding immediately prior to the Closing Date
and set forth on Schedule 1.1(d).

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

11

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the Borrower, the Guarantors and each other
Subsidiary of the Borrower that is a party to a Credit Document.

 

“CS” shall mean Credit Suisse AG, Cayman Islands Branch and any successor
thereto.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness other than
any Indebtedness permitted to be issued or incurred under Section 10.1 of this
Agreement.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock of such Person which, by its terms, or by the terms of any security into
which it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date hereunder; provided that if such Stock or Stock Equivalents
are issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.2(b) using
the applicable

 

12

--------------------------------------------------------------------------------


 

Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section 1.2.

 

“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars
and issued pursuant to Section 3.1.

 

“Dollar Revolving Credit Loan” shall mean a Revolving Credit Loan denominated in
Dollars and made pursuant to Section 2.1(b).

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof or
the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislative measures to implement EMU.

 

“Engagement Letter” shall mean that certain engagement letter, dated January 26,
2011, among the Borrower, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc, Morgan Stanley & Co. Incorporated, UBS Securities LLC and KKR
Capital Markets LLC.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative

 

13

--------------------------------------------------------------------------------


 

order, consent decree or judgment, relating to the environment, human health or
safety or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. 
Section references to ERISA are to ERISA as in effect at the Closing Date and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” shall mean, in the case of any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan (other than any Foreign Currency Revolving
Credit Loan), with respect to each day during each Interest Period pertaining to
such Eurodollar Loan, a rate equal to the higher of (a) 1.0% per annum and
(b) (i) the rate of interest per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided,
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars in an amount comparable to
such Borrowing are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period multiplied by (ii) the Statutory
Reserve Rate.  With respect to Eurodollar Borrowings denominated in a Foreign
Currency, the Eurodollar Rate for any Interest Period shall be a rate equal to
the higher of (a) 1.0% per annum and (b) (i) the rate of interest per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the Quotation Day for such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in a Foreign
Currency (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as

 

14

--------------------------------------------------------------------------------


 

an authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided, that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
sentence, the “Eurodollar Rate” shall be the interest rate per annum determined
by the Administrative Agent to be the average of the rates per annum at which
deposits in a Foreign Currency in an amount comparable to such Borrowing are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and the Restricted Subsidiaries in cash during such period
on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the Total Revolving Credit
Commitments, (iv) the aggregate amount of all principal payments of Indebtedness
of the Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal component of payments in respect of Capitalized Lease Obligations but
excluding Revolving Credit Loans, Swingline Loans and voluntary prepayments of
Term Loans pursuant to Section 5.1) made during such period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) an amount equal
to the aggregate net non-cash gain on the sale, lease, transfer or other
disposition of assets by the Borrower and the Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (vi) increases in
Consolidated Working Capital for such period, (vii) payments by the Borrower and
the Restricted Subsidiaries during such period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, (viii) the amount of acquisitions and investments made during such
period pursuant to

 

15

--------------------------------------------------------------------------------


 

Section 10.5 to the extent that such acquisitions or investments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries, (ix) the amount of dividends paid during such period pursuant to
clause (b), (c), (d) or (e) of the proviso to Section 10.6 to the extent such
dividends were paid with the proceeds of any amount referred to in
paragraph (a) of this definition, (x) the aggregate amount of expenditures
actually made by the Borrower and the Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period and (xi) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness.

 

“Exchange Rate” shall mean on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Foreign Currency.  In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 10:00 a.m. (Local Time) on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Existing Credit Agreement” shall have the meaning provided in the introductory
statement to this Agreement.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, effective as of the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

16

--------------------------------------------------------------------------------


 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the
applicable Letter of Credit Outstandings shall have been reduced to zero.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated EBITDA for the relevant Test Period to (b) the Fixed
Charges for such Test Period.  In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees or redeems any Indebtedness or issues or
redeems Disqualified Equity Interests or preferred stock subsequent to the
commencement of the Test Period but prior to or simultaneously with the date of
determination, then the Fixed Charge Coverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee or redemption of
Indebtedness, or such issuance or redemption of Disqualified Equity Interests or
preferred stock (in each case, including a pro forma application of the net
proceeds therefrom), as if the same had occurred at the beginning of the Test
Period.

 

For purposes of calculating the Fixed Charge Coverage Ratio, investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a pro forma basis assuming that all such investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such Test Period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the Test Period. Any such pro forma adjustment made as a result of
a Permitted Acquisition shall be made in a manner that is consistent with clause
(iv) of the proviso to the definition of Consolidated EBITDA.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrower.  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any obligation in respect of Hedge Agreements applicable to such
Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by an Authorized Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.  For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.

 

17

--------------------------------------------------------------------------------


 

Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of:

 

(a)           Consolidated Interest Expense of such Person for such period;

 

(b)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of such Person made during such
period; and

 

(c)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests made during such
period.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Currencies” shall mean Euro and Sterling.

 

“Foreign Currency Borrowing” shall mean a Borrowing comprised of Foreign
Currency Revolving Credit Loans.

 

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency and issued pursuant to Section 3.1.

 

“Foreign Currency Revolving Credit Loan” shall mean a Revolving Loan denominated
in a Foreign Currency and made pursuant to Section 2.1(b).

 

“Foreign Joint Venture” shall mean any Restricted Foreign Subsidiary in which
the Borrower and its Restricted Subsidiaries own, collectively, less than 100%
of the equity interests and designated as such in a written notice to the
Administrative Agent by the Borrower; provided, that in the event a Restricted
Subsidiary not previously designated by the Borrower as a Foreign Joint Venture
is subsequently re-designated as a Foreign Joint Venture, (x) such
re-designation shall be deemed to be an investment on the

 

18

--------------------------------------------------------------------------------


 

date of such re-designation in a Foreign Joint Venture in an amount equal to the
product of (i) the net worth of such re-designated Restricted Subsidiary
immediately prior to such re-designation (such net worth to be calculated
without regard to any guarantee provided by such re-designated Restricted
Subsidiary) and (ii) the percentage of capital stock or other equity interests
in such Foreign Joint Venture owned by the Borrower or its Restricted
Subsidiaries (other than Foreign Joint Ventures) and (y) no Default or Event of
Default would result from such re-designation.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Closing Date and, until any such amendments have been agreed upon, the
covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred; provided further, that any change in GAAP after the Closing Date will
not cause any lease that was not or would not have been a Capital Lease prior to
such change to be deemed a Capital Lease

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time,
$200,000,000.

 

19

--------------------------------------------------------------------------------


 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean shall mean (a) Holdings, (b) each US Subsidiary
Guarantor (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement immediately prior to the Closing Date and (c) each Domestic
Subsidiary that becomes a party to the Guarantee after the Closing Date pursuant
to Section 9.11.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business (and not for speculative purposes) in order to protect the Borrower or
any of the Restricted Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Holdings” shall have the meaning set forth in the introductory statement to
this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Increased Amount Date” shall have the meaning provided in Section 2.14.

 

“Increased Commitment Amount” shall have the meaning given to such term in
Section 13.1.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all net obligations of such
Person under interest rate swap, cap or collar agreements, interest rate future
or option contracts, currency swap agreements, currency future or option
contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person; provided, that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter following the Closing Date.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit N.

 

“Judgment Currency” shall have the meaning set forth in Section 13.17.

 

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.17.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such

 

21

--------------------------------------------------------------------------------


 

Class of Loans or Commitments at such time, including, for the avoidance of
doubt, the latest maturity date of any New Term Loan, New Term Loan Commitment,
New Revolving Loan or New Revolving Loan Commitment, in each case as extended
from time to time in accordance with this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3, (b) the notification by a Lender to
the Borrower, the Administrative Agent, the Letter of Credit Issuer, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or a Lender making a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) the failure, within three Business Days after request by
the Administrative Agent, of a Lender to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
(d) the failure of a Lender to otherwise pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) a Lender (i) becoming or being insolvent or having a parent
company that has become or is insolvent or (ii) becoming the subject of a
bankruptcy or insolvency proceeding, or having a receiver, conservator, trustee
or custodian appointed for it, or taking any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or having a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Lenders” shall mean (a) the Persons listed on Schedule 1.1(c) and (b) any other
Person that becomes a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance or otherwise ceases to have any Loans or Commitments
hereunder.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent of the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (b) such
Lender’s Revolving Credit Commitment Percentage of the Letter of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean CS, any of its Affiliates or any successor
pursuant to Section 3.6.  The Letter of Credit Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Letter of Credit Issuer, including with respect to Foreign Currency Letters of
Credit, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate. 
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.

 

“Letter of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit issued under the Revolving Credit Commitment and (ii) the aggregate
amount of all Unpaid Drawings in respect of all Letters of Credit issued under
the Revolving Credit Commitment.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan, New
Revolving Loan or New Term Loan made by any Lender hereunder.

 

“Local Time” shall mean (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in Dollars, New York time, and (b) with respect to a
Eurodollar Loan or Eurodollar Borrowing denominated in any Foreign Currency,
London time.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of the Parent Companies,
Holdings, the Borrower or any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings,

 

23

--------------------------------------------------------------------------------


 

the Borrower and the Subsidiaries, taken as a whole, that would materially
adversely affect (a) the ability of Holdings, the Borrower and the other Credit
Parties, taken as a whole, to perform their obligations under this Agreement or
any of the other Credit Documents or (b) the rights and remedies of the
Administrative Agent and the Lenders under this Agreement or any of the other
Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (i) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 2% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 2% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Term Loan Maturity Date or the Revolving Credit
Maturity Date, as applicable.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Term Loans or Revolving Credit Loans, $1,000,000, (b) with respect to a Foreign
Currency Borrowing of Revolving Credit Loans, the smallest amount of the
applicable Foreign Currency that has a Dollar Equivalent in excess of $1,000,000
and (c) with respect to a Borrowing of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other Security Document entered into by the
owner of a Mortgaged Property and the Administrative Agent for the benefit of
the Lenders and the other Secured Parties named therein in respect of that
Mortgaged Property, substantially in the form of Exhibit B, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA with respect to which the Borrower, a Subsidiary or an
ERISA Affiliate is, or within the past six years was, obligated to contribute or
to otherwise make payments.

 

24

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable, but only as and when received) received by or on
behalf of Holdings, the Borrower or any of the Restricted Subsidiaries in
respect of such Prepayment Event, less the sum of:

 

(i)            in the case of any Prepayment Event, the amount, if any, of all
taxes paid or estimated to be payable by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event,

 

(ii)           in the case of any Asset Sale Prepayment Event, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) associated with
the assets that are the subject of such Asset Sale Prepayment Event and
(y) retained by Holdings, the Borrower or any of the Restricted Subsidiaries;
provided, that the amount of any subsequent reduction of such reserve (other
than in connection with a payment in respect of any such liability) shall be
deemed to be Net Cash Proceeds of such an Asset Sale Prepayment Event occurring
on the date of such reduction,

 

(iii)          in the case of any Asset Sale Prepayment Event, the amount of any
Indebtedness (other than any Indebtedness hereunder) secured by a Lien on the
assets that are the subject of such Asset Sale Prepayment Event to the extent
that the instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Asset Sale Prepayment Event,

 

(iv)          in the case of any Asset Sale Prepayment Event (other than with
respect to an Asset Sale Prepayment Event consummated pursuant to
Section 10.4(e)), the amount of any proceeds of such Asset Sale Prepayment Event
that the Borrower has reinvested (or intends to reinvest within one year of the
date of such Asset Sale Prepayment Event) in the business of the Borrower or any
of the Restricted Subsidiaries (subject to Section 9.14), provided that any
portion of such proceeds that has not been so reinvested within such one-year
period shall (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event occurring on the last day of such one-year period and (y) be applied to
the repayment of Term Loans in accordance with Section 5.2(a)(i); provided
further that, for purposes of the preceding proviso, such one-year period shall
be extended by up to twelve months (or, if less, extended by up to the shortest
period of time in excess of one year that such a reinvestment period exists
pursuant to, or may be extended under the terms of, any instrument governing any
publicly offered or privately placed Indebtedness of Holdings or the Borrower)
from the last day of such one-year period so long as (A) such proceeds are to be
reinvested within such additional twelve-month period under the Borrower’s
business plan as most recently

 

25

--------------------------------------------------------------------------------


 

adopted in good faith by its Board of Directors and (B) the Borrower believes in
good faith that such proceeds will be so reinvested within such additional
twelve-month period, and

 

(v)           in the case of any Prepayment Event, reasonable and customary
fees, commissions, expenses, issuance costs, discounts and other costs paid by
either of the Parent Companies, Holdings, the Borrower or any of the Restricted
Subsidiaries, as applicable, in connection with such Prepayment Event (other
than those payable to either of the Parent Companies, Holdings, the Borrower or
any Subsidiary of the Borrower), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14.

 

“New Sellers” shall mean mg technologies ag and certain of its subsidiaries that
are parties to the Sale and Purchase Agreement.

 

“New Term Loan” shall have the meaning provided in Section 2.14.

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Non-U.S. Lender” shall have the meaning provided in Section 5.4(b).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

26

--------------------------------------------------------------------------------


 

“Obligations” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Obligation Currency” shall have the meaning given to that term in
Section 13.17.

 

“OID” shall have the meaning given to that term in Section 2.14.

 

“Original Seller” shall mean Laporte Plc.

 

“Parent” shall mean Rockwood Holdings, Inc., a Delaware corporation.

 

“Parent Companies” shall mean the Parent, PIK Holdco and any direct or indirect
wholly owned Subsidiary of Parent or PIK Holdco that is a direct or indirect
parent company of Holdings.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit C or
any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Restricted Subsidiary and, in the case of a Restricted
Domestic Subsidiary, a Guarantor, to the extent required by Section 9.11;
(c) such acquisition shall result in the Administrative Agent, for the benefit
of the applicable Lenders, being granted a security interest in any capital
stock or any assets so acquired to the extent required by Sections 9.11, 9.12
and/or 9.15; (d) after giving effect to such acquisition, no Default or Event of
Default shall have occurred and be continuing; and (e) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition
(including any Indebtedness assumed or permitted to exist or incurred pursuant
to Sections 10.1(j) and 10.1(k), respectively, and any related Pro Forma
Adjustment), with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Sections as if such acquisition had occurred on the first day
of such Test Period.

 

“Permitted Amendments” shall mean extensions of the final maturity date of the
Revolving Credit Loans and the Revolving Credit Commitments and/or the Term
Loans of the Accepting Lenders (provided, that such extensions may not result in
having

 

27

--------------------------------------------------------------------------------


 

more than two additional final maturity dates with respect to each of the
Revolving Credit Loans and the Term Loans under this Agreement in any year
without the consent of the Administrative Agent) and in connection therewith,
any increase in the Applicable ABR Margin and Applicable Eurodollar Margin with
respect to the applicable Loans and/or Commitments of the Accepting Lenders and
the payment of additional fees to the Accepting Lenders (such increase and/or
payments to be in the form of cash, equity interest or other property to the
extent not prohibited by this Agreement).

 

“Permitted Capital Expenditure Amount” shall have the meaning provided in
Section 10.11(a).

 

“Permitted Holders” shall mean Kohlberg Kravis Roberts & Co. L.P., DLJ Merchant
Banking Partners III, L.P., their respective affiliates and the Management
Group.

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) marketable short-term
money market and similar securities, having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (h) shares of investment companies that are registered under
the Investment Company Act of 1940 and invest solely in one or more of the types
of securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Restricted Foreign Subsidiary or investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Restricted Foreign Subsidiary
is located or in which such investment is made.

 

28

--------------------------------------------------------------------------------


 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.13; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of Holdings, the Borrower
and its Subsidiaries, taken as a whole; (g) any interest or title of a lessor or
secured by a lessor’s interest under any lease permitted by this Agreement;
(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided, that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1; (j) leases or subleases and licenses or
sub-licenses granted to others not interfering in any material respect with the
business of Holdings, the Borrower and its Subsidiaries, taken as a whole;
(k) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of any of the
Parent Companies, Holdings, the Borrower and the Restricted Subsidiaries held at
such banks or financial institutions, as the case may be, to facilitate the
operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts in the ordinary course of business; and (l) Liens on accounts
receivables, the account into which such accounts receivable are paid and other
related rights in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable,
in each case, in favor of the factoring or financing party in respect of such
accounts receivable; provided, that the applicable accounts receivable financing
facilities or factoring arrangements are permitted by Section 10.4(e).

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same Lien priority as the
Obligations or (z) be secured by a Lien ranking junior to the Lien securing the
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment,  mandatory
repayment or redemption or sinking fund obligations prior to, at the time of
incurrence, (i) the Term Loan Maturity Date, in the case of such Indebtedness
that is a term loan having the same Lien priority as the Obligations or (ii) the
date that is ninety-one (91) days after the Latest Maturity Date hereunder, in
the case of such

 

29

--------------------------------------------------------------------------------


 

Indebtedness not described in the foregoing sub-clause (i) (other than, with
respect to any such Indebtedness, customary offers to repurchase upon a change
of control, asset sale or casualty or condemnation event and customary
acceleration rights after an event of default), (b) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption or prepayment premiums), taken as a whole, are not more
restrictive to the Borrower and the Restricted Subsidiaries than those set forth
herein; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within three
Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (c) of which no Subsidiary of the Borrower (other than a Guarantor)
is an obligor and (d) that, if secured, are not secured by any assets other than
the Collateral.

 

“Permitted Other Indebtedness Yield Differential” shall have the meaning given
to that term in Section 10.2(k).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date; provided,
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the Board of Directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Permitted Senior Subordinated Debt” shall mean the Senior Subordinated Notes; 
provided, that the aggregate principal amount of Senior Subordinated Notes
outstanding at any time shall not exceed the sum of $200,000,000 and
€250,108,000 plus any redemption or prepayment premiums payable in respect of
the Senior Subordinated Notes.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Holdco” shall mean Rockwood Specialties Consolidated, Inc., a Delaware
corporation.

 

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to (or to which there is or was an
obligation to contribute or to make payments to) by the Borrower, a Subsidiary
or an ERISA Affiliate.

 

30

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the Borrower, the other pledgors party thereto and the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit D, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Post-Closing Schedule” shall have the meaning provided in Section 9.16.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event or Debt Incurrence
Prepayment Event.

 

“Pricing Grid” shall have the meaning provided in the definition of “Applicable
ABR Margin.”

 

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by CS as its reference rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by CS in connection with extensions of credit to debtors); each change
in the Prime Rate shall be effective as of the opening of business on the date
such change is announced as being effective.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower affected by such acquisition, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries; provided, that so long as such net cost savings
or additional net costs will be realizable at any time during such six-quarter
period, it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such net cost savings or additional net costs will be realizable during
the entire such period; provided further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Purchase Agreement” shall mean the Business and Share Sale and Purchase
Agreement dated September 25, 2000, between the Original Seller and Parent.

 

“Quotation Day” shall mean, with respect to any Eurodollar Borrowing denominated
in a Foreign Currency and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits

 

31

--------------------------------------------------------------------------------


 

in the currency of such Borrowing for delivery on the first day of such Interest
Period.  If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

 

“Recalculation Date” shall have the meaning provided in Section 1.2.

 

“Reference Lender” shall mean CS.

 

“Refinancing” shall have the meaning provided in the introductory statement to
this Agreement.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder with respect to a Plan (other than a Plan maintained
by an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code), other than those events as to
which notice is waived pursuant to PBGC Regulations (pertaining to Section 4043
of ERISA) as in effect on the date hereof.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of the Dollar Equivalent of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding the Term Loans held by Defaulting Lenders) at such date or
(b) if the Total

 

32

--------------------------------------------------------------------------------


 

Revolving Credit Commitment and the Total Term Loan Commitment have been
terminated or for the purposes of acceleration pursuant to Section 11, the
holders (excluding Defaulting Lenders) of a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding a majority of the Dollar Equivalent of the Adjusted
Total Revolving Credit Commitment at such date or (b) if the Total Revolving
Credit Commitment has been terminated, the holders (excluding Defaulting
Lenders) of a majority of the outstanding principal amount of the Dollar
Equivalent of the Revolving Credit Loans and Letter of Credit Exposures relating
to Letters of Credit issued under the Revolving Credit Commitment (excluding the
Loans and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

 

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a)  the Adjusted Total Term Loan
Commitment at such date and (b) the outstanding principal amount of the Term
Loans (excluding the Term Loans held by Defaulting Lenders) in the aggregate at
such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Domestic Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolver Refinancing Indebtedness” shall mean Indebtedness issued or incurred
under a new revolving credit facility (a “Additional Refinancing Revolver”) that
permanently refinances, refunds, extends, renews or replaces all or a portion of
the Revolving Credit Commitments hereunder; provided that (a) the available
commitments under such Additional Refinancing Revolver when added to any
Revolving Credit Commitments not permanently refinanced with such Additional
Refinancing Revolver shall not exceed the sum of the Total Revolving Credit
Commitments outstanding on the Closing Date, (b) the Borrower shall be the only
borrower under such Additional Refinancing Revolver and the Guarantors shall be
the only guarantors, if any, with respect thereto, (c) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption or prepayment premiums), taken as a whole, are

 

33

--------------------------------------------------------------------------------


 

not more restrictive to the Borrower and the Restricted Subsidiaries than those
herein; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of any such Additional Refinancing Revolver, together with a
reasonably detailed description of the material terms and conditions of such
Additional Refinancing Revolver or drafts of the documentation relating thereto,
stating that the Borrower has determined in  good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence  that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within three Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (d) the maturity
date of the Additional Refinancing Revolver shall be no shorter than the final
maturity of the Revolving Credit Commitments that it is refinancing, (e) the
Indebtedness under such Additional Refinancing Revolver, if secured, is secured
only by Liens on the Collateral (and not by any other assets) granted in favor
of the Collateral Agent or another agent appointed in connection with such
Additional Refinancing Revolver that are subject to the terms of an
intercreditor agreement substantially in the form of Exhibit E-1 or E-2 (with
such changes as may be agreed between the parties thereto), as applicable and
(f) the interest rate applicable to the Additional Refinancing Revolver shall be
determined by the Borrower and the applicable new lenders.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Revolving Credit Commitment” and
(b) in the case of any Lender that becomes a Lender after the Closing Date, the
amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided, that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Dollar Equivalent of the
Revolving Credit Loans of such Lender then outstanding and (b) such Lender’s
Letter of Credit Exposure at such time.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

34

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Sale and Purchase Agreement” shall mean the Sale and Purchase Agreement,
notarized on April 19, 2004, between mg technologies ag, MG North America
Holdings Inc., Knight Erste Beteiligungs-GmbH, Knight Zweite Beteiligungs-GmbH,
Knight Dritte Beteiligungs-GmbH, Knight Vierte Beteiligungs-GmbH, Knight Fünfte
Beteiligungs-GmbH and RW Holding Corp. as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Lenders and the other Secured Parties named therein,
substantially in the form of Exhibit F, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages (e) the Perfection
Certificate and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to
any of the Security Documents to secure any of the Obligations.

 

“Seller” shall mean any Original Seller or New Seller.

 

“Senior Secured Debt” shall mean, at any time, Consolidated Total Debt at such
time minus any unsecured Indebtedness included therein.

 

35

--------------------------------------------------------------------------------


 

“Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any date of
determination, the ratio of (a) Senior Secured Debt as of the last day of the
relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Senior Subordinated Notes” shall mean (a) the Senior Subordinated Notes of the
Borrower due November 15, 2014 issued pursuant to the Senior Subordinated Notes
Indenture plus any redemption or prepayment premiums payable in respect thereof
and (b) any replacement or refinancing thereof having terms no more materially
adverse to the interests of the Lenders than the terms thereof; provided, that
any such amendment, replacement or refinancing shall bear a rate of interest
determined by the Board of Directors of the Borrower to be a market rate of
interest at the date of such amendment, replacement or refinancing and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture dated
November 10, 2004, pursuant to which the Senior Subordinated Notes are issued,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Series” shall have the meaning provided in Section 2.14.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Closing Date,
both (i) (a) the sum of the Borrower’s debt (including contingent liabilities)
does not exceed the present fair saleable value of the Borrower’s present
assets; (b) the Borrower’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date; and (c) the Borrower has not
incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the Consolidated Total Assets of the Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the Borrower
and the Subsidiaries for such period, in each case determined in accordance with
GAAP.

 

36

--------------------------------------------------------------------------------


 

“Stated Amount” of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

 

“Stock” shall mean (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Substitute Rate” shall have the meaning provided in Section 2.10(d).

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swingline Commitment” shall mean $75,000,000.

 

“Swingline Lender” shall mean CS in its capacity as lender of Swingline Loans
hereunder.

 

37

--------------------------------------------------------------------------------


 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean KKR Capital Markets LLC.

 

“Term Loan” shall have the meaning provided in Section 2.1(a) and shall include
New Term Loans as the context requires.

 

“Term Loan Commitment” shall mean, in the case of each Lender that is a Lender
on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(c) as such Lender’s “Term Loan Commitment”.

 

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Term Loan Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Term Loan Maturity Date” shall mean the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Term Loan Commitment at
such date and (c) the outstanding principal amount of all Term Loans at such
date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.  The Total Revolving Credit Commitment on the
Closing Date is $180,000,000.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.  The Total Term Loan Commitment on the Closing Date is
$850,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to the extent they are
a party thereto, (b) the Borrowings hereunder, the issuance of Letters of Credit
and the use of proceeds of each of the foregoing, (c) the granting of Liens
pursuant to the Security Documents, (d) the consummation of the Refinancing and
(e) any other transaction related to or entered into in connection with any of
the foregoing.

 

38

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Parent or any of its Subsidiaries in connection with the Transactions.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed in Maastricht on February 7, 1992 and came into force on November 1,
1993).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under such Plan as of the close of
such Plan’s most recent plan year, determined in accordance with Financial
Accounting Standards Board Accounting Standards Codification No. 715:
Compensation-Retirement Benefits as in effect on the Closing Date, based upon
the actuarial assumptions that would be used by the Plan’s actuary in a
termination of the Plan, exceeds the fair market value of the assets allocable
thereto as of the close of such Plan’s most recent plan year.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder); provided, that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than a Restricted Subsidiary that is or becomes a Credit
Party) subsequently re-designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided, that (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in an Unrestricted Subsidiary in an amount equal to the sum of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard to any
guarantee provided by such re-designated Restricted Subsidiary) and (ii) the
aggregate principal amount of any Indebtedness owed by such re-designated
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
immediately prior to such re-designation, all calculated, except as set forth in
the parenthetical to clause (i), on a consolidated basis in accordance with GAAP
and (y) no Default or Event of Default would result from such re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written re-designation by the Borrower to the Administrative
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such re-designation.  On or promptly after the date of its
formation, acquisition or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Foreign Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of

 

39

--------------------------------------------------------------------------------


 

the Administrative Agent, provide for an appropriate allocation of tax
liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Yield Differential” shall have the meaning given to that term in Section 2.14.

 

(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

1.2           Exchange Rates.  (a)  Not later than 1:00 p.m. (New York time) on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to each Foreign Currency to be
used for calculating the Dollar Equivalent and (ii) give notice thereof to the
Lenders and the Borrower.  The Exchange Rates so determined shall become
effective on the relevant Calculation Date (a “Recalculation Date”), shall
remain effective until the next succeeding Recalculation Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Foreign Currencies.

 

(b)           Not later than 5:00 p.m. (New York time) on each Recalculation
Date and each date on which Foreign Currency Revolving Credit Loans are made,
the Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (A) the principal amounts of the Foreign Currency Revolving
Credit Loans then outstanding (after giving effect to any Foreign Currency
Revolving Credit Loans made or repaid on such date), (B) the face value of
outstanding Foreign Currency Letters of Credit and (C) Unpaid Drawings in
respect of Foreign Currency Letters of Credit and (ii) notify the Lenders and
the Borrower of the results of such determination.

 

(c)           For purposes of determining compliance under Sections 10.4, 10.5,
10.6, 10.9, 10.10 and 10.11 with respect to any amount in a Foreign Currency,
such amount shall be deemed to equal the Dollar Equivalent thereof based on the
average daily Exchange Rate for such Foreign Currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
related period.  For purposes of determining compliance with Sections 10.1 and
10.2, with respect to any amount of Indebtedness in a Foreign Currency,
compliance will be determined at the time of incurrence thereof using the Dollar
Equivalent thereof at the Exchange Rate in effect at the time of such
incurrence.

 

40

--------------------------------------------------------------------------------


 

1.3           Redenomination of Certain Foreign Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in
Sterling on or after the date the United Kingdom adopts the Euro as its lawful
currency after the Closing Date shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation).  If, in relation to
Sterling, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London Interbank Market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which the United Kingdom adopts the Euro
as its lawful currency; provided, that if any Foreign Currency Borrowing in
Sterling is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Foreign Currency Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrower, may from time to time specify to be appropriate to reflect
the adoption of the Euro by the United Kingdom and any relevant market
conventions or practices relating to the Euro.

 

SECTION 2.   Amount and Terms of Credit

 

2.1           Commitments.  (a)  Subject to and upon the terms and conditions
herein set forth,

 

(i)            each Lender having a Term Loan Commitment severally agrees to
make a loan (each a “Term Loan” and, collectively, the “Term Loans”) to the
Borrower on the Closing Date in Dollars, which Term Loan shall not exceed for
any such Lender such Lender’s pro rata share of all Term Loans to be made on the
Closing Date (based on the percentage which such Lender’s Term Loan Commitment
represents of the Total Term Loan Commitments of all Lenders); provided, that
the aggregate principal amount of all Term Loans made on the Closing Date shall
not exceed $850,000,000; and

 

(ii)           (A) Term Loans may be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Term Loans, provided that all such Term
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type, (B) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed and (C) shall not
exceed in the aggregate the Total Term Loan Commitment.  On the Term Loan
Maturity Date, all Term Loans shall be repaid in full.

 

(b)           (i)  Subject to and upon the terms and conditions herein set
forth, each Lender having a Revolving Credit Commitment severally agrees to make
a loan or

 

41

--------------------------------------------------------------------------------


 

loans denominated in Dollars (each a “Dollar Revolving Credit Loan” and,
collectively, the “Dollar Revolving Credit Loans” and, together with the Foreign
Currency Revolving Credit Loans, the “Revolving Credit Loans”) to the Borrower,
which Dollar Revolving Credit Loans (A) shall be made at any time and from time
to time on and after the Closing Date and prior to the Revolving Credit Maturity
Date, (B) may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Revolving Credit Loans; provided,
that all Dollar Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Dollar Revolving Credit Loans of the same Type, (C) may be repaid
and reborrowed in accordance with the provisions hereof, (D) shall not, for any
such Lender at any time, after giving effect thereto and to the application of
the proceeds thereof, result in such Lender’s Revolving Credit Exposure at such
time exceeding such Lender’s Revolving Credit Commitment at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect;

 

(ii)           Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a loan
or loans denominated in a Foreign Currency (each a “Foreign Currency Revolving
Credit Loan” and, collectively, the “Foreign Currency Revolving Credit Loans”)
to the Borrower, which Foreign Currency Revolving Credit Loans (A) shall be made
at any time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date (B) shall be incurred and maintained entirely as
Eurodollar Foreign Currency Revolving Credit Loans, (C) may be repaid and
reborrowed in accordance with the provisions hereof, (D) shall not, for any such
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time and (E) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect;

 

(iii)          Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that (A) any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan and (B) in exercising such option, such
Lender shall use its reasonable efforts to minimize any increased costs to the
Borrower resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of

 

42

--------------------------------------------------------------------------------


 

Section 3.5 shall apply).  On the Revolving Credit Maturity Date, all Revolving
Credit Loans shall be repaid in full.

 

(c)           Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Exposure at such time exceeding the Total Revolving Credit Commitment
then in effect and (v) may be repaid and reborrowed in accordance with the
provisions hereof.  On the Swingline Maturity Date, each outstanding Swingline
Loan shall be repaid in full.  The Swingline Lender shall not make any Swingline
Loan after receiving a written notice from the Borrower or any Lender stating
that a Default or Event of Default exists and is continuing until such time as
the Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1.

 

(d)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all
Lenders pro rata based on each Lender’s Revolving Credit Commitment Percentage,
as applicable, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans.  Each Lender hereby irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing or
(v) any reduction in the Total Commitment after any such Swingline Loans were
made.  In the event that, in the sole judgment of the Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Lender hereby agrees that it
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages, as applicable;
provided, that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased

 

43

--------------------------------------------------------------------------------


 

participation, shall be payable to the Lender purchasing the same from and after
such date of purchase.

 

2.2           Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans, Revolving Credit
Loans or Swingline Loans shall be in a multiple of the Dollar Equivalent of
$100,000 and shall not be less than the Minimum Borrowing Amount with respect
thereto (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(d)).  More than one Borrowing may be incurred on any date;
provided, that at no time shall there be outstanding more than 20 Borrowings of
Eurodollar Loans under this Agreement.

 

2.3           Notice of Borrowing.  (a)  The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Term Loans
(i) prior to 12:00 Noon (New York time) at least three Business Days prior to
the Closing Date if all or any of such Term Loans are to be initially Eurodollar
Loans and (ii) prior to 10:00 a.m. (New York time) on the Closing Date if all
such Term Loans are to be ABR Loans.  Such notice (together with each notice of
a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b) and each notice
of a Borrowing of Swingline Loans pursuant to Section 2.3(c), a “Notice of
Borrowing”) shall be irrevocable and shall specify (i) the aggregate principal
amount of the Term Loans to be made, (ii) the date of the borrowing (which shall
be a Business Day and shall be the Closing Date) and (iii) whether the Term
Loans shall consist of ABR Loans and/or Eurodollar Term Loans and, if the Term
Loans are to include Eurodollar Term Loans, the Interest Period to be initially
applicable thereto.  The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur Revolving Credit Loans
hereunder (other than Mandatory Borrowings or borrowings to repay Unpaid
Drawings), it shall give the Administrative Agent at the Administrative Agent’s
Office as specified in Section 13.2, (i) prior to 12:00 Noon (Local Time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Eurodollar Revolving Credit Loans and
(ii) prior to 12:00 Noon (New York time) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of ABR Loans; provided that for any deemed borrowing of Revolving
Credit Loans pursuant to Section 2.1(b)(i) and (ii) such notice will not be
required.  Each such Notice of Borrowing, except as otherwise expressly provided
in Section 2.10, shall be irrevocable and shall specify (i) the currency in
which the Revolving Credit Loans are to be made, which shall be Dollars or a
Foreign Currency, (ii) the aggregate principal amount of the Revolving Credit
Loans to be made pursuant to such Borrowing (which, in the case of a Foreign
Currency Borrowing, shall be stated in both the applicable Foreign Currency and
the Dollar Equivalent thereof), (iii) the date of Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of ABR Loans
or Eurodollar Revolving Credit Loans and, if Eurodollar

 

44

--------------------------------------------------------------------------------


 

Revolving Credit Loans, the Interest Period to be initially applicable thereto
and (iv) the number and location of the account to which funds are to be
disbursed.  The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing of Revolving Credit Loans of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(c)           Whenever the Borrower desires to incur Swingline Loans hereunder,
it shall give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 2:30 p.m.
(New York time) on the date of such Borrowing.  Each such notice shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) the number and location of
the account to which funds are to be disbursed.

 

(d)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

(e)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(f)            Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.  In each such case, the Borrower waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4           Disbursement of Funds.  (a)  No later than 12:00 Noon (Local Time)
on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender will make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below;
provided, that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 3:00 p.m. (New York time) on the
date requested.

 

(b)           Each Lender shall make available all amounts it is to fund under
any Borrowing in Dollars or in the applicable Foreign Currency, as the case may
be, and in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office and the Administrative Agent will (except in the
case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower by depositing to the Borrower’s account that is
designated to the Administrative Agent the aggregate of the amounts so made
available in Dollars or in the applicable Foreign Currency, as the case may be,
and the type of funds received.  Unless the Administrative Agent shall have been
notified by any Lender prior to the time of any such Borrowing that such Lender
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing, and the Administrative Agent, in
reliance upon such assumption, may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrower interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5           Repayment of Loans; Evidence of Debt.  (a)  The Borrower shall
repay to the Administrative Agent, for the benefit of the Lenders, on the Term
Loan Maturity Date, the then-unpaid Term Loans, in Dollars.  The Borrower shall
repay to the Administrative Agent in Dollars or the applicable Foreign Currency,
as the case may be, for the benefit of the Lenders, on the Revolving Credit
Maturity Date, the then-unpaid Revolving Credit Loans.  The Borrower shall repay
to the Administrative Agent in Dollars, for the account of the Swingline Lender,
on the Swingline Maturity Date, the then-unpaid Swingline Loans.

 

(b)           The Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the Lenders of Term Loans, on each date set forth below (each
a “Term Loan Repayment Date”), the principal amount of the Term Loans equal to
(x) the sum of the outstanding principal amount of Term Loans immediately after
funding on the Closing Date, multiplied by (y) the percentage set forth below
opposite such Term Loan Repayment Date (each a “Term Loan Repayment Amount”):

 

46

--------------------------------------------------------------------------------


 

Number of Months
From Closing Date

 

Term Loan
Repayment Amount

 

 

 

6

 

0.5 %

12

 

0.5 %

18

 

0.5 %

24

 

0.5 %

30

 

0.5 %

36

 

0.5 %

42

 

0.5 %

48

 

0.5 %

54

 

0.5 %

60

 

0.5 %

66

 

0.5 %

72

 

0.5 %

Term Loan Maturity Date

 

94.0% or remainder

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and currency of
each Loan made hereunder, whether such Loan is a Term Loan, a Revolving Credit
Loan or a Swingline Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(e)           The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

2.6           Conversions and Continuations.  (a)  The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans or
Dollar Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding

 

47

--------------------------------------------------------------------------------


 

principal amount of any Eurodollar Term Loans or Eurodollar Revolving Credit
Loans as Eurodollar Term Loans or Eurodollar Revolving Credit Loans, as the case
may be, for an additional Interest Period; provided, that (i) no partial
conversion of Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall
reduce the outstanding principal amount of Eurodollar Term Loans or Eurodollar
Revolving Credit Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into Eurodollar
Term Loans or Eurodollar Revolving Credit Loans if a Default or Event of Default
is in existence on the date of the conversion and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such conversion, (iii) Eurodollar Loans may not be continued as
Eurodollar Term Loans or Eurodollar Revolving Credit Loans for an additional
Interest Period if a Default or Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2.  Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 12:00 Noon
(Local Time) at least three Business Days’ (or one Business Day’s notice in the
case of a conversion into ABR Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each a “Notice of Conversion or Continuation”)
specifying the Term Loans or Revolving Credit Loans to be so converted or
continued, the Type of Term Loans or Revolving Credit Loans to be converted or
continued into and, if such Term Loans or Revolving Credit Loans are to be
converted into or continued as Eurodollar Term Loans or Eurodollar Revolving
Credit Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall give each Lender notice as promptly as practicable of
any such proposed conversion or continuation affecting any of its Term Loans or
Revolving Credit Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any Eurodollar Term Loans or Eurodollar Revolving
Credit Loans and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, such
Eurodollar Term Loans or  Eurodollar Revolving Credit Loans shall be
automatically converted on the last day of the then-current Interest Period
(i) in respect of Term Loans or Dollar Revolving Credit Loans, into ABR Loans,
and (ii) in respect of Foreign Currency Revolving Credit Loans, into Eurodollar
Loans with an Interest Period of one month.  If upon the expiration of any
Interest Period in respect of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in paragraph (a) above, (i) the Borrower shall be
deemed to have elected to convert such Dollar Borrowing of Term Loans or
Eurodollar Revolving Credit Loans, as the case may be, into a Borrowing of ABR
Loans effective as of the expiration date of such current Interest Period and
(ii) the Borrower shall be deemed to have elected to convert such Foreign
Currency Borrowing of Eurodollar Revolving Credit Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one month effective as of the
expiration date of such then-current Interest Period.

 

48

--------------------------------------------------------------------------------


 

2.7           Pro Rata Borrowings.  Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments.  Each Borrowing of Revolving Credit Loans
under this Agreement shall be granted by the Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitments.  It is understood that no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8           Interest.  (a)  The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)           The unpaid principal amount of each Eurodollar Term Loan or
Eurodollar Revolving Credit Loan shall bear interest from the date of the
Borrowing thereof until maturity thereof (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable Eurodollar Margin
in effect from time to time plus the relevant Eurodollar Rate plus, in the case
of Foreign Currency Loans, any Additional Cost incurred by such Lender in
respect of such Foreign Currency Loans from time to time.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each March, June, September and December, (ii) in respect of
each Eurodollar Term Loan or Eurodollar Revolving Credit Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first Business Day of such Interest Period, (iii) in respect
of each Loan (except, other than in the case of prepayments, any ABR Loan), on
any prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant

 

49

--------------------------------------------------------------------------------


 

Lenders thereof.  Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

2.9           Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans (in the case of the initial Interest Period
applicable thereto) or prior to 10:00 a.m. (Local Time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans, the Borrower shall
have the right to elect by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of the Borrower,
be a one, two, three, six or (if available to all the Lenders making such loans
as determined by such Lenders in good faith based on prevailing market
conditions) a nine or twelve month period; provided, that the initial Interest
Period may be for a period less than one month if agreed upon by the Borrower
and the Administrative Agent.  Notwithstanding anything to the contrary
contained above:

 

(a)           the initial Interest Period for any Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans shall commence on the date of such
Borrowing (including the date of any conversion from a Borrowing of ABR Loans)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

 

(b)           if any Interest Period relating to a Borrowing of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period in respect of a Eurodollar
Term Loan or Eurodollar Revolving Credit Loan would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Term Loan or any Eurodollar Revolving Credit Loan if
such Interest Period would extend beyond the applicable Maturity Date of such
Loan.

 

2.10         Increased Costs, Illegality, etc.  (a)  In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

50

--------------------------------------------------------------------------------


 

(i)            on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Borrowing and in the currency in which such Loan is to be denominated
are not generally available in the relevant market or (y) by reason of any
changes arising on or after the Closing Date affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any such increase or reduction attributable to
Non-Excluded Taxes covered by Section 5.4 and taxes imposed on the overall net
income of such Lender) because of (x) any change since the Closing Date in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation, application or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline or
order), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other circumstances affecting the interbank Eurodollar
market or the position of such Lender in such market; or

 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has become unlawful by compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank Eurodollar
market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Term Loans or Eurodollar Revolving
Credit Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to Eurodollar Term Loans or Eurodollar Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs

 

51

--------------------------------------------------------------------------------


 

or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.

 

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, cancel said Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is a Term
Loan or a Dollar Revolving Credit Loan and is then outstanding, upon at least
three Business Days’ notice to the Administrative Agent, require the affected
Lender to convert each such Eurodollar Revolving Credit Loan and Eurodollar Term
Loan into an ABR Loan; provided, that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

 

(c)           If, after the Closing Date, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, the National Association of Insurance Commissioners, central bank or
comparable agency charged with the interpretation, application or administration
thereof, or compliance by a Lender or its parent with any request or directive
made or adopted after the Closing Date regarding capital adequacy (whether or
not having the force of law) of any such authority, association, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or its parent’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy), then from time to time, promptly
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date; provided that, for purposes of this Agreement (including this Section 2.10
and Section 3.5 hereto), the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the Closing
Date.  Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower, which notice shall set forth in reasonable
detail the basis of the calculation of such additional amounts, although the
failure to give any such notice shall not, subject to

 

52

--------------------------------------------------------------------------------


 

Section 2.13, release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)           Notwithstanding the foregoing, in the case of Foreign Currency
Revolving Credit Loans affected by the circumstances described in
Section 2.10(a)(i), as promptly as practicable but in no event later than three
Business Days after the giving of the required notice by the Administrative
Agent with respect to such circumstances, the Administrative Agent (in
consultation with the Lenders) shall negotiate with the Borrower in good faith
in order to ascertain whether a substitute interest rate (a “Substitute Rate”)
may be agreed upon for the maintaining of existing Foreign Currency Revolving
Credit Loans.  If a Substitute Rate is agreed upon by the Borrower and all the
Lenders, such Substitute Rate shall apply.  If a Substitute Rate is not so
agreed upon by the Borrower and all the Lenders within such time, each Lender’s
Foreign Currency Revolving Credit Loans shall thereafter bear interest at a rate
equal to the sum of (i) the rate certified by such Lender to be its costs of
funds (from such sources as it may reasonably select out of those sources then
available to it) for such Foreign Currency Revolving Credit Loans plus (ii) the
Applicable Eurodollar Margin plus (iii), in the case of Foreign Currency Loans
denominated in Sterling only, any Additional Cost incurred by such Lender in
respect of such Sterling Foreign Currency Loans from time to time.

 

2.11         Compensation.  If (a) any payment of principal of any Eurodollar
Term Loan or Eurodollar Revolving Credit Loan is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Eurodollar Loan as a result of a payment or conversion pursuant to
Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of Eurodollar Term Loans or Eurodollar Revolving Credit Loans is not
made as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a
result of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar
Loan is not continued as a Eurodollar Term Loan or Eurodollar Revolving Credit
Loan as a result of a withdrawn Notice of Conversion or Continuation or (e) any
prepayment of principal of any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan is not made as a result of a withdrawn notice of prepayment pursuant
to Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such

 

53

--------------------------------------------------------------------------------


 

designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section. 
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13         Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower.

 

2.14         Incremental Facilities.  The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more (x) new
Term Loan Commitments (the “New Term Loan Commitments”) and/or (y) new Revolving
Credit Commitments (the “New Revolving Loan Commitment” and, together with the
New Term Loan Commitment, the “New Loan Commitments”), by an aggregate amount
not less than $25,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent or such lesser amount that shall constitute
the difference between the amount determined pursuant to sub-clauses (A) and
(B) of this sentence and all such New Loan Commitments obtained prior to such
date), and integral multiples of $5,000,000 in excess of that amount, and in any
event, by an aggregate amount which, when taken together with the principal
amount of any Permitted Other Indebtedness incurred pursuant to
Section 10.1(o) and outstanding at such time, shall not exceed in the aggregate
at any time the sum of (A) $350,000,000 and (B) additional amounts (so long as,
giving pro forma effect to the incurrence and funding of any New Term Loan
Commitments and New Revolving Loan Commitments (assuming, for purposes of this
Section 2.14, that such New Revolving Loan Commitments are fully drawn on the
date that they are first incurred) at such time, the Senior Secured Debt to
Consolidated EBITDA Ratio would be not greater than 1.50:1.00); provided, that
for purposes of calculating the Senior Secured Debt to Consolidated EBITDA Ratio
in the preceding sub-clause (B), Permitted Other Indebtedness incurred pursuant
to Section 10.1(o) and outstanding at such time shall be deemed to be Senior
Secured Debt.  Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Loan Commitments shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent; provided,
that the Borrower shall first offer the Lenders to provide all of the New Loan
Commitments prior to offering any other Person that is an eligible assignee
pursuant to Section 13.6(b); provided further, that any Lender offered or
approached to provide all or a portion of the New Loan Commitments may elect or
decline, in its sole discretion, to provide a New Loan Commitment.  Such New
Loan Commitments shall become effective, as of such Increased Amount Date;
provided, that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Loan Commitments, as
applicable; (2) both before and

 

54

--------------------------------------------------------------------------------


 

after giving effect to the making of any Series of New Term Loans or New
Revolving Loans, each of the conditions set forth in Sections 7.1 and 7.2 shall
be satisfied; (3) the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Sections 10.9 and 10.10 as of
the last day of the most recently ended fiscal quarter after giving effect to
such New Loan Commitments and any investment to be consummated in connection
therewith; (4) the New Loan Commitments shall be effected pursuant to one or
more Joinder Agreements executed and delivered by the Borrower and
Administrative Agent, and each of which shall be recorded in the Register by the
Borrower and Administrative Agent, and shall be subject to the requirements set
forth in Section 5.4(b); (5) the Borrower shall make any payments required
pursuant to Section 2.11 in connection with the New Loan Commitments, as
applicable; and (6) the Borrower shall deliver or cause to be delivered (i) a
certificate of the Borrower and Holdings, dated the Increased Amount Date,
substantially in the form of Exhibit I, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of the Borrower, and attaching the documents referred to in Section 6.7 and 6.8
and, where applicable, certifying as to the incumbency and specimen signature of
each officer executing any Credit Document or any other document delivered in
connection therewith on behalf of such Credit Party, (ii) the executed legal
opinions of Simpson Thacher and Bartlett LLP and Tom Riordan, general counsel of
the Credit Parties, in each case, substantially in the forms previously
delivered in connection with this Agreement and (iii) any other applicable
documents reasonably required by the Administrative Agent in connection with any
such transaction.  Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purpose of
this Agreement.

 

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Credit Commitments shall assign to each
Lender with a New Revolving Loan Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Lenders with Revolving Credit Loans and New
Revolving Loan Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such New Revolving Loan
Commitments to the Revolving Credit Commitments, (b) each New Revolving Loan
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder (a “New Revolving Loan”) shall be deemed, for all
purposes, a Revolving Credit Loan and (c) each New Revolving Loan Lender shall
become a Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto.

 

On any Increased Amount Date on which any New Term Loan Commitments  of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term

 

55

--------------------------------------------------------------------------------


 

Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

 

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans; provided, however, that (i) the
applicable maturity date of each Series shall be no shorter than the final
maturity of the Term Loans and (ii) the rate of interest applicable to the New
Term Loans of each Series shall be determined by the Borrower and the applicable
new Lenders and shall be set forth in each applicable Joinder Agreement;
provided further, that if the initial yield on any New Term Loans (as determined
by the Administrative Agent to be equal to the sum of (x) the Eurodollar Rate
(including any applicable Eurodollar Rate floor) plus the Applicable Eurodollar
Margin applicable to the New Term Loans and (y) if the New Term Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from Holdings, the Borrower or any Subsidiary for doing
so (the amount of such fee, expressed as a percentage of the New Term Loans,
being referred to herein as “OID”), the amount of such OID divided by the lesser
of (A) the average life to maturity of such New Term Loans and (B) four) exceeds
by more than 50 basis points (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”) the Eurodollar Rate plus
the Applicable Eurodollar Margin then in effect for any Eurodollar Rate Term
Loan, then the Applicable ABR Margin and the Applicable Eurodollar Margin then
in effect for Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the New Term Loans (and if the
Eurodollar Rate margins on the New Term Loans are subject to a leveraged-based
pricing grid, appropriate increases to the other Applicable ABR Margin and
Applicable Eurodollar Margin for the Term Loans, consistent with the foregoing,
shall be made).  The terms and provisions of the New Revolving Loans and New
Revolving Credit shall be identical to the Revolving Credit Loans and the
Revolving Credit Commitments.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

 

SECTION 3.   Letters of Credit

 

3.1           Letters of Credit.  (a)  Subject to and upon the terms and
conditions herein set forth, (i) the Borrower, at any time and from time to time
on or after the Closing Date and prior to the L/C Maturity Date, may request
that the Letter of Credit Issuer issue for the account of the Borrower a standby
letter of credit or letters of credit in Dollars (each a “Dollar Letter of
Credit” and, collectively, the “Dollar Letters of Credit”) in such form as may
be approved by the Letter of Credit Issuer in its reasonable discretion and
(ii) the Borrower, at any time and from time to time on or after the Closing
Date and prior to the L/C Maturity Date, may request that the Letter of Credit
Issuer issue for the account of the Borrower, a standby letter of credit or
letters of credit in a Foreign

 

56

--------------------------------------------------------------------------------


 

Currency (each a “Foreign Currency Letter of Credit” and, collectively, the
“Foreign Currency Letters of Credit” and, together with the Dollar Letters of
Credit, the “Letters of Credit”) in such form as may be approved by the Letter
of Credit Issuer in its reasonable discretion.  Notwithstanding anything
contained herein to the contrary, it is acknowledged and agreed that, from and
after the Closing Date, (a) all Letter of Credit Exposure with respect to
Converting Letters of Credit and any related Unpaid Drawings shall be deemed for
all purposes hereunder to be issued under the Revolving Credit Commitment,
(b) there shall be an automatic adjustment to the participations held by each
Lender thereunder pursuant to Section 3.3 so that the undivided participation
and interest of the Lenders in each such Converting Letter of Credit and any
related Unpaid Drawing is deemed to be made in respect of the Revolving Credit
Commitment as if such Converting Letter of Credit were made on or after the
Closing Date and (c) all Letters of Credit issued after the Closing Date shall
be issued under the Revolving Credit Commitment.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Dollar Equivalent of the Stated Amount of which, when added to the
Letter of Credit Outstanding at such time, would exceed the Letter of Credit
Commitment then in effect; (ii) no Letter of Credit shall be issued the Dollar
Equivalent of the Stated Amount of which would cause the aggregate amount of the
Lenders’ Revolving Credit Exposures at such time to exceed the Total Revolving
Credit Commitment then in effect; (iii) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Letter
of Credit Issuer; provided, that any Letter of Credit may, upon request of the
Borrower, provide for the automatic renewal thereof for additional consecutive
periods of one year or less (which in no event shall extend beyond the L/C
Maturity Date), subject to any conditions specified in such Letter of Credit;
and provided further, that in no event shall such expiration date occur later
than the L/C Maturity Date; (iv) each Letter of Credit shall be denominated in
Dollars or in a Foreign Currency; (v) no Letter of Credit shall be issued if it
would be illegal under any applicable law for the beneficiary of the Letter of
Credit to have a Letter of Credit issued in its favor; and (vi) no Letter of
Credit shall be issued by the Letter of Credit Issuer after it has received a
written notice from the Borrower or any Lender stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right, on
any day, permanently to terminate or reduce the Letter of Credit Commitment in
whole or in part; provided, that, after giving effect to such termination or
reduction, the Letter of Credit Outstanding shall not exceed the Letter of
Credit Commitment.

 

57

--------------------------------------------------------------------------------


 

3.2           Letter of Credit Requests.  (a)  Whenever the Borrower desires
that a Letter of Credit be issued for its account, it shall give the
Administrative Agent and the Letter of Credit Issuer at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in the form of Exhibit G (each a “Letter
of Credit Request”). The Administrative Agent shall promptly notify each Lender
of such issuance.

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3           Letter of Credit Participations.  (a)  Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit, the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment (each such other Lender, in its capacity
under this Section 3.3, an “L/C Participant”), and each such L/C Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from the Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each an “L/C Participation”), to the extent of such
L/C Participant’s Revolving Credit Commitment Percentage, in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(b)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation other than to confirm that any
documents required to be delivered under such Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit.  Any action taken or omitted to be taken by the Letter of
Credit Issuer under or in connection with any Letter of Credit issued by it, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for the Letter of Credit Issuer any resulting liability.

 

(c)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent who
will notify each applicable L/C Participant of such failure, and each such L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars or in the applicable Foreign Currency, as the case may be,
and in immediately available funds; provided, however, that no L/C Participant
shall be obligated to pay to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of such
unreimbursed amount arising from any wrongful payment made by the Letter of

 

58

--------------------------------------------------------------------------------


 

Credit Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer.  If the Letter of Credit Issuer so notifies, prior to 11:00 a.m.
(Local Time) on any Business Day, any L/C Participant required to fund a payment
under a Letter of Credit, such L/C Participant shall make available to the
Administrative Agent for the account of the Letter of Credit Issuer such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
payment on such Business Day in immediately available funds (or, if such
notification is given after 11:00 a.m. (Local Time) on any Business Day, such
amount shall be made available on the immediately following Business Day).  If
and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at
the Federal Funds Effective Rate.  The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

 

(d)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars or the
applicable Foreign Currency, as the case may be, and in immediately available
funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(e)           The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

59

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4           Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
hereby agrees to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in Dollars or in the applicable Foreign Currency, as the
case may be, in immediately available funds at the Administrative Agent’s
Office, for any payment or disbursement made by the Letter of Credit Issuer
under any Letter of Credit (each such amount (including the Dollar Equivalent
thereof) so paid until reimbursed, an “Unpaid Drawing”) immediately after, and
in any event on the date of, such payment, with interest on the amount so paid
or disbursed by the Letter of Credit Issuer, to the extent not reimbursed prior
to 5:00 p.m. (Local Time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable ABR Margin plus the ABR as in effect from time to time;
provided, that, notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Borrower shall have notified the Administrative Agent
and the Letter of Credit Issuer prior to 10:00 a.m. (Local Time) on the date of
such drawing that the Borrower intends to reimburse the Letter of Credit Issuer
for the amount of such drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Dollar Revolving Credit
Loans (which shall initially be ABR Loans) or Foreign Currency Revolving Credit
Loans (each of which shall be Eurodollar Loans with an Interest Period

 

60

--------------------------------------------------------------------------------


 

of one month denominated in Sterling or Euro), as the case may be, on the date
on which such drawing is honored in an amount equal to the amount of such
drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and (x) in respect of Dollar Letters of Credit, each
L/C Participant shall be irrevocably obligated to make a Dollar Revolving Credit
Loan that is an ABR Loan to the Borrower in the amount of its Revolving Credit
Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon (Local
Time) on such Business Day by making the amount of such Dollar Revolving Credit
Loan available to the Administrative Agent at the Administrative Agent’s Office
and (y) in respect of Foreign Currency Letters of Credit, each L/C Participant
shall be irrevocably obligated to make a Foreign Currency Revolving Credit Loan
that is a Eurodollar Loan with an Interest Period of one month to the Borrower,
denominated in Sterling or Euro, as the case may be, in the amount of its
Revolving Credit Commitment Percentage of the applicable Unpaid Drawing by 12:00
noon (London time) on such Business Day by making the amount of such Foreign
Currency Revolving Credit Loan available to the Administrative Agent at the
Administrative Agent’s Office.  Such Dollar Revolving Credit Loans or Foreign
Currency Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount.  The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for the purpose of reimbursing the Letter of
Credit Issuer for the related Unpaid Drawing.

 

(b)           The Borrower’s obligations under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided, that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.5           Increased Costs.  If after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Closing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s

 

61

--------------------------------------------------------------------------------


 

L/C Participation therein, and the result of any of the foregoing is to increase
the cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by the Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
Non-Excluded Taxes covered by Section 5.4 and taxes imposed on the overall net
income of the Letter of Credit Issuer or such L/C Participant) in respect of
Letters of Credit or L/C Participations therein, then, promptly after receipt of
written demand to the Borrower by the Letter of Credit Issuer or such L/C
Participant, as the case may be, (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to the Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate the Letter of Credit Issuer
or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Closing Date.  A
certificate submitted to the Borrower by the Letter of Credit Issuer or a
L/C Participant, as the case may be, (a copy of which certificate shall be sent
by the Letter of Credit Issuer or such L/C Participant to the Administrative
Agent) setting forth in reasonable detail the basis for the determination of
such additional amount or amounts necessary to compensate the Letter of Credit
Issuer or such L/C Participant as aforesaid shall be conclusive and binding on
the Borrower absent clearly demonstrable error.

 

3.6                                 Successor Letter of Credit Issuer.  The
Letter of Credit Issuer may resign as Letter of Credit Issuer upon 60 days’
prior written notice to the Administrative Agent, the Lenders and the Borrower. 
If the Letter of Credit Issuer shall resign as Letter of Credit Issuer under
this Agreement, then the Borrower shall appoint from among the Lenders with
Revolving Credit Commitments a successor issuer of Letters of Credit, whereupon
such successor issuer shall succeed to the rights, powers and duties of the
Letter of Credit Issuer, and the term “Letter of Credit Issuer” shall mean such
successor issuer effective upon such appointment.  At the time such resignation
shall become effective, the Borrower shall pay to the resigning Letter of Credit
Issuer all accrued and unpaid fees pursuant to Sections 4.1(c) and (d).  The
acceptance of any appointment as the Letter of Credit Issuer hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, such successor Lender
shall have all the rights and obligations of the previous Letter of Credit
Issuer under this Agreement and the other Credit Documents.  After the
resignation of the Letter of Credit Issuer hereunder, the resigning Letter of
Credit Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of a Letter of Credit Issuer under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.  After any retiring Letter of Credit Issuer’s resignation as Letter of
Credit Issuer, the provisions of this Agreement relating to the Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (a) while it was Letter of Credit Issuer under this Agreement or (b) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

 

62

--------------------------------------------------------------------------------


 

3.7                                 Defaulting Lenders and Letters of Credit. 
If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, then:

 

(a)                                  all or any part of such Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentage but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolving Credit Commitments and (y) no
Default or Event of Default exists and is continuing;

 

(b)                                 if the reallocation described in clause
(a) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 5.2(b) for so long as such Letter of Credit
Exposure is outstanding;

 

(c)                                  if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to
Section 3.7(b), the Borrower shall not be required to pay any fees to such
Defaulting Lender with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

 

(d)                                 if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to Section 3.7(a), then the fees
payable to the Lenders pursuant to Sections 4.1(b) or (c) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Revolving Credit Commitment
Percentages; or

 

(e)                                  if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 3.7(a), then,
without prejudice to any rights or remedies of the Letter of Credit Issuer or
any Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and Letter of Credit
Fees payable under Sections 4.1(b) or (c) with respect to such Defaulting
Lender’s Letter of Credit Exposure shall be payable to the Letter of Credit
Issuer until such Letter of Credit Exposure is cash collateralized and/or
reallocated.

 

So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 3.7(c).

 

SECTION 4.        Fees; Commitments

 

4.1                                 Fees.  (a)  The Borrower agrees to pay to
the Administrative Agent in Dollars, for the account of each Lender having a
Revolving Credit Commitment (in

 

63

--------------------------------------------------------------------------------


 

each case pro rata according to the respective Revolving Credit Commitments of
all such Lenders), a commitment fee for each day from and including the Closing
Date to but excluding the Final Date.  Such commitment fee shall be payable in
arrears (i) on the last Business Day of each March, June, September and
December (for the three-month period (or portion thereof) ended on such day for
which no payment has been received) and (ii) on the Final Date (for the period
ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available Commitments in effect on such day.  Notwithstanding the foregoing, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit (the “Letter of Credit Fee”), for the period from and including
the date of issuance of such Letter of Credit to but excluding the termination
date of such Letter of Credit computed at the per annum rate for each day equal
to the Applicable Eurodollar Margin for Revolving Credit Loans on the average
daily Stated Amount of such Letter of Credit.  Such Letter of Credit Fees shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the date upon which the Total Revolving
Credit Commitment terminates and the Letter of Credit Outstandings shall have
been reduced to zero.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Letter of Credit Issuer a
fee in respect of each Letter of Credit issued by it (the “Fronting Fee”), for
the period from and including the date of issuance of such Letter of Credit to
but excluding the termination date of such Letter of Credit, computed at the
rate for each day equal to 0.25% per annum on the average daily Stated Amount of
such Letter of Credit.  Such Fronting Fees shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date upon which the Total Revolving Credit Commitment terminates and the
Letter of Credit Outstandings shall have been reduced to zero.

 

(d)                                 The Borrower agrees to pay directly to the
Letter of Credit Issuer in Dollars upon each issuance of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as the Letter of
Credit Issuer and the Borrower shall have agreed upon for issuances of, drawings
under or amendments of, letters of credit issued by it.

 

(e)                                  The Borrower agrees to pay to the
Administrative Agent in Dollars for its own account the administrative agency
fee described in the Engagement Letter and to pay to the Joint Lead Arrangers
and the Arranger for their own accounts the arrangement fee described in the
Engagement Letter, in each case, at the times described therein.

 

4.2                                 Voluntary Reduction of Revolving Credit
Commitments.  Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice

 

64

--------------------------------------------------------------------------------


 

the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part; provided, that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least the Dollar Equivalent of $1,000,000 and in integral multiples of the
Dollar Equivalent of $100,000 and (c) after giving effect to such termination or
reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment.

 

4.3                                 Mandatory Termination of Commitments.  (a) 
All of the Term Loan Commitments shall terminate at 5:00 p.m. (New York time) on
the Closing Date.

 

(b)                                 The Total Revolving Credit Commitment,
including the Total Foreign Currency Revolving Commitment, shall terminate at
5:00 p.m. (New York time) on the Revolving Credit Maturity Date.

 

(c)                                  The Swingline Commitment shall terminate at
5:00 p.m. (New York time) on the Swingline Maturity Date.

 

(d)                                 In the event, that the Borrower incurs any
commitments in respect of Revolver Refinancing Indebtedness, the portion of the
Revolving Credit Commitments permanently refinanced with such commitments in
respect of Revolver Refinancing Indebtedness shall be reduced by the amount of
the new commitments in respect of Revolver Refinancing Indebtedness.

 

SECTION 5.        Payments

 

5.1                                 Voluntary Prepayments.  The Borrower shall
have the right to prepay Term Loans, Revolving Credit Loans and Swingline Loans,
without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office (or, in the case of a Swingline Loan,
the Swingline Lender) written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of Eurodollar Term Loans or Eurodollar Revolving Credit Loans)
the specific Borrowing(s) pursuant to which such prepayment shall be applied,
which notice shall be given by the Borrower no later than (i) in the case of
Term Loans or Revolving Credit Loans, 10:00 a.m. (Local Time) one Business Day
prior to, or (ii) in the case of Swingline Loans, 10:00 a.m. (Local Time) on,
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of any Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of the Dollar Equivalent of $100,000 and in
an aggregate principal amount of the Dollar Equivalent of at least $1,000,000
and each partial prepayment of Swingline Loans shall be in a multiple of the
Dollar Equivalent of $100,000 and in an aggregate principal amount of at least
the Dollar Equivalent of $100,000; provided, that no partial

 

65

--------------------------------------------------------------------------------


 

prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Term
Loans or Eurodollar Revolving Credit Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount for Eurodollar Term Loans or
Eurodollar Revolving Credit Loans; and (c) any prepayment of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans pursuant to this Section 5.1 on any
day other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower, with the applicable provisions of
Section 2.11.  Each prepayment in respect of Term Loans pursuant to this
Section 5.1 shall be applied to Classes of loans in such manner as the Borrower
may determine and applied to reduce Term Loan Repayment Amounts in such order as
the Borrower may determine.  At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Term Loan or Revolving Credit Loan of a Defaulting Lender.

 

Notwithstanding the foregoing, a prepayment premium of 1.00% of the principal
amount outstanding thereof shall apply to (i) any prepayment of Term Loans
occurring on or prior to the first anniversary of the Closing Date from the
proceeds of a Repricing Transaction (as defined below) and (ii) any other
prepayment of all of the Term Loans occurring on or prior to the first
anniversary of the Closing Date from the proceeds of an incurrence of
Indebtedness.

 

As used in this Section 5.1, “Repricing Transaction” shall mean the prepayment
or refinancing of all or a portion of the Term Loans concurrently with the
incurrence by the Borrower of any long-term bank debt financing having lower
cost financing than the Term Loans.

 

5.2                                 Mandatory Prepayments.  (a)  Term Loan
Prepayments.  (i)  On each occasion that a Prepayment Event occurs, the Borrower
shall, within five Business Days after the occurrence of such Prepayment Event,
offer to prepay, in accordance with paragraph (c) below, the principal amount of
Term Loans in an amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event.  For avoidance of doubt, no prepayment shall be required
pursuant to this Section 5.2(a)(i) for any Prepayment Events that have occurred
prior to the Closing Date.

 

(ii)                                  Not later than the date that is six months
after the last day of any fiscal year (commencing with the fiscal year ending
December 31, 2011), if the Senior Secured Debt to Consolidated EBITDA Ratio as
of the end of such fiscal year is greater than or equal to 1.50 to 1.00, the
Borrower shall offer to prepay, in accordance with paragraph (c) below, the
principal of Term Loans in an amount equal to (w) 50% of Excess Cash Flow for
such fiscal year, minus (x) the amount of any such Excess Cash Flow that the
Borrower has, after the end of such fiscal year and prior to such date,
reinvested in the business of the Borrower or any of its Subsidiaries (subject
to Section 9.14), minus (y) the principal amount of Term Loans voluntarily
prepaid pursuant to Section 5.1 during such fiscal year and minus (z) an amount
equal to $10,000,000 for such fiscal year; provided that the percentage under
sub-clause (w) above will be reduced

 

66

--------------------------------------------------------------------------------


 

to 25% or 0% if the Senior Secured Debt to Consolidated EBITDA Ratio as of the
end of such fiscal year is (x) greater than 1.25:1.00 but less than 1.50:1.00 or
(y) less than or equal to 1.25:1.00, respectively.

 

(b)                                 Aggregate Revolving Credit Outstandings.  If
on any date the aggregate amount of the Lenders’ Revolving Credit Exposures (all
the foregoing, collectively, the “Aggregate Revolving Credit Outstandings”)
exceeds 103% of the Total Revolving Credit Commitment as then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall pay to the Administrative Agent an
amount in cash equal to such excess and the Administrative Agent shall hold such
payment for the benefit of the Lenders as security for the obligations of the
Borrower hereunder (including obligations in respect of Letter of Credit
Outstandings) pursuant to a cash collateral agreement to be entered into in form
and substance satisfactory to the Administrative Agent (which shall permit
certain investments in Permitted Investments satisfactory to the Administrative
Agent, until the proceeds are applied to the secured obligations).

 

(c)                                  Application to Repayment Amounts.  Each
prepayment of Term Loans required by Section 5.2(a) shall be applied to Classes
of Term Loans on a pro rata basis and to reduce the Term Loan Repayment Amounts
in such order as the Borrower may determine up to an amount equal to the
aggregate amount of the applicable Term Loan Repayment Amounts required to be
made by the Borrower pursuant to Section 2.5(b) during the two year period
immediately following the date of the prepayment (such amount being, the
“Amortization Amount”); provided, that to the extent that the amount of the
prepayment exceeds the Amortization Amount, such excess shall be applied ratably
to reduce the then remaining Term Loan Repayment Amounts.  With respect to each
such prepayment, (i) the Borrower will, not later than the date specified in
Section 5.2(a) for offering to make such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Term Loan Lender,
(ii) each Term Loan Lender will have the right to refuse any such prepayment by
giving written notice of such refusal to the Administrative Agent within fifteen
Business Days after such Lender’s receipt of notice from the Administrative
Agent of such prepayment (and the Borrower shall not prepay any such Term Loans
until the date that is specified in the immediately following clause), (iii) the
Borrower will make all such prepayments not so refused upon the earlier of
(x) such fifteenth Business Day and (y) such time as the Administrative Agent
has received notice from each Lender that it consents to or refuses such
prepayment and (iv) any prepayment so refused may be retained by the Borrower.

 

(d)                                 Application to Term Loans.  With respect to
each prepayment of Term Loans required by Section 5.2(a), the Borrower may,
subject to Section 5.2(c), designate the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made; provided, that
(i) Eurodollar Term Loans may be designated for

 

67

--------------------------------------------------------------------------------


 

prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Term Loans with Interest Periods
ending on such date of required prepayment and all Term Loans that are ABR Loans
have been paid in full; (ii) if any prepayment of Eurodollar Term Loans made
pursuant to a single Borrowing shall reduce the outstanding Term Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for Eurodollar Term Loans, such Borrowing shall immediately be converted into
ABR Loans and (iii) each prepayment pursuant to this Section 5.2 of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

 

(e)                                  Application to Revolving Credit Loans. 
With respect to each prepayment of Revolving Credit Loans elected by the
Borrower pursuant to Section 5.1 or required by Section 5.2(b), the Borrower may
designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Dollar Revolving Credit Loans
or Foreign Currency Revolving Credit Loans to be prepaid; provided, that
(w) Eurodollar Revolving Credit Loans may be designated for prepayment pursuant
to this Section 5.2 only on the last day of an Interest Period applicable
thereto unless all Eurodollar Revolving Credit Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; (x) if any prepayment by the Borrower of Eurodollar Revolving Credit Loans
made pursuant to a single Borrowing shall reduce the outstanding Dollar
Equivalent of the Revolving Credit Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount for Eurodollar Revolving Credit
Loans, such Borrowing shall immediately be converted into ABR Loans; (y) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; and (z) notwithstanding the provisions of the preceding clause
(y), no prepayment made pursuant to Section 5.2(a) or Section 5.2(b) of
Revolving Credit Loans shall be applied to the Revolving Credit Loans of any
Defaulting Lender.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

 

(f)                                    Eurodollar Interest Periods.  In lieu of
making any payment pursuant to this Section 5.2 in respect of any Eurodollar
Loan other than on the last day of the Interest Period therefor so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
at its option may deposit with the Administrative Agent an amount equal to the
amount of the Eurodollar Loan to be prepaid and such Eurodollar Loan shall be
repaid on the last day of the Interest Period therefor in the required amount. 
Such deposit shall be held by the Administrative Agent in a corporate time
deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations; provided, that the Borrower may at any time direct that such
deposit be applied to make the applicable payment required pursuant to this
Section 5.2.

 

68

--------------------------------------------------------------------------------


 

(g)                                 Minimum Amount.  No prepayment shall be
required pursuant to Section 5.2(a)(i) unless and until the amount at any time
of Net Cash Proceeds from Prepayment Events required to be applied at or prior
to such time pursuant to such Section and not yet applied at or prior to such
time to prepay Term Loans pursuant to such Section exceeds the Dollar Equivalent
of $15,000,000 in the aggregate.

 

(h)                                 Foreign Asset Sales.  Notwithstanding any
other provisions of this Section 5.2, (i) to the extent that any of or all the
Net Cash Proceeds of any asset sale by a Restricted Foreign Subsidiary giving
rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) are prohibited
or delayed by applicable local law from being repatriated to the United States,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 5.2 but may be
retained by the applicable Restricted Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Restricted
Foreign Subsidiary to promptly take all actions required by the applicable local
law to permit such repatriation), and once such repatriation of any of such
affected Net Cash Proceeds is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 5.2
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Asset Sale
would have a material adverse tax cost consequence with respect to such Net Cash
Proceeds, the Net Cash Proceeds so affected may be retained by the applicable
Restricted Foreign Subsidiary; provided, that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Borrower rather than such Restricted Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated (or, if less, the Net
Cash Proceeds that would be calculated if received by such Foreign Subsidiary)
or (y) such Net Cash Proceeds are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary.

 

5.3                                 Method and Place of Payment.  (a)  Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, counterclaim or deduction of any kind,
to the Administrative Agent for the account of the Lenders entitled thereto, the
Letter of Credit Issuer or the Swingline Lender, as the case may be, not later
than 12:00 Noon (Local Time) on the date when due and shall be made (i) in the
case of amounts payable in Dollars, in immediately available funds at the
Administrative Agent’s Office and (ii) in the case of amounts payable in a
Foreign Currency, in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute

 

69

--------------------------------------------------------------------------------


 

the making of such payment to the extent of such funds held in such account. 
All payments under each Credit Document (whether of principal, interest or
otherwise) shall be made (i) in the case of the principal of and interest on
each Loan, in the currency in which such Loan is denominated, (ii) in the case
of reimbursement obligations in respect of Letters of Credit, in the currency in
which such Letter of Credit is denominated, (iii) in the case of any
indemnification or expense reimbursement payment, in Dollars or Euro, as
requested by the Person entitled to receive such payment, or (iv) in all other
cases, in Dollars, in each case except as otherwise expressly provided herein. 
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(Local Time) on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto.

 

(b)                                 Any payments under this Agreement that are
made later than 2:00 p.m. (Local Time) shall be deemed to have been made on the
next succeeding Business Day at the Administrative Agent’s discretion.  Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

5.4                                 Net Payments.  (a)  All payments made by or
on behalf of the Borrower under this Agreement or any other Credit Document
shall, except as otherwise required by law, be made free and clear of, and
without deduction or withholding for or on account of, any current or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on any Agent or
any Lender and (ii) any taxes imposed on any Agent or any Lender as a result of
a current or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Credit Document); provided that, if any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to any Agent or any Lender hereunder, the amounts so payable to such
Agent or such Lender shall be increased to the extent necessary to yield to such
Agent or such Lender (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement had such withholding not been required; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender (x) if such Lender fails to comply with the requirements of paragraph
(b), (c) or (d) of this Section 5.4, (y) that are with respect to U.S. federal
withholding taxes imposed pursuant to FATCA or (z) that are with respect to any
U.S. federal withholding taxes imposed as a result of relocation of a Lender’s
lending office except to the extent that such Lender was entitled, at the time
of such relocation, to receive additional amounts from the Borrower with respect
to such

 

70

--------------------------------------------------------------------------------


 

Non-Excluded Taxes pursuant to this Section 5.4.  Whenever any Non-Excluded
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Agent or Lender, as the case may be, a certified copy of an
original official receipt (or other evidence acceptable to such Agent or Lender,
acting reasonably) received by the Borrower showing payment thereof.  In
addition, if the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest, costs
or penalties that may become payable by any Agent or any Lender as a result of
any such failure.  The agreements in this Section 5.4(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.  For purposes of this Section 5.4, for the avoidance of doubt
the term “Lender” shall include each Letter of Credit Issuer and L/C
Participant.

 

(b)                                 Each Lender which is not a “United States
person” as defined by Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall:

 

(i)                                     deliver to the Borrower and the
Administrative Agent two copies of either (x) in the case of Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, United
States Internal Revenue Service (“IRS”) Form W-8BEN (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), (y) IRS Form W-8BEN, Form W-8EXP or
Form W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement or (z) IRS
Form W-8IMY and any attachments (including the forms described in subclauses
(x) and (y) above, as applicable);

 

(ii)                                  deliver to the Borrower and the
Administrative Agent two further copies of any such form or certification (or
any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by the
Borrower or the Administrative Agent;

 

71

--------------------------------------------------------------------------------


 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(b) if such Participant or Lender is not a “United States person” as
defined by Section 7701(a)(30) of the Code; provided, that in the case of a
Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.  Notwithstanding anything to the contrary, no Lender or Participant
shall be required to deliver any form or certification that it is not legally
able to deliver.

 

(c)                                  If a payment made to a Lender under this
Agreement may be subject to U.S. federal withholding tax under FATCA (which,
solely for purposes of this Section 5.4(c), shall include any amendments
thereto), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent, in each case
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

 

(d)                                 Each Lender that is not a Non-U.S. Lender
shall deliver to the Borrower and the Administrative Agent two IRS Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender is exempt from United States federal backup withholding tax
(i) on or prior to the date such Lender becomes a party to this Agreement,
(ii) on or before the date that such form expires or becomes obsolete,
(iii) after the occurrence of a change in the Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.

 

(e)                                  The Borrower shall not be required to
indemnify any Lender, or to pay any additional amounts to any Lender, in respect
of U.S. Federal withholding tax pursuant to paragraph (a) above to the extent
that (i) the obligation to withhold amounts with respect to U.S. Federal
withholding tax existed on the date such Lender became a party to this Agreement
(or, in the case of a Participant, on the date such Participant became a
Participant hereunder); provided, however, that this clause (i) shall not apply
to the extent that (x) the indemnity payments or additional amounts any Lender
(or Participant) would be entitled to receive (without regard to this
clause (i)) do not exceed the indemnity payment or additional amounts that the
person making the assignment, participation or transfer to such Lender (or
Participant) would have been entitled to receive in the absence of such
assignment, participation or transfer, or (y) such assignment, participation or
transfer had been requested by the Borrower, (ii) the

 

72

--------------------------------------------------------------------------------


 

obligation to pay such additional amounts would not have arisen but for a
failure by such Lender or Participant to comply with the provisions of paragraph
(b), (c) or (d) above or (iii) any of the representations or certifications made
by a Lender or Participant pursuant to paragraph (b) above, which are, at the
time of such payment, in effect and have not been superseded by subsequent
representations or certificates, and the incorrectness of which necessarily
results in the imposition of withholding tax pursuant to applicable law, are
incorrect at the time a payment hereunder is made, other than by reason of any
change in treaty, law or regulation having effect after the date such Lender
became a party to this Agreement or such Participant purchased such
participation.

 

(f)                                    If the Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or Agent, as
applicable, shall cooperate with such Borrower in challenging such taxes at such
Borrower’s expense if so requested by such Borrower.  If any Lender or Agent, as
applicable, receives a refund of a tax for which a payment has been made by the
Borrower pursuant to this Agreement, which refund in the good faith judgment of
such Lender or Agent, as the case may be, is attributable to such payment made
by the Borrower, then the Lender or Agent, as the case may be, shall reimburse
the Borrower for such amount (together with any interest received from the
relevant Governmental Authority thereon) as the Lender or Agent, as the case may
be, determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required.  A Lender or Agent shall claim any refund that it
determines is available to it, unless it concludes in its reasonable discretion
that it would be adversely affected by making such a claim.  Neither any Lender
nor any Agent shall be obliged to disclose any information regarding its tax
affairs or computations to the Borrower in connection with this paragraph (f) or
any other provision of this Section 5.4.

 

(g)                                 Each Lender represents and agrees that, on
the Closing Date and at all times during the term of this Agreement, it is not
and will not be a conduit entity participating in a conduit financing
arrangement (as defined in Section 7701(1) of the Code and the regulations
thereunder) with respect to the Borrowings hereunder unless the Borrower has
consented to such arrangement prior thereto.

 

5.5                                 Computations of Interest and Fees.  (a) 
Interest on all Loans, except as provided in the next succeeding sentence, shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest on Foreign Currency Revolving Credit Loans denominated in Sterling
shall be calculated on the basis of a 365-day year for the actual days elapsed.

 

(b)                                 Fees and Letter of Credit Outstanding shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed.

 

73

--------------------------------------------------------------------------------


 

SECTION 6.        Conditions Precedent to Initial Borrowing

 

Subject to Section 9.16 (but only to the extent set forth on Schedule 9.16), the
earlier of the initial Borrowing and the initial issuance of any Letter of
Credit under this Agreement is subject to the satisfaction of the following
conditions precedent:

 

6.1                                 Credit Documents.  The Administrative Agent
shall have received each of the following:

 

(a)                                  this Agreement, executed and delivered by a
duly authorized officer of Holdings, the Borrower and each Lender;

 

(b)                                 the Guarantee, executed and delivered by a
duly authorized officer of each Guarantor;

 

(c)                                  the Pledge Agreement, executed and
delivered by a duly authorized officer of each pledgor party thereto;

 

(d)                                 the Security Agreement, executed and
delivered by a duly authorized officer of each grantor party thereto; and

 

(e)                                  a Mortgage in respect of each Mortgaged
Property, executed and delivered by a duly authorized officer of each mortgagor
party thereto;

 

6.2                                 Collateral.  (a)  All outstanding equity
interests in whatever form of the Borrower and each Restricted Subsidiary owned
by or on behalf of any Credit Party (other than a Restricted Foreign Subsidiary)
shall have been pledged pursuant to the Pledge Agreement (except that the
Restricted Subsidiaries shall not be required to pledge more than 65% of the
outstanding equity interests of any Restricted Foreign Subsidiary) and all
certificates representing securities pledged under the Pledge Agreement,
accompanied by instruments of transfer and undated stock powers endorsed in
blank, shall have been delivered to the Collateral Agent.

 

(b)                                 All Indebtedness of Holdings, the Borrower
and each Subsidiary that is owing to any Credit Party party to the Pledge
Agreement shall be evidenced by one or more global promissory notes and shall
have been pledged pursuant to the Pledge Agreement, and all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank, shall have been delivered to the Collateral Agent.

 

(c)                                  All documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Agreement and to perfect
such Liens to the extent required by, and with the priority required by, the
Security Agreement shall have been delivered to the Administrative Agent for
filing, registration or recording pending the Closing Date.

 

(d)                                 The Administrative Agent shall have
received, in respect of each Mortgaged Property owned by the Borrower or a
Guarantor (i) a policy or policies of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each Mortgage as a valid
first Lien on the Mortgaged Property described therein, free of

 

74

--------------------------------------------------------------------------------


 

any other Liens except as expressly permitted by Section 10.2 (and subject to
the consummation of the Refinancing), together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (ii) (A) a completed Flood Certificate with respect to each Mortgaged
Property, which Flood Certificate shall (i) be addressed to the Administrative
Agent, (ii) be completed by a company which has guaranteed the accuracy of the
information contained therein, and (iii) otherwise comply with the Flood
Program; (B) evidence describing whether the community in which each Mortgaged
Property is located participates in the Flood Program; (C) if any Flood
Certificate states that a Mortgaged Property is located in a Flood Zone, the
applicable Borrower or Guarantor’s written acknowledgement of receipt of written
notification from the Administrative Agent (i) as to the existence of each such
Mortgaged Property, and (ii) as to whether the community in which each such
Mortgaged Property is located is participating in the Flood Program; and (D) if
any Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that the applicable Borrower or
Guarantor has obtained a policy of flood insurance that is in compliance with
all applicable regulations of the Flood Program.

 

It is understood and agreed that the pledges described in clauses (a) through
(d) inclusive of this Section 6.2 shall become effective immediately and
automatically upon the occurrence of the Closing Date, but that prior to the
Closing Date, such pledges (and the Liens created thereby) shall not be
effective.

 

6.3                                 Legal Opinions.  The Administrative Agent
shall have received the executed legal opinions of (a) Simpson Thacher &
Bartlett LLP, special New York counsel to the Borrower, substantially in the
form of Exhibit H-1, (b) Tom Riordan, General Counsel to the Borrower,
substantially in the form of Exhibit H-2 and (c) local counsel to the Borrower
in each jurisdiction where a Mortgaged Property in the United States of America
is located in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.

 

6.4                                 Closing Certificates.  The Administrative
Agent shall have received a certificate of each Credit Party, dated the Closing
Date, substantially in the form of Exhibit I, with appropriate insertions,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of such Credit Party, and attaching the documents referred
to in Sections 6.5 and 6.6 and, where applicable, certifying as to the
incumbency and specimen signature of each officer executing any Credit Document
or any other document delivered in connection herewith on behalf of such Credit
Party, and certifying that the conditions set forth in Section 7.1 shall be
satisfied.

 

6.5                                 Corporate Proceedings of Each Credit Party. 
The Administrative Agent shall have received a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors (or equivalent governing body) of each Credit Party (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party, (b) in the case of the Borrower, the extensions of credit

 

75

--------------------------------------------------------------------------------


 

contemplated hereunder and (c) the granting of the Liens contemplated to be
granted under the Security Documents.

 

6.6                                 Corporate Documents.  The Administrative
Agent shall have received true and complete copies of the certificate of
incorporation and by-laws (or equivalent organizational documents) of each
Credit Party.

 

6.7                                 Fees.  The fees in the amounts previously
agreed in writing by the Agents and the Lenders to be received by the Agents and
Lenders on the Closing Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel to the Administrative Agent) for
which invoices have been presented on or prior to the Closing Date shall, in
each case, shall have been paid.

 

6.8                                 Patriot Act.  The Administrative Agent shall
have received, at least five Business Days prior to the Closing Date, all
documents and other information required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and requested by the Administrative Agent at least ten
Business Days prior to the Closing Date.

 

6.9                                 Existing Credit Agreement.

 

The Administrative Agent shall have received reasonably satisfactory evidence
that the Refinancing shall have occurred.

 

SECTION 7.        Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

 

7.1                                 No Default; Representations and Warranties. 
At the time of each Credit Event and also after giving effect thereto (a) no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

7.2                                 Notice of Borrowing; Letter of Credit
Request.  (a)  Prior to the making of the Term Loans, each Revolving Credit Loan
(other than any Revolving Credit Loan made pursuant to Section 3.4(a)) and each
Swingline Loan, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Prior to the issuance of each Letter of
Credit, the Administrative Agent and the Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

7.3                                 Revolving Credit Loans.  In the case of any
Revolving Credit Loan, at the time of the applicable Credit Event the Revolving
Credit Exposures shall be no greater than the Total Revolving Credit Commitment.

 

SECTION 8.        Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each of
Holdings and the Borrower makes the following representations and warranties to,
and agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1                                 Corporate Status.  Each of Holdings, the
Borrower and each Material Subsidiary (a) is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly qualified and is authorized to do
business and is in good standing in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect.

 

8.2                                 Corporate Power and Authority.  Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party.  Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

8.3                                 No Violation.  Neither the execution,
delivery or performance by any Credit Party of the Credit Documents to which it
is a party nor compliance with the terms and provisions thereof nor the
consummation of the Transactions and the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or

 

77

--------------------------------------------------------------------------------


 

imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any of Holdings, the Borrower or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture (including the Senior Subordinated Notes
Indenture), loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which any of Holdings, the Borrower or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of Holdings, the
Borrower or any of the Restricted Subsidiaries.

 

8.4                                 Litigation.  There are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings or the Borrower, threatened with respect to Holdings or the Borrower or
any of the Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5                                 Margin Regulations.  Neither the making of
any Loan hereunder nor the use of the proceeds thereof will violate the
provisions of Regulation T, U or X of the Board.

 

8.6                                 Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is required to
authorize or is required in connection with (a) the execution, delivery and
performance of any Credit Document or (b) the legality, validity, binding effect
or enforceability of any Credit Document, except any of the foregoing the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

 

8.7                                 Investment Company Act.  Neither Holdings
nor the Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.8                                 True and Complete Disclosure.  (a)  None of
the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by any of Holdings, the Borrower or any of the
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Closing Date
(including all information contained in the Credit Documents) for purposes of or
in connection with this Agreement or any transaction contemplated herein
contained any untrue statement or omitted to state any material fact necessary
to make such information and data (taken as a whole) not misleading at such time
in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include projections
and pro forma financial information.

 

(b)                                 The projections and pro forma financial
information contained in the information and data referred to in paragraph
(a) above were based on good faith estimates and assumptions believed by such
Persons to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be

 

78

--------------------------------------------------------------------------------


 

viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.

 

8.9                                 Financial Condition; Financial Statements. 
The (a) unaudited and audited historical consolidated financial information of
the Borrower and (b) audited balance sheet of the Borrower and the related
audited statements of operations and cash flows (in each case, that are required
to be provided pursuant to Section 9.1(a) and (b)), in each case present or
will, when provided, present fairly in all material respects the combined
financial position of the Borrower at the respective dates of said information,
statements and results of operations for the respective periods covered
thereby.  The audited financial statements referred to in this Section 8.9 have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.  There has been no Material
Adverse Change since December 31, 2009, other than solely as a result of changes
in general economic conditions.

 

8.10                           Tax Returns and Payments.  Each of Holdings, the
Borrower and the Subsidiaries has filed all federal income tax returns and all
other material tax returns required to be filed by it and has paid all material
taxes and assessments payable by it that have become due, other than those not
yet delinquent or contested in good faith.  Each of Holdings, the Borrower and
each of the Subsidiaries has paid, or has provided adequate reserves (in the
good faith judgment of the management of the Borrower) in accordance with GAAP
for the payment of, all material federal, state and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date.  To the extent that any breach of any of the representations or
warranties in this Section 8.10 relates to a period, event or action prior to
the Closing Date in respect of which Holdings, the Borrower and/or the
Restricted Subsidiaries are indemnified to the extent of the breach by any
Seller pursuant to either Acquisition Agreement, there shall be deemed to be no
breach thereof; provided, that such a breach will exist if the applicable Seller
does not satisfy its indemnification obligations to the extent and in respect of
the circumstances giving rise to such breach within a reasonable time of being
notified by Holdings, the Borrower and/or the Restricted Subsidiaries of such
circumstances (such Persons hereby agreeing to so notify the applicable Seller
promptly of such circumstances).

 

8.11                           Compliance with ERISA.  (a) Each Plan is in
compliance with ERISA, the Code and any applicable Requirement of Law; (b) no
Reportable Event has occurred (or is reasonably likely to occur) with respect to
any Plan; (c) no written notice of any insolvency or reorganization of a
Multiemployer Plan has been received by any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; (d) no Plan has failed to meet the minimum
funding standards within the meaning of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA (whether or not waived); (e) none of Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate has incurred (or is reasonably
likely to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or Section 4971
or 4975 of the Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan; (f) none
of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has incurred
(or is reasonably likely to incur) any liability to or on account of a

 

79

--------------------------------------------------------------------------------


 

Multiemployer Plan pursuant to Section 515, 4201 or 4204 of ERISA or has been
notified in writing that it will incur any liability under any of the foregoing
Sections with respect to any Multiemployer Plan; (g) no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate any Plan or
to appoint a trustee to administer any Plan, and no written notice of any such
proceedings or of the institution of any proceedings to terminate a
Multiemployer Plan has been given to any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; (h) and no lien imposed under the Code or
ERISA with respect to any Plan or Multiemployer Plan on the assets of any of
Holdings, the Borrower or any Subsidiary or any ERISA Affiliate exists nor has
any of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of any of
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate; except to the
extent that a breach of any of the representations, warranties or agreements in
clauses (a)-(h) above in this Section 8.11 would not be reasonably likely to
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect or relates to any matter
disclosed in the financial statements of the Borrower dated September 30, 2010. 
No Plan has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect.

 

8.12                           Subsidiaries.  Holdings does not have any
Subsidiaries other than the Borrower and its Subsidiaries.  Schedule 8.12 lists
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Closing Date.  To the
knowledge of the Borrower, after due enquiry, each Material Subsidiary as of the
Closing Date has been so designated on Schedule 8.12.

 

8.13                           Patents, etc.  Holdings, the Borrower and each of
the Restricted Subsidiaries have obtained all patents, trademarks, service
marks, trade names, copyrights, licenses and other intellectual property rights,
free from burdensome restrictions (other than Permitted Liens), that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

 

8.14                           Environmental Laws.  (a)  Except as could not
reasonably be expected to have a Material Adverse Effect: (i) each of Holdings,
the Borrower and each of the Subsidiaries are in compliance with all
Environmental Laws in all jurisdictions in which Holdings, the Borrower and each
of the Subsidiaries are currently doing business (including having obtained all
material permits required under Environmental Laws); (ii) each of Holdings, the
Borrower will comply and cause each of the Subsidiaries to comply with all such
Environmental Laws (including all permits required under Environmental Laws);
and (iii) none of Holdings, the Borrower and each of the Subsidiaries has become
subject to any Environmental Claim or any other liability under any
Environmental Law.

 

(b)                                 None of Holdings, the Borrower or any of the
Subsidiaries has treated, stored, transported, released or disposed of Hazardous
Materials at or from any

 

80

--------------------------------------------------------------------------------


 

currently or formerly owned Real Estate or facility relating to its business in
a manner that could reasonably be expected to have a Material Adverse Effect.

 

8.15                           Properties.  The Borrower and each of the
Subsidiaries have good title to or leasehold interest in all properties that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect.

 

8.16                           Solvency.  On the Closing Date, immediately
following the making of any Term Loans and after giving effect to the
application of the proceeds of such Term Loans, the Borrower on a consolidated
basis with its Subsidiaries will be Solvent.

 

SECTION 9.        Affirmative Covenants

 

Each of the Borrower and, with respect to Section 9.12(c) and 9.15 only,
Holdings, hereby covenants and agrees that on the Closing Date and thereafter,
for so long as this Agreement is in effect and until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

9.1                                 Information Covenants.  The Borrower will
furnish to each Lender and the Administrative Agent:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of (i) the Borrower and the Restricted Subsidiaries and (ii) the Borrower
and its Subsidiaries, in each case as at the end of such fiscal year prepared in
accordance with GAAP, and the related consolidated statement of operations and
cash flows for such fiscal year, each prepared in accordance with GAAP, setting
forth comparative consolidated figures for the preceding fiscal year, and
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower or any of the Material Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the Borrower
and the Material Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Default or Event of Default relating to Section 10.9 or 10.10
that has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof.

 

81

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 45 days after the end of each such quarterly
accounting period), the consolidated balance sheet of (i) the Borrower and the
Restricted Subsidiaries and (ii) the Borrower and its Subsidiaries, in each case
as at the end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of
such quarterly period in the prior fiscal year, each prepared in accordance with
GAAP, all of which shall be certified by an Authorized Officer of the Borrower,
subject to changes resulting from audit and normal year-end audit adjustments.

 

(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of the Borrower, consolidated budgets of the
Borrower and its Restricted Subsidiaries in reasonable detail for the fiscal
year as customarily prepared by management of the Borrower for their internal
use, setting forth the principal assumptions upon which such budgets are based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (i) the calculations required to establish whether the Borrower and the
Subsidiaries were in compliance with the provisions of Sections 10.9 and 10.10
as at the end of such fiscal year or period, as the case may be, (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be and (iii) the amount of any Pro Forma Adjustment not previously set
forth in a Pro Forma Adjustment Certificate or any change in the amount of a Pro
Forma Adjustment set forth in any Pro Forma Adjustment Certificate previously
provided and, in either case, in reasonable detail, the calculations and basis
therefor.  At the time of the delivery of the financial statements provided for
in Section 9.1(a), (i) a certificate of an Authorized Officer of the Borrower
setting forth in reasonable detail the Available Amount as at the end of the
fiscal year to which such financial statements relate and (ii) a certificate of
an Authorized Officer and the chief legal officer of the Borrower (x) setting
forth the information required pursuant to Section 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this subsection (d)(ii), as the case may be, and (y) certifying that
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or

 

82

--------------------------------------------------------------------------------


 

registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (x) above to the extent necessary to protect and
perfect the security interests under the Security Documents.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of the Borrower or any of the Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (ii) any litigation or governmental proceeding pending
against the Borrower or any of the Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

 

(f)                                    Environmental Matters.  The Borrower will
promptly advise the Lenders in writing after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:

 

(i)                                     any pending or threatened Environmental
Claim against any of the Borrower or any of the Subsidiaries or any Real Estate;

 

(ii)                                  any condition or occurrence on any Real
Estate that (x) results in noncompliance by any of the Borrower or any of the
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Claim against any of the
Borrower or any of the Subsidiaries or any Real Estate;

 

(iii)                               any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(g)                                 Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by the Borrower or any of the
Subsidiaries (other than amendments to any registration

 

83

--------------------------------------------------------------------------------


 

statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Lenders), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that the Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
any of the Borrower and/or any of the Subsidiaries (including the Senior
Subordinated Notes) in their capacity as such holders (in each case to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and,
with reasonable promptness, such other information (financial or otherwise) as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing from time to time.

 

(h)                                 Pro Forma Adjustment Certificate.  Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment and not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

(i)                                     Collection of Accounts Receivable. 
Promptly following written request of the same from the Administrative Agent,
but no more frequently than on one occasion during each 10-Business Day period
following the delivery of each officer’s certificate referred to in
Section 9.1(d), such information regarding the collection by the Borrower or any
of the Restricted Subsidiaries or, to the extent that such information is
available to the Borrower or any of the Restricted Subsidiaries with the use of
commercially reasonable efforts, any other Person of accounts receivable that
have been subjected to a transaction consummated pursuant to Section 10.4(e).

 

9.2                                 Books, Records and Inspections.  The
Borrower will, and will cause each of the Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of the Borrower and any
such Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection, and to examine the books of account
of the Borrower and any such Subsidiary and discuss the affairs, finances and
accounts of the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire.

 

9.3                                 Maintenance of Insurance.  The Borrower
will, and will cause each of the Material Subsidiaries to, at all times maintain
in full force and effect, with insurance companies that the Borrower believes
(in the good faith judgment of the management of the Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same

 

84

--------------------------------------------------------------------------------


 

general area by companies engaged in the same or a similar business; and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

 

9.4                                 Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of the Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any of the Restricted Subsidiaries;
provided, that neither the Borrower nor any of the Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of the Borrower) with
respect thereto in accordance with GAAP.

 

9.5                                 Consolidated Corporate Franchises.  The
Borrower will do, and will cause each Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6                                 Compliance with Statutes, Obligations, etc. 
The Borrower will, and will cause each Subsidiary to, comply with all applicable
laws, rules, regulations and orders, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

9.7                                 ERISA.  Promptly after any of the Borrower
or any Subsidiary or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Borrower will
deliver to each of the Lenders a written notice setting forth details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant’s benefits) or the Plan
administrator with respect thereto: that a Reportable Event has occurred; that a
failure to meet the minimum funding standards (including failure to make any
required installment payments) has occurred or an application has been made to
the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 or
430 of the Code or Section 302 or 303 of ERISA with respect to a Plan; that any
of the Borrower or any Subsidiary or any ERISA Affiliate has received written
notice that a Multiemployer Plan has been or is to be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan has an
Unfunded Current Liability that has or will result in a lien under ERISA or the
Code; that

 

85

--------------------------------------------------------------------------------


 

proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; that the PBGC has notified the Borrower,
any Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 430(j) of the Code or Section 303(j) of ERISA with respect to a Plan;
that the Borrower, any Subsidiary or any ERISA Affiliate has incurred or has
received written notice that it will incur any liability (including any
contingent or secondary liability) to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA; or that the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Section 4971 or 4975 of the Code..

 

9.8                                 Good Repair.  The Borrower will, and will
cause each of the Restricted Subsidiaries to, ensure that its properties and
equipment used or useful in its business in whomsoever’s possession they may be
to the extent that it is within the control of such party to cause same, are
kept in good repair, working order and condition, normal wear and tear excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses and consistent with third party leases,
except in each case to the extent the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

9.9                                 Transactions with Affiliates.  The Borrower
will conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates on terms that are substantially as
favorable to the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided, that the foregoing restrictions shall not apply to (a) the payment of
customary annual fees to KKR and/or their respective Affiliates for management,
consulting and financial services rendered to the Parent Companies, Holdings,
the Borrower and the Subsidiaries and investment banking fees paid to KKR and/or
their respective Affiliates for services rendered to the Parent Companies,
Holdings, the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (b) customary fees paid to
members of the Board of Directors (in their capacity as such) of the Parent
Companies, Holdings, the Borrower and the Subsidiaries and (c) transactions
permitted by Section 10.6.

 

9.10                           End of Fiscal Years; Fiscal Quarters.  The
Borrower will, for financial reporting purposes, cause (a) its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) its, and
each of its Subsidiaries’, fiscal quarters to end on dates consistent with such
fiscal year-end and the Borrower’s past practice; provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change the
financial reporting convention specified above to any other financial

 

86

--------------------------------------------------------------------------------


 

reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

9.11                           Additional Guarantors and Grantors.  Except as
provided in Section 10.1(j) or (k), the Borrower will, except to the extent
prohibited by applicable law or to the extent that it would result in material
adverse tax consequences for Parent and its Subsidiaries, taken as a whole,
cause (i) any direct or indirect wholly-owned Domestic Subsidiary that is a
Material Subsidiary (other than any Unrestricted Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) and (ii) any wholly-owned Material Subsidiary (other than any
Unrestricted Subsidiary) that is not a Domestic Subsidiary on the Closing Date
but subsequently becomes a Domestic Subsidiary (other than any Unrestricted
Subsidiary), in each case to execute a supplement to each of the Guarantee and
the Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement.  The Borrower will, and
will cause each of the Restricted Subsidiaries to, use commercially reasonable
efforts to structure the ownership of any such Domestic Subsidiary so as to
avoid any such legal prohibition or material adverse tax consequences described
in the immediately preceding sentence that may result from such ownership
structure; provided, that the Borrower shall not be required to comply with the
requirements of subclause (i) above with respect to any Permitted Acquisition of
such direct or indirect Subsidiary of the Borrower to the extent that the
aggregate amount of (x) all Indebtedness incurred pursuant to Sections 10.1
(j) and (k) and outstanding at such time pursuant to which the Borrower has
utilized (and at such time continues to utilize) the proviso to 10.1(j)(i)(y) or
10.1(k)(i)(y), respectively, and (y) the fair market value at the time such
investment was made of all investments made pursuant to Section 10.5(k) as to
which the Borrower has utilized (and at such time continues to utilize) the
proviso thereto, does not exceed the Guarantee and Collateral Exception Amount
in effect at such time.

 

9.12                           Pledges of Additional Stock and Evidence of
Indebtedness.  (a)  The Borrower will, except to the extent prohibited by
applicable law or to the extent that it would result in material adverse tax
consequences for Parent and its Subsidiaries, taken as a whole, pledge, and, if
applicable, will cause each Guarantor to pledge, to the Administrative Agent,
for the benefit of the Secured Parties, (i) all the capital stock of each
Domestic Subsidiary (other than any Unrestricted Subsidiary) and each Foreign
Subsidiary (other than an Unrestricted Subsidiary or any capital stock
representing in excess of 65% of the issued and outstanding capital stock in any
Foreign Subsidiary) held by the Borrower or a Guarantor, in each case, formed or
otherwise purchased or acquired after the Closing Date, in each case pursuant to
a supplement to the Pledge Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (ii) all evidences of Indebtedness in
excess of $5,000,000 received by the Borrower or any of the Guarantors in
connection with any disposition of assets pursuant to Section 10.4(b), in each
case pursuant to a supplement to the Pledge Agreement, substantially in the form
of Annex A thereto and (iii) any global promissory notes executed after the
Closing Date

 

87

--------------------------------------------------------------------------------


 

evidencing Indebtedness of any of Holdings, the Borrower and each Subsidiary
that is owing to the Borrower or any Guarantor, in each case pursuant to a
supplement to the Pledge Agreement, substantially in the form of Annex A
thereto; provided, that the Borrower and any such Guarantor shall not be
required to comply with the requirements of this clause (a) with respect to any
Permitted Acquisition of (1) any such Foreign Subsidiary or (2) any such
Domestic Subsidiary to the extent in the case of this subclause (2) that
Indebtedness is incurred pursuant to Section 10.1 (j) or (k) in connection
therewith, in each case, to the extent that the aggregate amount of (x) all
Indebtedness incurred pursuant to Section 10.1 (j) and (k) and outstanding at
such time pursuant to which the Borrower has utilized (and at such time
continues to utilize) the proviso to 10.1(j)(i)(y) or 10.1(k)(i)(y),
respectively, and (y) the fair market value at the time such investment was made
of all investments made pursuant to Section 10.5(k) as to which the Borrower has
utilized (and at such time continues to utilize) the proviso thereto, does not
exceed the Guarantee and Collateral Exception Amount in effect at such time. 
The Borrower will, and will cause each of the Restricted Subsidiaries to, use
commercially reasonable efforts to structure the ownership of any such Domestic
Subsidiary so as to avoid any such legal prohibition or material adverse tax
consequences described in the immediately preceding sentence that may result
from such ownership structure.

 

(b)                                 The Borrower agrees that all Indebtedness in
excess of $5,000,000 of any of the Borrower and each Subsidiary that is owing to
any Credit Party party to the Pledge Agreement shall be evidenced by one or more
global promissory notes.

 

(c)                                  Holdings will pledge to the Administrative
Agent, for the benefit of the Secured Parties, all capital stock of the Borrower
owned or acquired by it.

 

9.13                           Use of Proceeds.  The Borrower will use the
Letters of Credit and the proceeds of all Revolving Credit Loans and Swingline
Loans solely for general corporate purposes.  The Borrower will use the proceeds
of all Term Loans solely, first, to consummate the Refinancing and, thereafter,
for general corporate purposes.

 

9.14                           Changes in Business.  The Borrower and the
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and the Subsidiaries, taken as a whole, on the Closing Date and
other business activities incidental or related to any of the foregoing.

 

9.15                           Further Assurances.  (a)  Each of Holdings and
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order to effectuate the
transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, the
Pledge Agreement or

 

88

--------------------------------------------------------------------------------


 

any Mortgage, all at the expense of Holdings, the Borrower and the Restricted
Subsidiaries.

 

(b)                                 If any assets (including any real estate or
improvements thereto or any interest therein) with a book value or fair market
value in excess of $5,000,000 are acquired by the Borrower or any other Credit
Party after the Closing Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien of the Security Agreement
upon acquisition thereof) that are of the nature secured by the Security
Agreement or any Mortgage, as the case may be, the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Credit Parties.  Any Mortgage delivered to
the Administrative Agent in accordance with the preceding sentence shall be
accompanied by (w) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 10.2, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (x) an opinion of local counsel to the Borrower (or in the
event a Subsidiary of the Borrower is the Mortgagor, to such Subsidiary)
substantially in the form of Exhibit H-3 and (y) (A) a completed Flood
Certificate with respect to each Mortgaged Property, which Flood Certificate
shall (i) be addressed to the Administrative Agent, (ii) be completed by a
company which has guaranteed the accuracy of the information contained therein,
and (iii) otherwise comply with the Flood Program; (B) evidence describing
whether the community in which each Mortgaged Property is located participates
in the Flood Program; (C) if any Flood Certificate states that a Mortgaged
Property is located in a Flood Zone, the applicable Borrower or Guarantor’s
written acknowledgement of receipt of written notification from the
Administrative Agent (i) as to the existence of each such Mortgaged Property,
and (ii) as to whether the community in which each such Mortgaged Property is
located is participating in the Flood Program; and (D) if any Mortgaged Property
is located in a Flood Zone and is located in a community that participates in
the Flood Program, evidence that the applicable Borrower or Guarantor has
obtained a policy of flood insurance that is in compliance with all applicable
regulations of the Flood Program..

 

9.16                           Post-Closing Obligations.  To the extent any of
the documents listed in Section 6.1(e), Section 6.2(a), Section 6.2(b),
Section 6.2(c) (with respect to any documents or instruments related to
perfecting Liens in real estate), Section 6.2(d) and Section 6.3(c) shall not be
delivered on or prior to the Closing Date or any of the other documents or
actions required to be delivered or taken pursuant to Section 6 shall not be
delivered or taken on or prior to the Closing Date, the Borrower shall, on or
prior to the Closing Date, prepare a schedule (the “Post-Closing Schedule”),
substantially in the form of Exhibit M, identifying such documents that are not
delivered and/or actions that are not taken and shall (i) deliver, or cause the
applicable Subsidiaries to deliver, the documents listed on the Post-Closing
Schedule to the Administrative Agent within 60

 

89

--------------------------------------------------------------------------------


 

days following the Closing Date and (ii) take, or cause the applicable
Subsidiaries to take, each of the actions specified in Section 6.2 within 60
days following the Closing Date; provided, that, without the consent of any
Lender, the Administrative Agent and/or the Collateral Agent may (in their
respective sole discretion) extend such 60 day period.

 

SECTION 10.  Negative Covenants

 

Each of Holdings (with respect to Section 10.3(B) and Section 10.6 only) and the
Borrower hereby covenants and agrees that on the Closing Date and thereafter,
for so long as this Agreement is in effect and until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

10.1                           Limitation on Indebtedness.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising under the Credit
Documents and arising under any Revolver Refinancing Indebtedness;

 

(b)                                 Indebtedness of (i) the Borrower to any
Subsidiary of the Borrower and (ii) any Subsidiary to the Borrower or any other
Restricted Subsidiary of the Borrower;

 

(c)                                  Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(d)                                 except as provided in clauses (j) and
(k) below, Guarantee Obligations incurred by (i) Restricted Subsidiaries in
respect of Indebtedness of the Borrower or other Restricted Subsidiaries that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of the Restricted Subsidiaries that is permitted to be incurred
under this Agreement; provided, that there shall be no Guarantee Obligations
(a) by a Restricted Foreign Subsidiary of any Indebtedness of the Borrower and
(b) in respect of the Permitted Senior Subordinated Debt, unless such Guarantee
Obligations are made by a Guarantor and such Guarantee is unsecured and
subordinated to the Obligations to the same extent as the Permitted Senior
Subordinated Debt;

 

(e)                                  Guarantee Obligations incurred in the
ordinary course of business in respect of obligations to suppliers, customers,
franchisees, lessors and licensees;

 

(f)                                    Indebtedness (including Indebtedness
arising under Capital Leases) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred in respect of Capital Expenditures permitted by
Section 10.11, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other

 

90

--------------------------------------------------------------------------------


 

than Capital Leases in effect on the Closing Date and Capital Leases entered
into pursuant to subclauses (i) and (ii) above; provided, that the aggregate
amount of Indebtedness incurred pursuant to this subclause (iii) shall not
exceed $75,000,000 at any time outstanding, and (iv) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i), (ii) or
(iii) above; provided further, that the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension;

 

(g)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 10.1, and any refinancing, refunding, renewal or
extension thereof; provided, that (i) the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, except to the extent
otherwise permitted hereunder and (ii) the direct and contingent obligors with
respect to such Indebtedness are not changed;

 

(h)                                 Indebtedness in respect of Hedge Agreements;

 

(i)                                     Indebtedness in respect of Permitted
Senior Subordinated Debt;

 

(j)                                     Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Restricted
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any Restricted Subsidiary, in each case after the Closing Date as the result
of a Permitted Acquisition; provided, that (w) such Indebtedness existed at the
time such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such Person that so becomes a Restricted Subsidiary)
and (y)(A) the capital stock of such Person is pledged to the Administrative
Agent to the extent required under Section 9.11 or Section 9.12 and (B) such
Person executes a supplement to each of the Guarantee and the Security Agreement
(or alternative guarantee and security arrangements in relation to the
Obligations) to the extent required under Sections 9.11 or 9.12, as applicable;
provided, that the requirements of this subclause (y) shall not apply to an
aggregate amount at any time outstanding of up to (and including) the Guarantee
and Collateral Exception Amount at such time of the aggregate of (1) such
Indebtedness and (2) all Indebtedness as to which the proviso to
clause (k)(i)(y) below then applies, and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided, that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension and (y) the direct and contingent obligors with respect to
such Indebtedness are not changed;

 

(k)                                  Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance a Permitted Acquisition; provided,
that (x) such Indebtedness is unsecured or secured by Liens junior to those
securing the Obligations, (y)(A) the Borrower or such Restricted Subsidiary
pledges the capital stock of such acquired Person to the Administrative Agent to
the extent required under Section 9.11 or Section 9.12 and

 

91

--------------------------------------------------------------------------------


 

(B) such acquired Person executes a supplement to the Guarantee, the Security
Agreement and the Pledge Agreement (or alternative guarantee and security
arrangements in relation to the Obligations) to the extent required under
Sections 9.11 or 9.12, as applicable; provided, that the requirements of this
subclause (y) shall not apply to an aggregate amount at any time outstanding of
up to (and including) the amount of the Guarantee and Collateral Exception
Amount at such time of the aggregate of (1) such Indebtedness and (2) all
Indebtedness as to which the proviso to clause (j)(i)(y) above then applies, and
(z) in respect of any such Indebtedness incurred on and after the Closing Date,
the aggregate amount of such Indebtedness incurred in reliance on this clause
(k)(i) other than any subject to the Guarantee and Collateral Exception amount
pursuant to the provisos above in this clause (k)(i), does not exceed
$450,000,000 at any time outstanding and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided, that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed, except to
the extent otherwise permitted hereunder;

 

(l)            Indebtedness of Restricted Foreign Subsidiaries existing as of
the Closing Date and any refinancing, refunding, renewal or extension thereof;
provided, that the principal amount thereof is not increased above the principal
amount thereof outstanding as of the Closing Date and (ii) Indebtedness of
Restricted Foreign Subsidiaries incurred after the Closing Date in an aggregate
amount at any time outstanding not to exceed $150,000,000;

 

(m)          Indebtedness incurred in connection with any Permitted Sale
Leaseback and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided, that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed;

 

(n)           Permitted Other Indebtedness incurred after the Closing Date, the
proceeds of which are substantially simultaneously applied to prepay the Term
Loans or New Term Loans (and which may be applied to Classes of Term Loans and
New Term Loans consistent with the penultimate sentence of the first paragraph
of Section 5.1) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in sub-clause (i) above; provided, that in the case of
any such refinancing, refunding, renewal or extension relating to Indebtedness
under sub-clause (i) at any time, (x) the principal amount thereof is not
increased above the principal amount thereof outstanding as of such time,
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed and (z) such refinancing, refunding, renewal or extension Indebtedness
would constitute Permitted Other Indebtedness under the definition thereof;

 

(o)           Permitted Other Indebtedness in an aggregate amount at any time
that, when taken together with New Term Loan Commitments and New Revolving Loan

 

92

--------------------------------------------------------------------------------


 

Commitments incurred pursuant to Section 2.14 and outstanding at such time, does
not exceed the amount permitted to be incurred and outstanding at such time
pursuant to Section 2.14 and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in sub-clause (i) above; provided, that
in the case of any such refinancing, refunding, renewal or extension relating to
Indebtedness under sub-clause (i) at any time, (x) the principal amount thereof
is not increased above the principal amount thereof outstanding as of such time,
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed and (z) such refinancing, refunding, renewal or extension Indebtedness
would constitute Permitted Other Indebtedness under the definition thereof;

 

(p)           the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness represented by letters of credit, bank guarantees or other similar
instruments; provided, that such Indebtedness shall not exceed $50,000,000 in
the aggregate at any time outstanding;

 

(q)           other Indebtedness incurred by the Borrower in an aggregate amount
not to exceed $250,000,000 at any time outstanding and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in sub-clause
(i) above; provided, that in the case of any such refinancing, refunding,
renewal or extension relating to Indebtedness under sub-clause (i) at any time,
the principal amount thereof is not increased above the principal amount thereof
outstanding as of such time; and

 

(r)            Permitted Other Indebtedness that is (i) unsecured or (ii) is
secured by Liens ranking junior to the Liens on the Collateral securing the
Obligations; provided that, upon the incurrence of any Permitted Other
Indebtedness pursuant to this subsection (r), the Fixed Charge Coverage Ratio
shall be no less than 2.50:1.00.

 

10.2        Limitation on Liens.  The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

 

(a)           Liens arising under the Credit Documents;

 

(b)           Permitted Liens;

 

(c)           Liens securing Indebtedness permitted pursuant to Section 10.1(f);
provided, that such Liens attach at all times only to the assets so financed;

 

(d)           Liens existing on the Closing Date and listed on Schedule 10.2 and
any replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness secured thereby;

 

(e)           the replacement, extension or renewal of any Lien permitted by
clauses (a) through (d) above and clauses (f) and (g) of this Section 10.2 upon
or in the

 

93

--------------------------------------------------------------------------------


 

same assets theretofore subject to such Lien or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor except to the extent otherwise permitted hereunder) of the Indebtedness
secured thereby;

 

(f)            Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(j); provided, that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

 

(g)           Liens securing Indebtedness of the Borrower or any other
Restricted Subsidiary incurred pursuant to Section 10.1(k) to the extent such
Liens are contemplated by such Section 10.1(k); provided, that if such Liens
shall exist on any Collateral, the beneficiaries thereof (or an agent on their
behalf) shall have entered into an intercreditor agreement with the Collateral
Agent substantially in the form of Exhibit E-2 (with such changes as may be
agreed between the parties thereto);

 

(h)           additional Liens incurred after the Closing Date so long as the
aggregate principal amount of the obligations so secured does not exceed
$75,000,000 at any time outstanding;

 

(i)            Liens securing Indebtedness permitted pursuant to
Section 10.1(p); provided, that if such Liens shall exist on any Collateral, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Collateral Agent substantially in the form of
Exhibit E-1 or E-2 (with such changes as may be agreed between the parties
thereto), as applicable;

 

(j)            Liens securing Revolver Refinancing Indebtedness permitted
pursuant to Section 10.1(a); provided, that if such Liens shall exist on any
Collateral, the beneficiaries thereof (or an agent on their behalf) shall have
entered into an intercreditor agreement with the Collateral Agent substantially
in the form of Exhibit E-1 (with such changes as may be agreed between the
parties thereto), as applicable;

 

(k)           Liens securing Permitted Other Indebtedness permitted pursuant to
Section 10.1(n) or Section 10.1(o); provided, that such Liens may be either a
first priority Lien on the Collateral that is pari passu with the Lien securing
the Obligations or ranking junior to the Lien on the Collateral securing the
Obligations (but may not be secured by any other assets that are not Collateral)
and, in any such case, the beneficiaries thereof (or an agent on their behalf)
shall have entered into an intercreditor agreement with the Collateral Agent
substantially in the form of Exhibit E-1 or E-2 (with such changes as may be
agreed between the parties thereto), as applicable; provided further that, if
such Lien (i) secures Permitted Other Indebtedness that is a term loan, (ii) is
a first priority Lien on the Collateral that is pari passu with the Lien
securing the Obligations and (iii) if the initial yield on such Permitted Other
Indebtedness (as determined by the Administrative Agent to be equal to the sum
of (x) the Eurodollar Rate (including any applicable Eurodollar Rate floor) plus
the Applicable Eurodollar Margin applicable to

 

94

--------------------------------------------------------------------------------


 

such Permitted Other Indebtedness and (y) if such Permitted Other Indebtedness
is initially made with OID, the amount of such OID divided by the lesser of
(A) the average life to maturity of such Permitted Other Indebtedness and
(B) four) exceeds by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Permitted Other Indebtedness
Yield Differential”) the Eurodollar Rate plus the Applicable Eurodollar Margin
then in effect for any Eurodollar Rate Term Loan, then the Applicable ABR Margin
and the Applicable Eurodollar Margin then in effect for Term Loans shall
automatically be increased by the Permitted Other Indebtedness Yield
Differential, effective upon the making of such Permitted Other Indebtedness
(and if the Eurodollar Rate margins on such Permitted Other Indebtedness are
subject to a leveraged-based pricing grid, appropriate increases to the other
Applicable ABR Margin and Applicable Eurodollar Margin for the Term Loans,
consistent with the foregoing, shall be made); and

 

(l)            Liens securing Indebtedness permitted pursuant to
Section 10.1(r) to the extent such Liens are contemplated by such
Section 10.1(r); provided, that if such Liens shall exist on any Collateral, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Collateral Agent substantially in the form of
Exhibit E-2 (with such changes as may be agreed between the parties thereto).

 

10.3        Limitation on Fundamental Changes.  (A) Except as expressly
permitted by Section 10.4 or 10.5, the Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated with or into the Borrower; provided, that (i) the Borrower shall
be the continuing or surviving corporation or the Person formed by or surviving
any such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (the Borrower or such Person,
as the case may be, being herein referred to as the “Successor Borrower”),
(ii) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Default or Event of Default
would result from the consummation of such merger or consolidation, (iv) the
Successor Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger or consolidation, with the covenants set forth in
Sections 10.9 and 10.10, as such covenants are recomputed as at the last day of
the most recently ended Test Period under such Section as if such merger or
consolidation had occurred on the first day of such Test Period, (v) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guarantee confirmed that its Guarantee shall apply
to the Successor Borrower’s obligations under this Agreement, (vi) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such

 

95

--------------------------------------------------------------------------------


 

merger or consolidation, shall have by a supplement to the Security Agreement or
the Pledge Agreement, as applicable, confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(vii) each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (viii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further, that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement;

 

(b)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated with or into any one or more Subsidiaries of the Borrower;
provided, that (i) in the case of any merger or consolidation involving one or
more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving corporation or (B) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger or consolidation involving one or
more Guarantors, a Guarantor shall be the continuing or surviving corporation or
the Person formed by or surviving any such merger or consolidation (if other
than a Guarantor) shall execute a supplement to the Guarantee Agreement, the
Pledge Agreement and the Security Agreement and any applicable Mortgage, as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent in order to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties, (iii) no Default or Event of
Default would result from the consummation of such merger or consolidation,
(iv) the Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger or consolidation, with the covenants set forth in
Sections 10.9 and 10.10, as such covenants are recomputed as at the last day of
the most recently ended Test Period under such Section as if such merger or
consolidation had occurred on the first day of such Test Period, and (v) the
Borrower shall have delivered to the Administrative Agent an Officers’
Certificate stating that such merger or consolidation and such supplements to
any Security Document comply with this Agreement;

 

(c)           any Restricted Subsidiary that is not a Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower, a Guarantor or any other Restricted
Subsidiary of the Borrower;

 

(d)           any Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Guarantor; and

 

(e)           any Restricted Subsidiary may liquidate or dissolve if (x) the
Borrower determines in good faith that such liquidation or dissolution is in the
best

 

96

--------------------------------------------------------------------------------


 

interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business not otherwise disposed of or transferred in accordance with
Section 10.4 or 10.5, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, another Credit Party
after giving effect to such liquidation or dissolution.

 

(B) Holdings will not engage in any business or activity other than (a) the
ownership of all the outstanding shares of capital stock of the Borrower,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Parent, (d) the performance of the Credit Documents to which it is a party,
(e) making any Dividend permitted by Section 10.6 or holding any cash received
in connection with Dividends made by the Borrower in accordance with
Section 10.6 pending application thereof by Holdings in the manner contemplated
by Section 10.6, (f) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower, in each case, to
the extent permitted under this Agreement (but excluding the incurrence of any
material long-term Indebtedness (other than any such Indebtedness that is owed 
to Parent or any of its Subsidiaries)) and (g) activities incidental to the
businesses or activities described in clauses (a) to (f) of this
Section 10.3(B).  Holdings will not own or acquire any assets (other than shares
of capital stock of the Borrower, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Credit Documents, liabilities
under its guarantee of the Senior Subordinated Notes (provided, that Holdings
shall not guarantee the Senior Subordinated Notes unless (x) Holdings also has
guaranteed the Obligations pursuant to the Guarantee, (y) such guarantee of the
Senior Subordinated Notes is unsecured and subordinated to such guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Senior Subordinated Notes, as the case may be, and (z) such
guarantee of the Senior Subordinated Notes provides for the release and
termination thereof, without action by any party, upon any release and
termination of such guarantee of the Obligations) and liabilities imposed by
law, including tax liabilities, and other liabilities incidental to its
existence and business and activities permitted by this Agreement, including
this Section 10.3(B)).

 

10.4        Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation of any assets of the Borrower or the
Restricted Subsidiaries) or (ii) sell to any Person (other than the Borrower, a
Guarantor or a Restricted Foreign Subsidiary) any shares owned by it of any
Restricted Subsidiary’s capital stock, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

 

97

--------------------------------------------------------------------------------


 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) for fair
value, provided, that in the case of any such sale, transfer or other
disposition on and after the Closing Date (i) the amount of any such sale,
transfer or disposal, together with the aggregate amount of any previous sales,
transfers and disposals made by the Borrower and the Restricted Subsidiaries,
taken as a whole, pursuant to this clause (b) on and after the Closing Date,
shall not exceed in the aggregate an amount equal to 35% of Consolidated Total
Assets as of September 30, 2010, (ii) any consideration in excess of $5,000,000
received by the Borrower or any Guarantor in connection with such sales,
transfers and other dispositions of assets pursuant to this clause (b) that is
in the form of Indebtedness shall be pledged to the Administrative Agent
pursuant to Section 9.12, (iii) with respect to any such sale, transfer or
disposition (or series of related sales, transfers or dispositions) in an
aggregate amount in excess of $25,000,000 the Borrower shall be in compliance,
on a pro forma basis after giving effect to such sale, transfer or disposition,
with the covenants set forth in Sections 10.9 and 10.10, as such covenants are
recomputed as at the last day of the most recently ended Test Period under such
Sections as if such sale, transfer or disposition had occurred on the first day
of such Test Period and (iv) after giving effect to any such sale, transfer or
disposition, no Default or Event of Default shall have occurred and be
continuing;

 

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary; provided, that any such
sales to Restricted Foreign Subsidiaries shall be for fair value;

 

(d)           any Restricted Subsidiary may effect any transaction permitted by
Section 10.3; and

 

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the Borrower and the Restricted
Subsidiaries may (i) sell or discount without recourse accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof and (ii) sell or transfer accounts receivable and related
rights pursuant to customary receivables financing facilities or factoring
arrangements; provided, that the aggregate amount of accounts receivable subject
to such receivables financing facilities or factoring arrangements at any one
time shall not exceed $200,000,000 or any greater amount so long as any Net Cash
Proceeds in respect of accounts receivable in excess of $200,000,000 subject to
such receivables financing facilities or factoring arrangements at any one time
are promptly applied to prepay the Term Loans in the manner set forth in
Sections 5.2(c) and (d).

 

10.5        Limitation on Investments.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other investment
in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

98

--------------------------------------------------------------------------------


 

(b)           Permitted Investments;

 

(c)           loans and advances to officers, directors and employees of Parent
or any of its Subsidiaries (i) to finance the purchase of capital stock of
Parent (provided, that the amount of such loans and advances used to acquire
such capital stock shall be contributed by Holdings to the Borrower in cash as
common equity using the proceeds of prior contributions of common equity by
Parent to PIK Holdco and by PIK Holdco to Holdings, respectively) and (ii) for
additional purposes not contemplated by subclause (i) above in an aggregate
principal amount at any time outstanding with respect to this clause (ii) not
exceeding $25,000,000;

 

(d)           investments existing on the Closing Date and listed on
Schedule 10.5, and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all investments pursuant to this clause (d) is not
increased at any time above the amount of such investments existing on the
Closing Date;

 

(e)           investments in Hedge Agreements permitted by Section 10.1(h);

 

(f)            investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

(g)           investments to the extent that payment for such investments is
made solely with capital stock of any of the Parent Companies;

 

(h)           investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

 

(i)            investments in the Borrower or any Restricted Subsidiary;
provided, that the amount of investments pursuant to this paragraph (i) by any
Credit Party in Restricted Subsidiaries that are not Guarantors shall not in the
aggregate exceed $250,000,000 at any time outstanding;

 

(j)            investments constituting Permitted Acquisitions;

 

(k)           investments in the equity interests of one or more newly formed
persons that are received in consideration of the contribution by the Borrower
or its applicable Restricted Subsidiaries of assets (including cash and capital
stock) to such person or persons; provided, that, in the case of any such
investment made on or after the Closing Date, (i) the fair market value of such
assets, determined on arms-length basis, so contributed pursuant to this
paragraph (k) shall not in the aggregate exceed $600,000,000 plus an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in respect of any such investment
(which amount shall not exceed the amount of such investment valued at the fair
market value of such investment at the time such investment was made) in the
aggregate and (ii) in respect of each such contribution, an Authorized Officer
of the Borrower shall certify, in a form to be agreed upon by the Borrower and
the Administrative Agent (x) after giving effect to such contribution, no
Default or Event of Default shall have occurred and be

 

99

--------------------------------------------------------------------------------


 

continuing, (y) the fair market value of the assets so contributed and (z) that
the requirements of clause (i) of this proviso remain satisfied;

 

(l)            investments made to repurchase or retire common stock of Parent
owned by any employee stock ownership plan or key employee stock ownership plan
of the Parent Companies, Holdings or the Borrower;

 

(m)          additional investments (including investments in Minority
Investments and Unrestricted Subsidiaries), as valued at the fair market value
of such investment at the time each such investment is made, in an aggregate
amount at the time of such investment not in excess of the Available Amount at
such time plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made).

 

(n)           investments permitted under Section 10.6;

 

(o)           additional investments (including investments in Minority
Investments, Unrestricted Subsidiaries and in foreign Restricted Subsidiaries),
as valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount at the time of such investment not in
excess of $250,000,000 plus an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such investment (which amount shall not exceed the amount
of such investment valued at the fair market value of such investment at the
time such investment was made); and

 

(p)           contributions to a “rabbi” trust within the meaning of Revenue
Procedure 92-64 or contributions to a trust which is qualified under
Section 401(a) of the Code or other grantor trust subject to the claims of
creditors in the case of a bankruptcy of the Borrower.

 

10.6        Limitation on Dividends.  Neither Holdings nor the Borrower will
declare or pay any dividends (other than (a) in respect of Holdings, dividends
payable solely in its capital stock or rights, warrants or options to purchase
its capital stock and (b) in respect of the Borrower, dividends payable solely
in its capital stock) or return any capital to its stockholders or make any
other distribution, payment or delivery of property or cash to its stockholders
as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its capital stock or
the capital stock of any direct or indirect parent now or hereafter outstanding
(or any options or warrants or stock appreciation rights issued with respect to
any of its capital stock), or set aside any funds for any of the foregoing
purposes, or permit any of the Restricted Subsidiaries to purchase or otherwise
acquire for consideration (other than in connection with an investment permitted
by Section 10.5) any shares of any class of the capital stock of Holdings or the
Borrower, now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued with respect to any of its capital stock) (all of the
foregoing “Dividends”); provided, that, so long as no Default or Event of
Default exists

 

100

--------------------------------------------------------------------------------


 

or would exist after giving effect thereto, (a) each of Holdings and the
Borrower may redeem in whole or in part any of its capital stock for another
class of capital stock or rights to acquire its capital stock or with proceeds
from substantially concurrent equity contributions or issuances of new shares of
its capital stock; provided, that such other class of capital stock contains
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the capital stock redeemed
thereby, (b) Holdings may repurchase or may make dividends and distributions to
repurchase shares of capital stock of Holdings or Parent or any of its
Subsidiaries (or any options or warrants or stock appreciation rights issued
with respect to any of such capital stock) held by officers, directors and
employees of Parent and its Subsidiaries, with the proceeds of dividends from
the Borrower which shall also be permitted, so long as such repurchase is
pursuant to, and in accordance with the terms of, management and/or employee
stock plans, stock subscription agreements or shareholder agreements, (c) the
Borrower and the Restricted Subsidiaries may make investments permitted by
Section 10.5, (d) Holdings and the Borrower may pay dividends or make
distributions; provided, that the aggregate amount of such dividends and
distributions (without duplication) paid pursuant to this clause (d) shall not
at any time exceed the sum of (i) $600,000,000 and (ii) so long as the Senior
Secured Debt to Consolidated EBITDA Ratio at such time is equal to or less than
1.50:1.00, 50% of the cumulative amount of Excess Cash Flow for all fiscal years
completed after the Closing Date and prior to such time (it being understood and
agreed that, to the extent that any dividends or distributions are made from the
amounts provided for in this sub-clause (ii), the amounts of such dividends or
distributions will be deducted from the Available Amount as set forth in clause
(a)(iii)(y)(D) of the definition thereof) and (e) the Borrower and Holdings may
declare and pay dividends and/or make distributions on its capital stock, as
applicable, the proceeds of which will be used by Parent solely to pay taxes of
Parent, PIK Holdco, Holdings, the Borrower and the Subsidiaries as part of a
consolidated tax filing group, along with franchise taxes, administrative and
similar expenses related to its existence and ownership of PIK Holdco, Holdings,
the Borrower, as applicable; provided, that the amount of such dividends does
not exceed in any fiscal year the amount of such taxes and administrative and
similar expenses payable for such fiscal year (it being understood that the
amount of such dividends in respect of such administrative and similar expenses
(but not such taxes) shall in no event exceed $5,000,000 in the aggregate per
fiscal year).

 

10.7        Limitations on Debt Payments.  Neither the Borrower nor any
Restricted Subsidiary will prepay, repurchase or redeem or otherwise defease any
Senior Subordinated Notes; provided, however, that the Borrower may prepay,
repurchase or redeem Senior Subordinated Notes (x) so long as no Default or
Event of Default has occurred and is continuing, for an aggregate price not in
excess of the sum of (A) $200,000,000 plus €250,108,000 and (B) any redemption
or prepayment premiums payable in respect thereof or (y) so long as no Event of
Default described in Section 11.1 or 11.5 has occurred and is continuing,  with
the proceeds of subordinated Indebtedness that (1) is permitted by Section 10.1
and (2) has terms material to the interests of the Lenders not materially less
advantageous to the Lenders than those of the Senior Subordinated Notes.

 

101

--------------------------------------------------------------------------------


 

10.8         Limitations on Sale Leasebacks.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.

 

10.9         Senior Secured Debt to Consolidated EBITDA Ratio.  The Borrower
will not permit the Senior Secured Debt to Consolidated EBITDA Ratio for any
Test Period to be greater than 2.75 to 1.00.

 

10.10       Consolidated EBITDA to Consolidated Interest Expense Ratio.  The
Borrower will not permit the Consolidated EBITDA to Consolidated Interest
Expense Ratio for any Test Period to be less than 2.50 to 1.00.

 

10.11       Capital Expenditures.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, make any Capital Expenditures (other than
Permitted Acquisitions that constitute Capital Expenditures), that would cause
the aggregate amount of such Capital Expenditures made by the Borrower and the
Restricted Subsidiaries in any fiscal year of the Borrower to exceed the sum of
(a) the greater of (i) $325,000,000 and (ii) an amount equal to 10% multiplied
by Consolidated Net Sales for such fiscal year (such greater amount, the
“Permitted Capital Expenditure Amount”) and (b) the Available Amount as of the
last day of such fiscal year (provided, that no portion of the Available Amount
may be used for Capital Expenditures until the entire amount of the sum of
(i) the Permitted Capital Expenditure Amount for such year and (ii) the
carry-forward amount (as defined below in this Section 10.11) for such year
shall have been used to make Capital Expenditures).

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

 

In addition, in the event that the Borrower and its Restricted Subsidiaries have
made Capital Expenditures in any fiscal year of the Borrower in an amount equal
to the maximum aggregate amount permitted to be made by the Borrower and its
Restricted Subsidiaries during such fiscal year pursuant to the foregoing
provisions of this Section

 

102

--------------------------------------------------------------------------------


 

10.11 and so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Restricted Subsidiaries may utilize up to 50% of
the applicable permitted scheduled Capital Expenditure amount as set forth above
for the immediately succeeding fiscal year of the Borrower (the “carry-back
amount”) to make additional Capital Expenditures in the then current fiscal year
of the Borrower (which shall reduce the base amount of Capital Expenditures
permitted to be made in such succeeding fiscal year pursuant to this
Section 10.11 by the carry-back amount so utilized).

 

Notwithstanding anything herein to the contrary, the aggregate amount of Capital
Expenditures, including the sum of the carry-forward amount and the carry-back
amount utilized in any fiscal year, made by the Borrower and the Restricted
Subsidiaries in any fiscal year of the Borrower shall not exceed $450,000,000.

 

SECTION 11.  Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1         Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

11.2         Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.3         Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e), Section 9.16 or Section 10 or (b) default in the due performance
or observance by it of any term, covenant or agreement (other than those
referred to in Section 11.1 or 11.2 or clause (a) of this Section 11.3)
contained in this Agreement, or any Security Document and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4         Default Under Other Agreements.  Any of Holdings, the Borrower or
any of the Restricted Subsidiaries shall (i) default in any payment with respect
to any Indebtedness (other than the Obligations) in excess of $30,000,000 in the
aggregate, for Holdings, the Borrower and such Subsidiaries, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or (except in
the case of Indebtedness consisting of any Hedge Agreement) any other event
shall occur or condition exist, the effect of which default or

 

103

--------------------------------------------------------------------------------


 

other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
(other than Indebtedness consisting of any Hedge Agreement) shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment, prior to the stated
maturity thereof; or

 

11.5         Bankruptcy, etc.  Any of Holdings, the Borrower or any Specified
Subsidiary shall commence a voluntary case concerning itself under (a) Title 11
of the United States Code entitled “Bankruptcy,” or (b) in the case of any
Foreign Subsidiary that is a Specified Subsidiary, the bankruptcy and/or
insolvency legislation of its jurisdiction of incorporation, in each case as now
or hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case is commenced against any of Holdings, the
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case; or an involuntary case is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) or similar person is appointed for, or takes
charge of, all or substantially all of the property of any of Holdings, the
Borrower or any Specified Subsidiary; or any of Holdings, the Borrower or any
Specified Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any of Holdings, the Borrower or any Specified Subsidiary; or
there is commenced against any of Holdings, the Borrower or any Specified
Subsidiary any such proceeding that remains undismissed for a period of 60 days;
or any of Holdings, the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or any of Holdings, the Borrower or any Specified
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or any of Holdings, the Borrower or any Specified Subsidiary
makes a general assignment for the benefit of creditors; or any corporate action
is taken by any of the Borrower or any Specified Subsidiary for the purpose of
effecting any of the foregoing; or

 

11.6         ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
or 430 of the Code or Section 302 or 303 of ERISA; any Plan or Multiemployer
Plan is or shall have been terminated or is the subject of termination
proceedings under ERISA (including the giving of written notice thereof); an
event shall have occurred or a condition shall exist in either case entitling
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan
(including the giving of written notice thereof); any of Holdings, the Borrower
or any Subsidiary or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 4062,
4063, 4064, or 4069 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); any of Holdings, the Borrower or any
Subsidiary or any ERISA Affiliate has

 

104

--------------------------------------------------------------------------------


 

incurred or is likely to incur a liability to or on account of a Multiemployer
Plan under Section 515, 4201 or 4204 of ERISA (including the giving of written
notice thereof); (b) there could result from any event or events set forth in
clause (a) of this Section 11.6 the imposition of a lien, the granting of a
security interest, or a liability, or the reasonable likelihood of incurring a
lien, security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

 

11.7         Guarantee.  The Guarantee or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee (other than pursuant to the terms thereof); or

 

11.8         Pledge Agreement.  The Pledge Agreement or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement (other than pursuant to the terms thereof); or

 

11.9         Security Agreement.  The Security Agreement or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement (other than pursuant to the terms thereof); or

 

11.10       Mortgages.  Any Mortgage or any material provision of any Mortgage
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof or as a result of acts or omissions of the Administrative
Agent or any Lender) or any Mortgagor thereunder or any Credit Party shall deny
or disaffirm in writing any Mortgagor’s obligations under any Mortgage (other
than pursuant to the terms thereof); or

 

11.11       Subordination.  The Obligations of the Borrower, or the obligations
of Holdings or any Subsidiaries pursuant to the Guarantee, shall cease to
constitute senior Indebtedness under the subordination provisions of any
document or instrument evidencing the Senior Subordinated Notes or any other
permitted subordinated Indebtedness or such subordination provisions shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms; or

 

11.12       Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $30,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or

 

105

--------------------------------------------------------------------------------


 

decrees shall not have been satisfied, vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

11.13       Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided, that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or any Specified Subsidiary, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Term Loan Commitment and the Total
Revolving Credit Commitment terminated, whereupon the Commitments and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; and/or (iv) direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower or any Specified
Subsidiary, it will pay) to the Administrative Agent at the Administrative
Agent’s Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding.

 

SECTION 12. The Administrative Agent

 

12.1         Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  For the avoidance of doubt, each Lender hereby irrevocably authorizes
and directs the Administrative Agent as the agent for such Lender to execute and
deliver intercreditor agreements, substantially in the form attached hereto as
Exhibit E-1 and E-2, in connection with any Indebtedness incurred under Sections
10.1(a), 10.1(k), 10.1(p), 10.1(n). 10.1(o), 10.1(r) on their behalf (with such
changes thereto as agreed by the Administrative Agent in its sole discretion). 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.  Neither the Syndication Agent
nor any of the Co-Documentation Agents, in their respective capacities as such,
shall have any obligations, duties or responsibilities under this Agreement.

 

12.2         Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3         Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of any Credit Party to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

 

12.4         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing

 

107

--------------------------------------------------------------------------------


 

to take any such action.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

 

12.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of any Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of any Credit Party.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of any Credit Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

108

--------------------------------------------------------------------------------


 

12.7         Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 12.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

12.8         Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents.  With respect to the Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

12.9         Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

109

--------------------------------------------------------------------------------


 

12.10       Withholding Tax.  To the extent required by any applicable law, an
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that an Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason or the Agent has paid over to the IRS or other Governmental Authority
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify such Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred. 
For the avoidance of doubt, the foregoing shall have no effect on any
obligations of the Borrower hereunder.

 

SECTION 13.  Miscellaneous

 

13.1         Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or reduce the stated rate, or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date
or increase the aggregate amount of the Commitments of any Lender, in each case
without the written consent of each Lender directly and adversely affected
thereby, or (ii) amend, modify or waive any provision of this Section 13.1 or
reduce the percentages specified in the definitions of the terms “Required
Lenders”, “Required Revolving Credit Lenders”, “Required Term Lenders”, or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive

 

110

--------------------------------------------------------------------------------


 

any provisions hereof relating to Swingline Loans without the written consent of
the Swingline Lender, or (vi) change any Revolving Credit Commitment to a Term
Loan Commitment, or change any Term Loan Commitment to a Revolving Credit
Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee Agreement) or release all or substantially all of the Collateral under
the Pledge Agreement, the Security Agreement and the Mortgages, in each case
without the prior written consent of each Lender, or (viii) decrease any Term
Loan Repayment Amount, extend any scheduled Term Loan Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any
Lender holding any Term Loans (other than a decrease in such mandatory
prepayment amount that is accompanied by a proportionate decrease in mandatory
prepayments to be allocated to other Term Loans pursuant to Section 5.2(c)), in
each case without the written consent of the Required Term Lenders; provided
further, that at any time that no Default or Event of Default has occurred and
is continuing, the Revolving Credit Commitment of any Lender may be increased to
finance a Permitted Acquisition, with the consent of such Lender, the Borrower
and the Administrative Agent (which consent, in the case of the Administrative
Agent, shall not be unreasonably withheld) and without the consent of the
Required Lenders, so long as (i) the Increased Commitment Amount at such time,
when added to the amount of Indebtedness incurred pursuant to
Section 10.1(k) and outstanding at such time, does not exceed the limits set
forth therein, (ii) the Borrower or its applicable Restricted Subsidiary shall
pledge the capital stock of any person acquired pursuant thereto to the
Administrative Agent for the benefit of the Lenders to the extent required under
Section 9.12 and (iii) to the extent determined by the Administrative Agent to
be necessary to ensure pro rata borrowings commencing with the initial borrowing
after giving effect to such increase, the Borrower shall prepay any Eurodollar
Loans outstanding immediately prior to such initial borrowing; as used herein,
the “Increased Commitment Amount” means, at any time, the aggregate amount of
all increases pursuant to this proviso made at or prior to such time less the
aggregate amount of all voluntary reductions of the Revolving Credit Commitments
made prior to such time and provided further, that without the consent of any
Lender, the relevant Credit Party or Credit Parties and the Administrative Agent
and/or Collateral Agent may (in their respective sole discretion, or shall, to
the extent required by any other Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans.  In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall

 

111

--------------------------------------------------------------------------------


 

extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.  Upon any sale or other transfer to any Person (other
than the Borrower and any Restricted Domestic Subsidiary) by any Credit Party of
any Collateral that is permitted under the Credit Agreement, the relevant Credit
Party, together with the Administrative Agent and/or Collateral Agent, shall be
permitted, without consent of any Lender, to amend, modify or waive any
provision of the Pledge Agreement, the Security Agreement or the Mortgages, as
applicable, to the extent necessary to effect release of the security interest
in such Collateral.

 

13.2        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth on Schedule 1.1(c) in the case of the
other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

 

Rockwood Specialties Group, Inc.

 

 

100 Overlook Center

 

 

Princeton, NJ 08540

 

 

Attention:

Tom Riordan

 

 

Fax:

+1-609-514-8722

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

 

9 West 57th Street

 

 

Suite 4200

 

 

New York, NY 10019

 

 

Attention:

Brian Carroll

 

 

Fax:

+1-212-750-0003

 

 

 

The Administrative Agent:

 

Credit Suisse AG

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Sean Portrait, Agency

 

 

Manager

 

 

 

Fax:

+1-212-322-2291

 

 

 

 

 

 

Email: agency.loanops@credit-suisse.com

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

Notices and other communications to the Lenders and the Letter of Credit Issuer
hereunder may be delivered or furnished by electronic communication (including

 

112

--------------------------------------------------------------------------------


 

e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent and, with regard to Letters of Credit, the Letter of Credit
Issuer.  The Administrative Agent or the Borrower may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures  may be limited to particular notices or communications.

 

13.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

13.5        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold harmless each Lender and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold harmless each Lender and the Administrative Agent and their respective
directors, officers, employees, trustees and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of
counsel, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including any of the foregoing

 

113

--------------------------------------------------------------------------------


 

relating to the violation of, noncompliance with or liability under, any
Environmental Law or any actual or alleged presence of Hazardous Materials
applicable to the operations of the Borrower, any of its Subsidiaries or any of
the Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided, that the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender nor any of their respective
directors, officers, employees, trustees and agents with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
party to be indemnified or (ii) disputes among the Administrative Agent, the
Lenders and/or their transferees.  The agreements in this Section 13.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

13.6        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), except that (i) other than as provided in Section 10.3, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Letter of Credit Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

 

(A)                               the Borrower; provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender (unless increased costs would result therefrom except if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing), an
Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing, any other assignee; and

 

114

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent and, in the case of
an assignment of a Revolving Credit Commitment, the Letter of Credit Issuer and
the Swingline Lender; provided, that no consent of the Administrative Agent
shall be required for an assignment of any Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than the Dollar Equivalent of $5,000,000 or, in the case of a Term
Loan, the Dollar Equivalent of $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents; provided, that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided, that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance (such
Assignment and Acceptance to be (x) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent, which shall initially be the settlement system of
ClearPar, LLC or (y) manually executed and delivered together with a processing

 

115

--------------------------------------------------------------------------------


 

and recordation fee of $3,500, which fee may be waived or reduced in the
Administrative Agent’s sole discretion;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent; and

 

(E)                                no assignment of Revolving Credit Commitments
or Revolving Loans shall be made to Holdings, the Borrower or any Subsidiary
and, in the case of an assignment of Term Loans of any Class to Holdings, the
Borrower or a Subsidiary, (i) the Loan (and any related notes) assigned thereby
shall be promptly cancelled substantially concurrently with such assignment and
(ii) consideration of such assignment shall not be made with the proceeds of any
Revolving Credit Loans.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

116

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Letter of Credit Issuer and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and by the
Administrative Agent on behalf of any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.1 that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the

 

117

--------------------------------------------------------------------------------


 

benefits of Section 13.8(b) as though it were a Lender; provided, such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 5.4 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.4(b) as though it were a Lender.

 

(iii)          Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts of
each Participant’s interest in the rights or obligations held by it (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such rights or obligations hereunder as
the owner thereof for all purposes of this Agreement notwithstanding notice to
the contrary.  No Lender shall have any obligation to disclose any portion of
such register to any Person except to the extent such disclosure is necessary to
establish that the Loans or other interests hereunder are in registered form for
U.S. federal income tax purposes.

 

(d)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  In order to facilitate such pledge or assignment, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit K-1 and K-2, as the case
may be, evidencing the Term Loans, Revolving Credit Loans and Swingline Loans,
respectively, owing to such Lender.

 

(e)           Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its

 

118

--------------------------------------------------------------------------------


 

Affiliates in connection with such Lender’s credit evaluation of the Borrower
and its Affiliates prior to becoming a party to this Agreement; provided, that
neither the Administrative Agent nor any Lender shall provide to any Transferee
or prospective Transferee any of the Confidential Information unless such person
shall have previously executed a Confidentiality Agreement in the form of
Exhibit L.

 

13.7        Replacements of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided, that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts, pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case may
be) owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided, that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

13.8        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall, at any time during the continuance of a Default or Event of Default,
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise) except pursuant to Section 13.6 or otherwise as
permitted under this Agreement, in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated

 

119

--------------------------------------------------------------------------------


 

maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

13.9        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

13.10      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11      Integration.  This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13      Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of

 

120

--------------------------------------------------------------------------------


 

any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14      Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

13.15      WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16      Confidentiality.  The Administrative Agent and each Lender shall hold
all non-public information furnished by or on behalf of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency, self-regulatory authority or
representative thereof or pursuant to legal process or to such Lender’s or the
Administrative Agent’s attorneys, professional advisors or independent auditors,

 

121

--------------------------------------------------------------------------------


 

Affiliates, agents and other representatives; provided, that unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information; and provided further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower.  Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person shall have previously executed a
Confidentiality Agreement in the form of Exhibit L.

 

13.17      Judgment Currency.  (a)  The obligations of the Borrower hereunder
and under the other Loan Documents to make payments in Dollars or in the Foreign
Currencies, as the case may be (the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under this Agreement or the other Credit Documents.  If, for the purpose
of obtaining or enforcing judgment against the Borrower or any other Credit
Party in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than the Obligation Currency (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Dollar Equivalent of
such amount, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining the Dollar Equivalent, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

13.18      Permitted Amendments.  (a)  The Borrower may, by written notice to
the Administrative Agent from time to time, make one or more offers to all
Lenders

 

122

--------------------------------------------------------------------------------


 

holding Revolving Credit Commitments and/or Term Loans to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which each such Permitted Amendment is requested
to become effective (which shall not be less than 10 Business Days no more than
30 Business Days after the date of such notice).  Only those Lenders that
consent to such Permitted Amendment (“Accepting Lenders”) will have the maturity
of their Revolving Credit Commitments and/or Term Loans, as the case may be,
extended and be entitled to receive any increase in the Applicable ABR Margin or
Applicable Eurodollar Margin and any fees, in each case, as provided therein.

 

(b)           The Borrower, Holdings and each Accepting Lender shall execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Permitted
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Permitted Amendment, the Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Permitted Amendment evidenced thereby and only with respect to the
Loans and Commitments of the Accepting Lenders (including any amendments
necessary to treat the Loans and Commitments of the Accepting Lenders in a
manner consistent with the other Loans and Commitments under this Agreement). 
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this Section 13.18 unless the Administrative Agent, to the extent so
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions and officer’s certificates consistent with those
delivered on the Closing Date.

 

[Signature pages follow]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

 /s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Michael W. Valente

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 /s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Michael W. Valente

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Administrative Agent, Collateral Agent, Letter of

 

Credit Issuer and Swingline Lender

 

 

 

 

 

By:

 /s/ John Toronto

 

 

Name: John Toronto

 

 

Title: Managing Director

 

 

 

By:

 /s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

 /s/ John Toronto

 

 

Name: John Toronto

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 /s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

as a Lender

 

 

 

 

 

By:

 /s/ Anthony Rock

 

 

Name: Anthony Rock

 

 

Title: Managing Director

 

 

 

 

 

By:

 /s/ Brian O’Leary

 

 

Name: Brian O’Leary

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NY BRANCH,

 

as a Lender

 

 

 

 

 

By:

 /s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

 

 

 

 

By:

 /s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

 /s/ Keith Alexander

 

 

Name: Keith Alexander

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

KKR CORPORATE LENDING LLC,

 

as a Lender

 

 

 

 

 

By:

 /s/ Adam Smith

 

 

Name: Adam Smith

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

 /s/ Sherrese Clark

 

 

Name: Sherrese Clark

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

By:

 /s/ William Ginn

 

 

Name: William Ginn

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

as a Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

 /s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

ADDITIONAL COST FORMULAE

 

1.                                      The Additional Cost is an addition to
the interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirement of the European Central Bank.

 

2.                                      On the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Additional Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.                                      The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

 

4.                                      The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)

In relation to a Sterling Loan:

 

 

 

 

 

AB + C(B - D) + E x 0.01

 

 

 

Per cent. per annum

 

     100 - (A + C)

 

 

 

 

(b)

in relation to a Loan in any currency other than Sterling:

 

 

 

 

E x 0.01

 

 

 

Per cent. per annum

 

      300

 

 

Where:

 

A                                       is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

--------------------------------------------------------------------------------


 

B                                       is the percentage rate of interest
(excluding the applicable Foreign Currency Borrowing margin and the Additional
Cost and, if the Loan is an overdue amount, the additional rate of interest
specified in Section 2.8(c)) payable for the relevant Interest Period on the
Loan.

 

C                                       is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                        is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Lender to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per ₤1,000,000.

 

5.                                      For the purposes of this Schedule:

 

(a)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Facility Office” means the office or
offices notified by a Lender to the Administrative Agent in writing on or before
the date it becomes a Lender (or, following the date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement;

 

(c)                                  “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(d)                                 “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.I.  Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fee
rules but taking into account any applicable discount rate);

 

(e)                                  “Participating Member State” means any
member state of the European Communities that adopts or has adopted the Euro as
its lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union; and

 

(f)                                   “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                      In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and

 

--------------------------------------------------------------------------------


 

not as 0.05).  A negative result obtained by subtracting D from B shall be taken
as zero.  The resulting figures shall be rounded to four decimal places.

 

7.                                      If requested by the Administrative
Agent, the Reference Lender shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent, the rate
of charge payable by the Reference Lender to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Reference
Lender as being the average of the Fee Tariffs applicable to the Reference
Lender for that financial year) and expressed in pounds per £1,000,000 of the
Tariff Base of the Reference Lender.

 

8.                                      Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)           the jurisdiction of its Facility Office; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                      The percentages of each Lender for the
purpose of A and C above and the rates of charge of the Reference Lender for the
purposes of E above shall be determined by the Administrative Agent based upon
the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10.                               The Administrative Agent shall have no
liability to any person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender including the Reference Lender pursuant
to paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.                               The Administrative Agent shall distribute the
additional amounts received as a result of the Additional Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and the Reference Lender pursuant to paragraphs 3, 7 and
8 above.

 

12.                               Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Additional Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.

 

--------------------------------------------------------------------------------


 

13.                              The Administrative Agent may from time to time,
after consultation with the Borrower and the Lenders, determine and notify to
all parties to this Agreement any amendments which are required to be made to
this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

MORTGAGED PROPERTIES

 

 

 

 

1.

 

3700 E. Olympic Blvd.

 

 

Los Angeles, CA 90023

 

 

(Los Angeles County)

 

 

 

2.

 

5910 Pharr Mill Road

 

 

Harrisburg, NC 28075

 

 

(Cabarrus County)

 

 

 

3.

 

7011 Muirkirk Road

 

 

Beltsville, MD 20705

 

 

(Prince George’s County)

 

 

 

4.

 

303 East Hoffmeister

 

 

Lemay, MO 63125

 

 

(St. Louis County)

 

 

 

5.

 

1 & 7 Swisher Drive

 

 

Cartersville, GA 30120

 

 

(Bartow County)

 

 

 

6.

 

13177 Huran River Drive

 

 

Romulus, MI 48174

 

 

(Wayne County)

 

 

 

7.

 

One Technology Place — Highway 14

 

 

Laurens, SC 29360

 

 

(Laurens County)

 

 

 

8.

 

348 Holiday Inn Drive

 

 

Kings Mountain, NC 28086

 

 

(Cleveland County)

 

 

 

9.

 

State Route 265

 

 

Silver Peak, NV 89047

 

 

(Esmeralda county)

 

 

 

 

--------------------------------------------------------------------------------


 

10.

 

10150 Bay Area Boulevard

 

 

Pasadena, TX 77507

 

 

(Harris County)

 

 

 

11.

 

302 Midway Road

 

 

Freeport, TX 77542

 

 

(Brazoria County)

 

 

 

12.

 

2001 and 2051 Lynch Avenue

 

 

East St. Louis, IL 62204

 

 

(St. Clair County)

 

 

 

13.

 

1525 Wood Avenue

 

 

Easton, PA 18042

 

 

(Northampton County)

 

 

 

14.

 

555 E. Church Road

 

 

King of Prussia, PA 19406

 

 

(Montgomery County)

 

 

 

15.

 

1212 Church Street

 

 

Gonzales, TX 78629

 

 

(Gonzales County)

 

 

 

16.

 

1335 South 13th Street

 

 

Louisville, KY 40210

 

 

(Jefferson County)

 

 

 

17.

 

100 Commerce Avenue

 

 

Harleyville, SC 29448

 

 

(Dorchester County)

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

 

COMMITMENTS AND ADDRESS OF LENDERS

 

LENDER

 

ADDRESS

 

TERM LOAN
COMMITMENT

 

REVOLVING
CREDIT
COMMITMENT

 

TOTAL
COMMITMENT

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue

New York, NY 10010

Attention: Sean Portrait, Agency Manager

 

$

850,000,000

 

$

30,000,000

 

$

880,000,000

 

Credit Industriel Et Commercial

 

520 Madison Avenue

FL 37

New York, NY 10022

 

$

0

 

$

5,000,000

 

$

5,000,000

 

Deutsche Bank AG, New York

 

60 Wall Street

New York, NY 10005

 

$

0

 

$

30,000,000

 

$

30,000,000

 

KKR Corporate Lending LLC

 

9 West 57th Street

New York, NY 10019

 

$

0

 

$

15,000,000

 

$

15,000,000

 

ING Capital LLC

 

1325 Avenue of the Americas

New York, NY 10019

 

$

0

 

$

15,000,000

 

$

15,000,000

 

Morgan Stanley Bank, N.A.

 

One Utah Center

201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

 

$

0

 

$

30,000,000

 

$

30,000,000

 

UBS Loan Finance LLC

 

677 Washington Boulevard

Stamford, CT 06901

 

$

0

 

$

30,000,000

 

$

30,000,000

 

Sumitomo Mitsui Banking Corporation, New York

 

277 Park Avenue

New York, NY 10172

 

$

0

 

$

25,000,000

 

$

25,000,000

 

Total

 

 

 

$

850,000,000

 

$

180,000,000

 

$

1,030,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

CONVERTING LETTERS OF CREDIT

 

Issue Date

 

Letter of Credit
Issuer

 

For the Account of

 

Beneficiary

 

Amount

 

Expiry Date

 

09/09/2010

 

CSFB

 

Chemetall Foote

 

Nevada BLM

 

USD

5,330,111.00

 

09/09/2011

 

10/19/2005

 

CSFB

 

Chemetall SA Spain

 

Deutsche Bank Barcalona

 

EUR

40,000.00

 

07/24/2012

 

01/27/2005

 

CSFB

 

Chemical Specialties Inc

 

GA Dept of Natural Resources

 

USD

3,584,632.00

 

07/24/2012

 

01/27/2005

 

CSFB

 

Chemical Specialties Inc

 

NC Debt of Envir, Health and NR

 

USD

404,116.00

 

07/24/2012

 

11/10/2004

 

CSFB

 

Rockwood Specialties Inc

 

Lumbermens Mutual Casualty, et. al.

 

USD

115,000.00

 

07/24/2012

 

01/21/2005

 

CSFB

 

Rockwood Specialties Inc

 

Princeton Overlook Realty

 

USD

136,379.67

 

07/24/2012

 

10/22/2004

 

CSFB

 

Rockwood Specialties Inc

 

Royal Indemnity Company

 

USD

200,000.00

 

07/24/2012

 

11/18/2008

 

CSFB

 

Rockwood Specialties Inc

 

AIG Insurance

 

USD

1,585,000.00

 

07/24/2012

 

09/22/2004

 

CSFB

 

Rockwood Specialties Inc

 

Travelers Casualty & Surety

 

USD

683,023.60

 

07/24/2012

 

10/08/2004

 

CSFB

 

Rockwood Specialties Inc

 

Ace American Insurance Company

 

USD

4,078,000.00

 

07/24/2012

 

07/27/2006

 

CSFB

 

Rockwood Specialties Group GmbH

 

Deutsche Bank

 

EUR

12,509

 

07/24/2012

 

01/20/2006

 

CSFB

 

Rockwood Specialties Group GmbH

 

Commerzbank

 

EUR

4,800,000.00

 

07/24/2012

 

09/13/2010

 

CSFB

 

Rockwood Specialties Group GmbH

 

Deutsche Bank

 

EUR

500,000.00

 

09/10/2011

 

09/08/2010

 

CSFB

 

Rockwood Taicang Pigments Co

 

ICBC

 

USD

7,380,000.00

 

09/08/2011

 

05/10/2010

 

CSFB

 

Rockwood Specialties Limited

 

Barclays Bank

 

GBP

1,420,000.00

 

07/24/2012

 

11/02/2007

 

CSFB

 

Sachtleben Wasserrchemie GmbH

 

Societe Wallone

 

EUR

13,003.00

 

07/24/2012

 

11/15/2006

 

CSFB

 

Southern Clay

 

City of Inyo Planning Dept

 

USD

231,883.00

 

07/24/2012

 

 

--------------------------------------------------------------------------------


 

Schedule 8.12

 

SUBSIDIARIES

 

1.  Material Subsidiaries

 

Name of Grantor

 

State/
Jurisdiction

 

Ownership Interest of Borrower

CeramTec North America Corporation

 

Delaware

 

100% directly

Chemetall Corporation

 

Delaware

 

100% directly

Chemetall Foote Corp.

 

Delaware

 

100% indirectly through Chemetall Corporation

Chemetall US, Inc.

 

Delaware

 

100% indirectly through Chemetall Corporation

Chemical Specialties, Inc.

 

North Carolina

 

100% indirectly through Rockwood Specialities Inc.

ETEC-Durawear, Inc.

 

Delaware

 

100% indirectly through ETEC Technical Ceramics Corp.

ETEC Technical Ceramics Corp.

 

Colorado

 

100% indirectly through CeramTec North America Corporation

Excalibur Realty Company

 

Delaware

 

100% indirectly through Rockwood Pigments NA, Inc.

Foote Chile Holding Company

 

Delaware

 

100% indirectly through Chemetall Foote Corp.

Pool Spa Holdings, Inc.

 

Delaware

 

100% indirectly through Rockwood Specialties Inc.

Rockwood Pigments NA, Inc.

 

Delaware

 

100% indirectly through Rockwood Specialties Inc.

Rockwood Specialties Inc.

 

Delaware

 

100% directly

Southern Clay Products, Inc.

 

Texas

 

100% indirectly through Rockwood Specialties Inc.

Southern Color N.A., Inc.

 

Delaware

 

100% indirectly through Rockwood Pigments NA, Inc.

 

--------------------------------------------------------------------------------


 

First Tier Foreign Subsidiaries of Credit Parties

 

Rockwood Specialties Limited

 

UK

 

100% directly

Rockwood Italia S.p.A.

 

Italy

 

100% directly

Rockwood Industries Spain S.L.

 

Spain

 

100% directly

Knight Lux1. S.a.r.l.

 

Luxembourg

 

100% directly

 

Foreign Subsidiaries

 

Name of Grantor

 

State/
Jurisdiction

 

Ownership Interest of Borrower

Aachener Chemische Werke Gesellschaft für glastechnische Produkte und Verfahren
mbH

 

Germany

 

100% indirectly through Chemetall GmbH

AM Craig Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Ardrox Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

BAE Vermögensverwaltungs GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

BCI Pensions Trustees Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Brent Europe Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Brent International B.V.

 

United Kingdom

 

100% indirectly through AM Craig Ltd.

Brockhues GmbH & Co. KG

 

Germany

 

99.93% indirectly through Rockwood Pigmente Holding GmbH & Silo Pigmente GmbH

Caledonian Applied Technology Limited

 

United Kingdom

 

100% indirectly through Creamglade Limited

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Malaysia

 

100% indirectly through CeramTec GmbH

CeramTec GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

CeramTec Czech Republic s.r.o.

 

Czech Republic

 

100% indirectly through CeramTec GmbH

CeramTec-ETEC GmbH Keramik mbH

 

Germany

 

100% indirectly through CeramTec GmbH

CeramTec Ibérica Innovative Ceramic Engineering S.L.

 

Spain

 

100% indirectly through CeramTec GmbH

CeramTec Italia S.r.l.

 

Italy

 

100% indirectly through CeramTec GmbH

CeramTec Korea Ltd.

 

Korea

 

100% indirectly through CeramTec GmbH

CeramTec UK Ltd.

 

United Kingdom

 

100% indirectly through CeramTec GmbH

CeramTec Suzhou Ltd.

 

China

 

100% indirectly through CeramTec GmbH

 

--------------------------------------------------------------------------------


 

Cerasiv GmbH Innovatives Keramik-Engineering

 

Germany

 

100% indirectly through CeramTec GmbH

Changchun Chemetall Chemicals Co., Ltd.

 

China

 

57% indirectly through Shanghai Chemetall Chemicals Co., Ltd. and Chemetall GmbH

Chemetall (Australasia) Pty. Ltd.

 

Australia

 

100% indirectly through Chemetall GmbH

Chemetall (Proprietary) Ltd.

 

South Africa

 

100% indirectly through Chemetall B.V.

Chemetall (Thailand) Co. Ltd.

 

Thailand

 

98.33% indirectly through Chemetall Surface Treatment Holding Co., Ltd. and
Chemetall Asia Pte. Ltd.

Chemetall AB

 

Sweden

 

100% indirectly through Chemetall GmbH

Chemetall AG

 

Switzerland

 

100% indirectly through Chemetall GmbH

Chemetall Asia Pte. Ltd.

 

Singapore

 

100% indirectly through Chemetall GmbH

Chemetall B.V.

 

Netherlands

 

100% indirectly through Chemetall GmbH

Chemetall Canada Ltd.

 

Canada

 

100% indirectly through Chemetall US, Inc.

Chemetall do Brasil Ltda.

 

Brazil

 

100% indirectly through Chemetall GmbH and Chemetall S.A.

Chemetall Finland Oy

 

Finland

 

100% indirectly through Chemetall AB

Chemetall Ges.m.b.H.

 

Austria

 

100% indirectly through Chemetall Holding GmbH

Chemetall GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

Chemetall Holding GmbH

 

Austria

 

100% indirectly through Chemetall GmbH

Chemetall Hong Kong Ltd.

 

China

 

100% indirectly through Chemetall Asia Pte. Ltd.

Chemetall Hungária Vegyianyagokat Gyártó es Forgalmazó Kft

 

Hungary

 

100% indirectly through Chemetall GmbH

Chemetall India Company Ltd.

 

United Kingdom

 

100% indirectly through Chemetall GmbH

Chemetall Italia S.r.l.

 

Italy

 

100% indirectly through Chemetall S.r.l.

Chemetall Japan K.K.

 

Japan

 

100% indirectly through Chemetall GmbH

Chemetall Lithium India Pvt. Ltd.

 

India

 

100% indirectly through Chemetall GmbH and Chemetall Asia Pte. Ltd.

Chemetall Mexicana, S.A. de C.V.

 

Mexico

 

99.99% indirectly through Chemetall US, Inc.

Chemetall New Zealand Ltd.

 

New Zealand

 

100% indirectly through Chemetall GmbH

Chemetall Philippines Co. Ltd., Inc.

 

Philippines

 

100% indirectly through Chemetall Asia Pte. Ltd.

Chemetall Ltd.

 

United Kingdom

 

100% indirectly through Chemetall GmbH

Chemetall PVC (Proprietary) Ltd.

 

South Africa

 

100% indirectly through Chemetall (Proprietary) Ltd.

Chemetall ooo

 

Russia

 

100% indirectly through Chemetall GmbH

 

--------------------------------------------------------------------------------


 

Chemetall Polska Sp.z o.o.

 

Poland

 

100% indirectly through Chemetall GmbH

Chemetall S.A.

 

Spain

 

100% indirectly through Chemetall GmbH

Chemetall S.r.l.

 

Italy

 

100% indirectly through Chemetall GmbH

Chemetall Sanayi Kimyasallari Ticaret ve Sanayi A.S.

 

Turkey

 

100% indirectly through Chemetall GmbH

Chemetall S.A.S.

 

France

 

100% indirectly through Knight Chimiques de Spécialité S.A.S.

Chemetall South Africa (Proprietary) Ltd.

 

South Africa

 

100% indirectly through Chemetall (Proprietary) Ltd.

Chemetall Speciality Chemicals Ltd.

 

United Kingdom

 

100% indirectly through Chemetall GmbH

Chemetall Taiwan Co., Ltd.

 

Taiwan

 

100% indirectly through Chemetall GmbH

Chemserve Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Chillihurst Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

Chongqing Chemetall Chemicals Co., Ltd.

 

China

 

55% indirectly through Shanghai Chemetall Chemicals Co., Ltd. and Chemetall GmbH

CM-Hilfe GmbH Unterstützungskasse

 

Germany

 

100% indirectly through Chemetall GmbH

Creambay Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

Creamglade Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

CSI Kemwood AB

 

Sweden

 

100% indirectly through Chemetall AB

CSI Wood Protection Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

DNVJ Vermögensverwaltung GmbH

 

Germany

 

99.95% indirectly through Dynamit Nobel GmbH

Dynamit Nobel GmbH

 

Germany

 

94% indirectly through Rockwood Specialties Group GmbH

Dynamit Nobel Unterstützungsfonds GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

Emil Müller GmbH

 

Germany

 

100% indirectly through CeramTec GmbH

Excalibur Realty UK Limited

 

United Kingdom

 

100% indirectly through Rockwood Pigments (UK) Limited

Foote Minera e Inversiones Ltda.

 

Chile

 

100% indirectly through Chemetall Foote Corp. and Foote Chile Holding Company

Hebro Chemie GmbH

 

Germany

 

100% indirectly through Chemetall GmbH

Holliday Chemical Espana S.A.

 

Spain

 

100% indirectly through Knight Lux 2 S.à r.l.

Holliday France S.A.S.

 

France

 

100% indirectly through Knight Chimiques de Spécialité S.A.S.

Holliday Pigments International S.A.S.

 

France

 

100% indirectly through Knight Chimiques de Spécialité S.A.S.

Holliday Pigments S.A.S.

 

France

 

100% indirectly through Knight Chimiques de Spécialité S.A.S.

 

--------------------------------------------------------------------------------


 

Inorganic Pigments Limited

 

United Kingdom

 

100% indirectly through Creambay Limited

Kendell S.r.l.

 

Italy

 

100% indirectly through Chemetall S.r.l.

Knight Chimiques de Spécialité S.A.S.

 

France

 

100% indirectly through Chemetall GmbH

Knight Lux 1 S.à r.l.

 

Luxembourg

 

100% indirectly through Rockwood Specialties Group, Inc. and Rockwood
Specialties Inc.

Knight Lux 2 S.à r.l.

 

Luxembourg

 

100% indirectly through Knight Lux 1 S.à r.l.

Knight Polska 1 Sp.z o.o.

 

Poland

 

100% indirectly through Knight Lux 2 S.à r.l.

Metalon Stolberg Vermögensverwaltung GmbH Gesellschaft mit beschränkter Haftung

 

Germany

 

100% indirectly through Dynamit Nobel GmbH

Mustardgrange Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

Nanjing Chemetall Surface Technologies Co., Ltd.

 

China

 

60% indirectly through Shanghai Chemetall Chemicals Co., Ltd.

PIGMENT-CHEMIE GmbH

 

Germany

 

100% indirectly through Sachtleben Chemie GmbH

Press + Sintertechnik Sp.z o.o.

 

Poland

 

100% indirectly through Knight Polska 1 Sp.z o.o.

Press and Sinter Technics de Mexico, S.A. de C.V.

 

Mexico

 

99% indirectly through Knight Lux 2 S.à r.l.

PST Press Sintertécnica Brasil Ltda.

 

Brazil

 

100% indirectly through CeramTec GmbH and Cerasiv GmbH Innovatives
Keramik-Engineering

Princeton Silver Limited

 

United Kingdom

 

100% indirectly Rockwood Specialties Limited

Process Ink Holdings Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Process Inks And Coatings Ltd.

 

United Kingdom

 

100% indirectly through Process Ink Holdings Ltd.

Rockwood (Ningbo) Chemicals Corporation Limited

 

China

 

100% indirectly through Inorganic Pigments Limited

Rockwood Absorbents (Baulking) Limited

 

United Kingdom

 

100% indirectly through Rockwood Additives Limited

Rockwood Additives Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

Rockwood Clay Additives GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

Rockwood Far East Limited

 

Hong Kong

 

100% indirectly through Knight Lux 2 S.à r.l.

Rockwood Hong Kong Limited

 

Hong Kong

 

99.99% indirectly through Rockwood Far East Limited

Rockwood Industries Spain S.L.

 

Spain

 

100% indirectly through Rockwood Specialties Group, Inc.

Rockwood Italia S.p.A.

 

Italy

 

100% indirectly through Rockwood Specialties Group, Inc.

Rockwood Pigmente Holding GmbH

 

Germany

 

100% indirectly through Rockwood Specialties GmbH

Rockwood Pigments (UK) Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Limited

 

--------------------------------------------------------------------------------


 

Rockwood Pigments and Additives Pte. Ltd.

 

Singapore

 

100% indirectly through Knight Lux 2 S.à r.l.

Rockwood Pigments and Trading Pty Ltd.

 

Australia

 

100% indirectly through Rockwood Specialties Australia Pty Ltd.

Rockwood Shenzhen Pigments Company Ltd.

 

China

 

89% indirectly through Rockwood Far East Limited

Rockwood Specialties Australia Pty Ltd.

 

Australia

 

100% indirectly through Rockwood Pigments (UK) Limited

Rockwood Specialties GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

Rockwood Specialties Group GmbH

 

Germany

 

100% indirectly through Knight Lux 2 S.à r.l.

Rockwood Specialties Limited

 

United Kingdom

 

100% indirectly through Rockwood Specialties Group, Inc.

Rockwood Taicang Pigments Company Ltd.

 

China

 

100% indirectly through Rockwood Far East Limited

Rockwood Vermögensverwaltung GmbH

 

Germany

 

100% indirectly through Rockwood Specialties Group GmbH

Rockwood Wafer Reclaim SAS

 

France

 

100% indirectly through Knight Chimiques de Spécialité S.A.S.

Sachtleben Chemie GmbH

 

Germany

 

100% indirectly through Sachtleben GmbH

Sachtleben GmbH

 

Germany

 

61% indirectly through Rockwood Specialties Group GmbH

Sachtleben Oy

 

Finland

 

100% indirectly through Sachtleben GmbH

Sachtleben Pigments Oy

 

Finland

 

100% indirectly through Sachtleben GmbH

Sachtleben Trading (Shanghai) Company Limited

 

China

 

100% indirectly through Sachtleben Chemie GmbH

Sachtleben Wasserchemie (Holding) GmbH

 

Germany

 

100% indirectly through Rockwood Specialties GmbH

Sachtleben Wasserchemie GmbH

 

Germany

 

100% indirectly through Sachtleben Wasserchemie (Holding) GmbH

Shanghai Chemetall Chemicals Co., Ltd.

 

China

 

60% indirectly through Chemetall GmbH

Silo Pigmente GmbH

 

Germany

 

100% indirectly through Rockwood Specialties GmbH

Sociedad Chilena de Litio Ltda.

 

Chile

 

100% indirectly through Chemetall Foote Corp. and Foote Minera e Inversiones
Ltda.

The Brent Manufacturing Company Ltd.

 

United Kingdom

 

100% indirectly through Chemetall Ltd.

Viance Limited

 

United Kingdom

 

100% indirectly through Viance LLC

Viance Oy

 

Finland

 

100% indirectly through Viance LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

CLOSING DATE INDEBTEDNESS
(Excluding Trade Payables and Accrued Liabilities)

 

Bank Debt — Consolidated under US Gaap

 

Company

 

Bank

 

Amount

 

Maturity Date

 

Interest Rate

 

Chemetall Ges.mbH, Wien

 

Bank Austria Creditanstalt

 

EUR

3,840,000.00

 

Unlimited

 

1,70%

 

Chemetall Ges.mbH, Wien

 

Bank Austria Creditanstalt

 

EUR

556,600.00

 

31.12.2012

 

1,5%

 

Chemetall Ges.mbH, Wien

 

Bank Austria Creditanstalt

 

EUR

163,600.00

 

31.03.2011

 

2,00%

 

Chemetall SAS, France

 

Agence de Léau Seine Normandie

 

EUR

87,200.00

 

15.06.2014

 

without

 

Chemetall SAS, France

 

Agence de Léau Seine Normandie

 

EUR

32,700.00

 

28.02.2016

 

without

 

Chemetall SA, Spain

 

Spanish Government

 

EUR

696,370.00

 

30.10.2024

 

without

 

Chemetall SA, Spain

 

Spanish Government

 

EUR

342,702.21

 

31.07.2025

 

without

 

Ceramtec Etec GmbH

 

Commerzbank

 

EUR

101,557.00

 

31.03.2013

 

4,55%

 

Ceramtec Etec GmbH

 

Commerzbank

 

EUR

325,000.00

 

31.03.2013

 

5,22%

 

Ceramtec Etec GmbH

 

VR Bank Rhein Sieg

 

EUR

531,360.00

 

30.03.2016

 

4,19%

 

Ceramtec Etec GmbH

 

Kreissparkasse Köln

 

EUR

196,337.07

 

30.03.2016

 

4,60%

 

Rockwood Taicang Pigments Co. Ltd.

 

ICBC

 

CNY

45,000,000.00

 

13.09.2011

 

4,78%

 

Rockwood Taicang Pigments Co. Ltd

 

Entrustment Loan

 

CNY

13,000,000.00

 

16.09.2015

 

3,00%

 

TiO2 Sachtleben Pigments Oy

 

Sickness Fund Loan

 

EUR

276,478.73

 

Without

 

4,75%

 

Tio2 Sachtleben Pigments Oy

 

Financial Service Office

 

EUR

1,363,915.88

 

Without

 

5,00%

 

TiO2 Sachtleben Chemie GmbH

 

Sachtleben Pigments Oy Pension Fund

 

EUR

7,667,610.17

 

30.09.2020

 

3,65%

 

TiO2 Term Loan A

 

SEB/Nordea

 

EUR

220,000,000.00

 

17.06.2013

 

2,76%

 

 

Other debt-like instruments under US GAAP

 

Company

 

Bank/Instrument

 

Amount

 

Chemetall GmbH

 

Capital Leases Trakehner Straße

 

EUR

23,851,159.88

 

Various Rockwood companies

 

Capital Leases various

 

EUR

5,523,396.60

 

 

Indebtedness of a second person secured by a lien on Rockwood property:

 

Southern Clay Products, Inc.

 

Real Estate Lien Note due September 2, 2013 (Gonzales County, Texas)

 

$300,000.00 initial principal amt. ($90,228 outstanding as of December 31, 2010)

 

--------------------------------------------------------------------------------


 

Interest rate swap, cap or other hedge agreement:

 

Company

 

Interest Rate Product

 

Counterparty

 

Current Notional
Amount
(as of Feb 07, 2011)

 

Sachtleben Chemie GmbH

 

Interest Rate Swap Euro 134,200,000

 

SEB

 

EUR

134,200,000.00

 

Sachtleben Pigments Oy

 

Interest Rate Swap Euro 38,456,000

 

Nordea Bank Finland PLC

 

EUR

38,456,000.00

 

Sachtleben Pigments

 

Interest Rate Swap Euro 47,344,000

 

Nordea Bank Finland PLC

 

EUR

47,344,000.00

 

 

Guarantee Obligations:

 

Guarantor

 

Beneficiary

 

Maximum Amount

 

Rockwood Specialties Group GmbH

 

Orica Europe GmbH

 

EUR

6,925,000.00

 

Rockwood Specialties Group GmbH

 

Bezirksregierung Düsseldorf

 

EUR

874,431.50

 

Rockwood Specialties Group GmbH

 

Regierung von Oberfranken

 

EUR

6,936,545.57

 

Sachtleben Chemie GmbH

 

Bezirksregierung Düsseldorf

 

EUR

2,891,800.00

 

Sachtleben Chemie GmbH

 

BTC Spain

 

EUR

10,000.00

 

Chermetall Italia SRL

 

Magona

 

EUR

154,937.07

 

 

Other Guarantee or Similar Obligations:

 

Obligor

 

Guarantor

 

Beneficiary

 

Maximum Amount

 

Rockwood Specialties Limited and its UK Subsidiaries

 

Barclays Bank

 

HM Customs & Excise

 

GBP

574,000.00

 

Rockwood Specialties Limited and its UK Subsidiaries

 

Barclays Bank

 

Company cards (credit line)

 

GBP

346,000.00

 

Rockwood Specialties Limited and its UK Subsidiaries

 

Barclays Bank

 

Documentary Credits

 

GBP

500,000.00

 

Rockwood Specialties Group GmbH

 

Commerzbank AG

 

Hanseatische Investment GmbH

 

EUR

48,600.00

 

Rockwood Specialties Group GmbH

 

Commerzbank AG

 

Zweckverband JenaWasser

 

EUR

42,800.00

 

Rockwood Specialties Group GmbH

 

Commerzbank AG

 

European Commission

 

EUR

181,022.00

 

Rockwood Specialties Group GmbH

 

Deutsche Bank AG

 

Dexagon

 

EUR

12,509.09

 

Rockwood Specialties Group GmbH and subsidiaries

 

Commerzbank AG

 

Age part time employes

 

EUR

4,800,000.00

 

Sachtleben Chemie GmbH

 

Dresdner Bank AG

 

Hauptzollamt Krefeld

 

EUR

2,560.00

 

Sachtleben Pigments OY

 

SEB London

 

Finn Pension Fund

 

EUR

17,081,000.00

 

Sachtleben Pigments Oy

 

SEB Helsinki

 

Finn Authorithies

 

EUR

266,892.00

 

Sachtleben Pigments Oy

 

Pohjola Bank Finland

 

Finn. Authorithies

 

EUR

1,450,000.00

 

Chemetall Hispania, S.A.

 

Deutsche Bank Sociedad Anonima Espanola

 

Solred

 

EUR

14,000.00

 

Chemetall Hispania, S.A.

 

Deutsche Bank Sociedad

 

Servicio Regional de

 

EUR

1,474.00

 

 

--------------------------------------------------------------------------------


 

 

 

Anonima Espanola

 

Empleo de Madrid

 

 

 

Chemetall Hispania, S.A.

 

Deutsche Bank Sociedad Anonima Espanola

 

 

 

EUR

40,733.00

 

CeramTec GmbH

 

KSK Esslingen

 

State of Belgium

 

EUR

24,789.00

 

Chemetall GmbH

 

Commerzbank

 

natGas AG, Belgium

 

EUR

433,259.00

 

hebro chemie GmbH

 

Commerzbank AG

 

FBB Frankfurter Bau-Beteiligungs GmbH

 

EUR

93,106.00

 

Chemetall Ges.mbH

 

Bank Austria Creditanstalt AG

 

Österr. Verkehrskreditbank AG / ÖBB

 

EUR

10,000.00

 

Chemetall Ges.mbH

 

Bank Austria Creditanstalt AG

 

Zollamt, Wien

 

EUR

10,000.00

 

CeramTec UK Ltd.

 

Barclays Bank

 

HM Customs & Excise

 

GBP

8,000.00

 

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Bumiputra-Commerce Bank Berhad

 

Tenaga Nasional Berhard

 

MYR

150,000.00

 

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Bumiputra-Commerce Bank Berhad

 

Gas Malaysia Sdn. Bhd.

 

MYR

136,500.00

 

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Bumiputra-Commerce Bank Berhad

 

Ministry of Health

 

MYR

2,500.00

 

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Bumiputra-Commerce Bank Berhad

 

Malaysian Custom

 

MYR

40,627.00

 

Chemetall AS Turkey

 

TURKIYE IS BANKASI A.S.

 

Turkish Customer

 

TRL

598,000.00

 

Chemetall Pty Ltd

 

First National Bank of South Africa

 

South African Customers

 

ZAR

100,000.00

 

Chemetall Pty Ltd

 

First National Bank of South Africa

 

SARS

 

ZAR

5,000,00

 

 

Performance Bonds:

 

Obligor

 

Underwriter

 

Beneficiary

 

Outstanding Amount
(as of February 7, 2011)

 

Viance LLC.

 

Willis Canada

 

Canadian GST

 

USD

20,000

 

 

Letters of Credit:

 

Issue Date

 

Issuer

 

For the Account of

 

Beneficiary

 

Amount

 

Expiry Date

 

09/09/2010

 

CSFB

 

Chemetall Foote

 

Nevada BLM

 

USD

5,330,111.00

 

09/09/2011

 

10/19/2005

 

CSFB

 

Chemetall SA Spain

 

Deutsche Bank Barcalona

 

EUR

40,000.00

 

07/24/2012

 

01/27/2005

 

CSFB

 

Chemical Specialties Inc

 

GA Dept of Natural Ressources

 

USD

3,584,632.00

 

07/24/2012

 

01/27/2005

 

CSFB

 

Chemical Specialties Inc

 

NC Debt of Envir, Health and NR

 

USD

404,116.00

 

07/24/2012

 

11/10/2004

 

CSFB

 

Rockwood Specialties Inc

 

Lumbermens Mutual Casualty, et. al.

 

USD

115,000.00

 

07/24/2012

 

01/21/2005

 

CSFB

 

Rockwood Specialties Inc

 

Princeton Overlook Realty

 

USD

136,379.67

 

07/24/2012

 

10/22/2004

 

CSFB

 

Rockwood

 

Royal Indemnity

 

USD

 

 

07/24/2012

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Specialties Inc

 

Company

 

 

200,000.00

 

 

 

11/18/2008

 

CSFB

 

Rockwood Specialties Inc

 

AIG Insurance

 

USD

1,585,000.00

 

07/24/2012

 

09/22/2004

 

CSFB

 

Rockwood Specialties Inc

 

Travelers Casualty & Surety

 

USD

683,023.60

 

07/24/2012

 

10/08/2004

 

CSFB

 

Rockwood Specialties Inc

 

Ace American Insurance Company

 

USD

4,078,000.00

 

07/24/2012

 

07/27/2006

 

CSFB

 

Rockwood Specialties Group GmbH

 

Deutsche Bank

 

EUR

12,509

 

07/24/2012

 

01/20/2006

 

CSFB

 

Rockwood Specialties Group GmbH

 

Commerzbank

 

EUR

4,800,000.00

 

07/24/2012

 

09/13/2010

 

CSFB

 

Rockwood Specialties Group GmbH

 

Deutsche Bank

 

EUR

500,000.00

 

09/10/2011

 

09/08/2010

 

CSFB

 

Rockwood Taicang Pigments Co

 

ICBC

 

USD

7,380,000.00

 

09/08/2011

 

05/10/2010

 

CSFB

 

Rockwood Specialties Limited

 

Barclays Bank

 

GBP

1,420,000.00

 

07/24/2012

 

11/02/2007

 

CSFB

 

Sachtleben Wasserrchemie GmbH

 

Societe Wallone

 

EUR

13,003.00

 

07/24/2012

 

11/15/2006

 

CSFB

 

Southern Clay

 

City of Inyo Planning Dept

 

USD

231,883.00

 

07/24/2012

 

 

Bank Debt Non-Consolidated Entities (not required to be consolidated for US Gaap
purposes):

 

Company

 

Bank

 

Amount

 

Maturity Date

 

Interest Rate

 

Chemetall Rai India

 

N/A

 

INR

10,800,000.00

 

Open

 

N/A

 

 

Working Capital Facilities:

 

Company

 

Bank

 

Facility Amount

 

Revolver

 

Maturity Date

 

Type

 

Rockwood Specialties Group GmbH

 

Commerzbank AG

 

EUR

10,000,000.00

 

N/A

 

04/31/2011

 

Overdraft and Bank guarantees

 

CeramTec AG Innovative Ceramic Engineering

 

Kreissparkasse Esslingen-Nürtingen

 

EUR

1,000,000.00

 

Zero

 

ongoing

 

Bank Guarantees

 

CeramTec Innovative Ceramic Engineering (M) Sdn. Bhd.

 

Bumiputra-Commerce Bank Berhad

 

MYR

329,627

 

Zero

 

ongoing

 

Bank Guarantees

 

CeramTec Etec GmbH

 

Kreissparkasse Köln

 

EUR

50,000.00

 

 

 

ongoing

 

Multipurpose

 

Sachtleben Pigments Oy

 

Pohjola Bank PLC

 

EUR

5,000,000.00

 

 

 

 

 

Bank guarantees

 

 

--------------------------------------------------------------------------------


 

 

Company

 

Bank

 

Facility Amount

 

Revolver

 

Maturity Date

 

Type

 

Sachtleben Chemie GmbH

 

SEB/Nordea

 

EUR

30,000,000.00

 

TiO2 Revolver

 

17.06.2013

 

Overdraft and Bank guarantees

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

CLOSING DATE LIENS

 

Debtor

 

Secured Party

 

Collateral

 

State

 

Jurisdiction

Chemetall Ges mbH, Austria

 

Bank Austria Creditanstalt, Bank Loan EUR 556,600.00

 

Pledging of securities of 120% of the loan amount

 

Austria

 

Austria

Chemetall Ges mbH, Austria

 

Bank Austria Creditanstalt, Bank Loan EUR3,840,000.00

 

Accounts receivable

 

Austria

 

Austrian

Sachtleben Chemie GmbH

 

Skandiniviska Enskilda Banken AB

 

All assets related to facility agreement dated June 17, 2008

 

Germany

 

Germany

Sachtleben OY

 

Skandiniviska Enskilda Banken AB

 

All assets related to facility agreement dated June 17, 2008

 

Germany

 

Germany

Sachtleben Pigments OY

 

Skandiniviska Enskilda Banken AB

 

All assets related to facility agreement dated June 17, 2008

 

Germany

 

Germany

Chemetall US, Inc.

 

Toyota Motor Credit Corporation

 

Two (2) Toyota Forklift Model # 29339 & 29357

 

Michigan

 

Delaware

CeramTec North America Innovative Engineering Corporation

 

NMHG Financial Services

 

Equipment

 

South Carolina

 

Delaware

CeramTec North America

 

United Grinding Technology Inc.

 

Equipment

 

South Carolina

 

Florida

CeramTec North America

 

Great American leasing Corp.

 

2 — Sharp MX5500, 1 Sharp AR-M257

 

South Carolina

 

South Carolina

CeramTec North America

 

MailFinance, Inc. d/b/a Neopost

 

Neopost IS-480 postage system and Neopost DS 62 folder inserter

 

South Carolina

 

South Carolina

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.5

 

CLOSING DATE INVESTMENTS

 

Investor

 

Amount of Investment

 

Type of
Investment

Chemetall GmbH

 

60% capital investment in Shanghai Chemetall Chemicals Co. Ltd.

 

Equity

Inorganic Pigments Limited

 

51% capital investment (representing $885,599.00(1) capital investment) in
Changshu Rockwood Pigments Company Limited

 

Equity

Chemetall GmbH

 

60% capital investment in Nanjing Chemetall Surface Technologies Co. Ltd.

 

Equity

Chemetall US, Inc.

 

99.99% capital investment (representing an original investment $3,575,000.00) in
Chemetall Mexicana SA de CV

 

Equity

Dynamit Nobel GmbH

 

99.95% capital investment (representing an original investment $4,343,000.00) in
DNVJ Vermögensverwaltung GmbH

 

Equity

Sachtleben Chemie GmbH

 

40% capital investment (representing an original investment $630,000.00(2)) in
Guangzhou Huali Sachtleben Chemicals Company Ltd

 

Equity

Chemetall GmbH

 

50% capital investment (representing an original investment $713,000.00) in
ChemStore GmbH

 

Equity

Dynamit Nobel GmbH

 

30% capital investment (representing an original investment $61,000.00(3)) in
Bedec Tir SA

 

Equity

Dynamit Nobel GmbH

 

33.33% capital investment (representing an original investment $19,000.00) in
LRG Recycling GmbH Leverkusen

 

Equity

Dynamit Nobel GmbH

 

34.08% capital investment (representing an original investment $334,000.00(4))
in DICON Explosives Company Ltd.

 

Equity

 

--------------------------------------------------------------------------------

(1)           This investment was written off in Q2 2010.

 

(2)           This investment was written off in March 2008.

 

(3)           This investment was written-off for accounting purposes.

 

(4)           This investment was written-off for accounting purposes.

 

--------------------------------------------------------------------------------


 

Dynamit Nobel GmbH

 

25% capital investment (representing an original investment $43,000.00(5)) in
Nigerian Development and Construction Company Ltd.

 

Equity

Dynamit Nobel GmbH

 

6% capital investment (representing an original investment $13,000.00) in
Würgendorf GenehmigungshaltersgesellschaftmbH

 

Equity

Chemetall India Company Limited & Chemetall GmbH

 

40% and 10% capital investment, respectively, (representing an original
investment $1,300,000.00) in Chemetall-Rai India Ltd.

 

Equity

Chemetall GmbH

 

60% capital investment (representing an original investment $1,118,000.00 and an
additional $2,400,000.00 contribution in December 2010) in Shanghai Chemetall
Chemicals Co., Ltd.

 

Equity

Sociedad Chilena de Litio Ltda.

 

50% capital investment (representing an original investment $89,000.00) in Sales
de Magnesio Limitida

 

Equity

Chemetall Asia Pte Ltd

 

49% capital investment (representing an original investment of $1,000) in
Chemetall Thailand Co. Ltd.

 

Equity

Chemetall GmbH & Shanghai Chemetall Chemicals Co., Ltd.

 

35% and 20% capital investment, respectively, (representing an original
investment $507,000.00) in Chongqing Chemetall Chemicals Co., Ltd

 

Equity

Chemetall Asia Pte Ltd

 

49% capital investment (representing an original investment of $1,000) in
Chemetall Surface Treatment Holding Co. Ltd.

 

Equity

Sachtleben Chemie GmbH

 

25% capital investment (representing an original investment $16,000.00) in
Alberti & Co. GmbH

 

Equity

Sachtleben Chemie GmbH

 

25% capital investment (representing an original investment $727,000.00) in
Deutsche Baryt-Industrie, Dr. Rudolf Alberti GmbH & Co. KG

 

Equity

Dynamit Nobel GmbH

 

13% capital investment (representing an original investment $6,000.00) in
Troisdorf Genehmigungshaltergesellschaft mbH

 

Equity

Dynamit Nobel GmbH

 

10% capital investment (representing

 

Equity

 

--------------------------------------------------------------------------------

(5)           This investment was written-off due for accounting purposes.

 

--------------------------------------------------------------------------------


 

 

 

an original investment $3,000.00) in Stadeln Genehmigungshaltergesellschaft mbH

 

 

Chemetall Ges.m.b.H

 

10% capital investment (representing an original investment $28,000.00) in
Industrieservice Ges.m.b.H. Written off Dec. 2009

 

Equity

Chemetall GmbH & Shanghai Chemetall Chemicals Co., Ltd.

 

40% and 17% capital investment, respectively, (representing an original
investment $1,100,000.00) in Changchun Chemetall Chemicals Co., Ltd.

 

Equity

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE CREDIT AGREEMENT

 

[FORM OF GUARANTEE]

 

GUARANTEE dated as of February 10, 2011, made among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), each of the
subsidiaries of ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the
“Borrower”), listed on Annex A hereto (each such subsidiary individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and Holdings are referred to collectively as the
“Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent and collateral agent (in such capacity, the “Administrative Agent”) for
the lenders (the “Lenders”) from time to time parties to the Credit Agreement
dated as of February10, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders, the Administrative Agent, KKR Capital Markets
LLC, as syndication agent (in such capacity, the “Syndication Agent”) for the
Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.
and UBS Securities LLC, as co-documentation agents (in such capacities, the
“Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower or any of the Restricted
Subsidiaries;

 

WHEREAS, each Subsidiary Guarantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Administrative Agent for the ratable benefit of
the Secured Parties;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries, the Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

(b)           As used herein, the term “Closing Time” means 12:00 p.m. EST on
the Closing Date.

 

(c)           As used herein, the term “Obligations” means the collective
reference to (i) the due and punctual payment of (x) the principal of and
premium, if any, and interest at the applicable rate provided in the Credit
Agreement (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Secured Parties under the
Credit Agreement and the other Credit Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Credit
Documents, (iii) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each other Credit Party
under or pursuant to this Guarantee or the other Credit Documents, (iv) the due
and punctual payment and performance of all obligations of each Borrower or
Restricted Subsidiary under each Hedge Agreement that (x) is in effect on the
Closing Date with a counterparty that is a Lender or an Affiliate of a Lender as
of the Closing Date or (y) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Hedge
Agreement is entered into and (v) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or its Affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

 

2

--------------------------------------------------------------------------------


 

(d)           As used herein, the term “Secured Parties” means (i) the Lenders,
(ii) the Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the
Administrative Agent, (v) the Syndication Agent, (vi) the Co-Documentation
Agents, (vii) each counterparty to a Hedge Agreement the obligations under which
constitute Obligations, (viii) the beneficiaries of each indemnification
obligation undertaken by any Credit Party under any Credit Document and (ix) any
successors, indorsees, transferees and assigns of each of the foregoing.

 

(e)           References to “Lenders” in this Guarantee shall be deemed to
include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with any Borrower or Restricted Subsidiary.

 

(f)            The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

(g)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Guarantee.

 

(a)           Subject to the provisions of Section 2(b) and effective
immediately upon the Closing Time, each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as surety, to the Administrative Agent, for the ratable benefit of
the Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b)           Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable laws relating to the insolvency of
debtors.

 

(c)           Each Guarantor further agrees to pay any and all expenses
(including all fees and disbursements of counsel) that may be paid or incurred
by the Administrative Agent or any other Secured Party in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guarantee.

 

(d)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

 

3

--------------------------------------------------------------------------------


 

(e)           No payment or payments made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding.

 

(f)            Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any other Secured
Party on account of its liability hereunder, it will notify the Administrative
Agent in writing that such payment is made under this Guarantee for such
purpose.

 

3.             Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof.  The
provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

 

4.             Right of Set-off.  In addition to any rights and remedies of the
Secured Parties provided by law, each Guarantor hereby irrevocably authorizes
each Secured Party at any time and from time to time following the occurrence
and during the continuance of an Event of Default without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor.  Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

5.             No Subrogation.  Notwithstanding any payment or payments made by
any of the Guarantors hereunder or any set-off or appropriation and application
of funds of any of the Guarantors by the Administrative Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative

 

4

--------------------------------------------------------------------------------


 

Agent or any other Secured Party against the Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Credit Parties on
account of the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding.  If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the other Secured Parties, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether due or to become due, in such order as the
Administrative Agent may determine.

 

6.             Amendments, etc. with Respect to the Obligations; Waiver of
Rights.  Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party, (c) the Credit Agreement,
the other Credit Documents, the Letters of Credit and any other documents
executed and delivered in connection therewith and the Hedge Agreements and any
other documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any Hedge
Agreement or documents entered into with the Administrative Agent or any of its
Affiliates in connection with treasury, depositary or cash management services
or in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.  When making any demand hereunder
against any Guarantor, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on the Borrower or
any Guarantor or guarantor, and any failure by the Administrative Agent or any
other Secured Party to make any such demand or to collect any payments from the
Borrower or

 

5

--------------------------------------------------------------------------------


 

any Guarantor or guarantor or any release of the Borrower or any Guarantor or
guarantor shall not relieve any Guarantor in respect of which a demand or
collection is not made or any Guarantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or any other Secured Party against any Guarantor.  For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

 

7.             Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, contraction, incurrence, renewal, extension,
amendment, waiver or accrual of any of the Obligations, and notice of or proof
of reliance by the Administrative Agent or any other Secured Party upon this
Guarantee or acceptance of this Guarantee, the Obligations or any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations.  Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any Letter of Credit or any Hedge Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrowers or any other Guarantor
against the Administrative Agent or any other Secured Party, (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of such
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the other Secured Parties
against such Guarantor.  This Guarantee shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon each
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Administrative Agent and the other Secured Parties, and

 

6

--------------------------------------------------------------------------------


 

their respective successors, indorsees, transferees and assigns, until all the
Obligations under the Credit Documents shall have been satisfied by payment in
full, the Commitments shall be terminated and no Letters of Credit shall be
outstanding, notwithstanding that from time to time during the term of the
Credit Agreement and any Hedge Agreement the Credit Parties may be free from any
Obligations.  A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
upon the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Domestic Subsidiary of the
Borrower.  In connection with any such release, the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 7 shall be without recourse to or warranty by the
Administrative Agent.

 

8.             Reinstatement.  This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

9.             Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Administrative Agent’s Office.

 

10.           Representations and Warranties; Covenants.

 

(a)           Each Guarantor hereby represents and warrants that the
representations and warranties set forth in Section 8 of the Credit Agreement as
they relate to such Guarantor or in the other Credit Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, and the Administrative Agent and each other Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein.

 

(b)           Each Guarantor hereby covenants and agrees with the Administrative
Agent and each other Secured Party that, from and after the date of this
Guarantee until the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding, such
Guarantor shall take, or shall refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Section 9 or 10 of the Credit
Agreement, and so that no Default or Event of Default, is caused by any act or
failure to act of such Guarantor or any of its Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

(c)           Each Guarantor represents, warrants and agrees that each of the
waivers and consents set forth in this Guaranty is made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of its significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Guarantor or any other obligor
otherwise may have against the Borrower, the Administrative Agent, any other
Secured Party or any other Person or against any collateral.

 

11.           Authority of Agent.  Each Guarantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Guarantee with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.  Each Secured Party has irrevocably authorized and directed the
Administrative Agent as the agent for such Secured Party to execute and deliver
intercreditor agreements, substantially in the form attached as Exhibit E-1 and
E-2 to the Credit Agreement(with such changes thereto as agreed by the
Administrative Agent in its sole discretion), in connection with any
Indebtedness incurred under Sections 10.1(a), 10.1(f), 10.1(k), 10.1(n),
10.1(o), 10.1(p) or 10.1(r) of the Credit Agreement on their behalf.

 

12.           Notices.  All notices, requests and demands pursuant hereto shall
be made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement.

 

13.           Counterparts.  This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Guarantee signed by all the parties shall be lodged with
the Administrative Agent and the Borrower.

 

14.           Severability.  Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8

--------------------------------------------------------------------------------


 

15.           Integration.  This Guarantee represents the agreement of each
Guarantor and the Administrative Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

16.           Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)           None of the terms or provisions of this Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Guarantor(s) and the Administrative Agent in accordance
with Section 13.1 of the Credit Agreement.

 

(b)           Neither the Administrative Agent nor any other Secured Party shall
by any act (except by a written instrument pursuant to Section 16(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any Secured Party would otherwise have on any future occasion.

 

(c)           The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

17.           Section Headings.  The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

18.           Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns except that no Guarantor may assign, transfer or delegate
any of its rights or obligations under this Guarantee without the prior written
consent of the Administrative Agent.

 

19.           Additional Guarantors.  Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.11 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Supplement in the form of Annex B
hereto.  The execution and delivery of any instrument adding an additional
Guarantor as a party to this

 

9

--------------------------------------------------------------------------------


 

Guarantee shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guarantee.

 

20.          WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

21.           Submission to Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right of the
Administrative Agent or any other Secured Party to effect service of process in
any other manner permitted by law or shall limit the right of the Administrative
Agent or any other Secured Party to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 21 any special, exemplary, punitive or consequential damages.

 

22.          GOVERNING LAW.  THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CERAMTEC NORTH AMERICA CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHEMETALL CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHEMETALL FOOTE CORP.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHEMETALL US, INC.,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CHEMICAL SPECIALTIES, INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ETEC-DURAWEAR, INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ETEC TECHNICAL CERAMICS CORP.,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXCALIBUR REALTY COMPANY,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FOOTE CHILE HOLDING COMPANY,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

POOL SPA HOLDINGS, INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ROCKWOOD PIGMENTS NA, INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOUTHERN COLOR N.A., INC.,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

TO THE GUARANTEE

 

SUBSIDIARY GUARANTORS

 

CeramTec North America Corporation

Chemetall Corporation

Chemetall Foote Corp.

Chemetall US, Inc.

Chemical Specialties, Inc.
ETEC-Durawear, Inc.
ETEC Technical Ceramics Corp.

Excalibur Realty Company.

Foote Chile Holding Company

Pool Spa Holdings, Inc.

Rockwood Pigments NA, Inc.
Rockwood Specialties Group,Inc.
Rockwood Specialties Inc..
Southern Clay Products, Inc.
Southern Color N.A., Inc.

 

--------------------------------------------------------------------------------


 

SUPPLEMENT NO. [  ] dated as of [            ], to the Guarantee dated as of
February 10, 2011, among ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), each of the subsidiaries of ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”) listed on Annex A thereto
(each such subsidiary individually, a “Subsidiary Guarantor”, and, collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors and Holdings are referred
to collectively as the “Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”) for the lenders to the Borrower (the “Lenders”) from
time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the Administrative Agent, KKR Capital
Markets LLC, as syndication agent (in such capacity, the “Syndication Agent”)
for the Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC, as co-documentation agents (in such
capacities, the “Co-Documentation Agents”) for the Lenders.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee (or, if not defined
therein, in the Credit Agreement).

 

C.  The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower.  Section 9.11 of the Credit Agreement and Section 19 of the
Guarantee provide that additional Subsidiaries may become Guarantors under the
Guarantee by execution and delivery of an instrument in the form of this
Supplement.  Each undersigned Subsidiary (each a “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee in order to induce the Lenders and the
Letter of Credit Issuer to make additional Extensions of Credit and as
consideration for Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and each New Guarantor agrees as follows:

 

SECTION 1.  In accordance with Section 19 of the Guarantee, each New Guarantor
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a

 

--------------------------------------------------------------------------------


 

Guarantor in the Guarantee shall be deemed to include each New Guarantor.  The
Guarantee is hereby incorporated herein by reference.

 

SECTION 2.  Each New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.  This Supplement shall become effective as to each
New Guarantor when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION 8.  Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

[NAME OF NEW GUARANTOR],

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO THE CREDIT AGREEMENT

 

RECORDING REQUESTED BY:

 

Latham & Watkins LLP

 

 

 

AND WHEN RECORDED MAIL TO:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022-4802

 

Attn: Shira E. Bressler, Esq.

 

 

 

Re: [ROCKWOOD ENTITY]

 

 

 

Location: [PROPERTY]

 

 

 

Municipality:

 

 

 

County:

 

 

 

State:

 

 

Space above this line for recorder’s use only

 

--------------------------------------------------------------------------------


 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING

 

This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING, dated as of                                , 2011 (as it may be amended,
supplemented or otherwise modified from time to time, this “Mortgage”), by and
from [ROCKWOOD ENTITY], a                                     , with an address
at                                                        (“Mortgagor”) to
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,  with an address at 11 Madison Avenue,
New York, New York 10010, as Collateral Agent for the benefit of the Secured
Parties (in such capacity, together with its successors and assigns,
“Mortgagee”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, amended and restated, restated, replaced,
supplemented or otherwise modified, the “Credit Agreement”), entered into by and
among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (“Borrower”),
ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware corporation, MORTGAGOR,
CERTAIN OTHER SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party thereto
from time to time, MORTGAGEE, as administrative agent and collateral agent
(together with its permitted successors in such capacity), and KKR CAPITAL
MARKETS LLC, as Syndication Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Hedge Agreements with one or more lender
counterparties;

 

WHEREAS, either (a) Mortgagor is Borrower or (b) Mortgagor is the wholly owned
subsidiary of Borrower or (c) Borrower directly or indirectly owns a controlling
interest in Mortgagor or (d) Borrower is the sole member or a member of
Mortgagor or (e) Borrower is the general or managing partner of Mortgagor, as a
result of any of which Mortgagor is a direct or indirect beneficiary of the
Loans and other accommodations of Lenders and lender counterparties as set forth
in the Credit Agreement and may receive advances therefrom, whether or not
Mortgagor is a party to the Credit Agreement;

 

WHEREAS, in consideration of the making of the Loan and other accommodations of
Lenders and lender counterparties as set forth in the Credit Agreement and the
Hedge Agreements, respectively, Mortgagor has agreed, subject to the terms and
conditions hereof, each other Credit Document (as defined in the Credit
Agreement) and each of the Hedge Agreements, to secure Mortgagor’s obligations
under the Credit Documents and the Hedge Agreements as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                                DEFINITIONS

 

1.1                                 Definitions.  Capitalized terms used herein
(including the recitals hereto) not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.  In addition, as used herein,
the following terms shall have the following meanings:

 

“Indebtedness” shall have the meaning ascribed to it in the Credit Agreement
[and shall also include the Incremental Facilities, if any].

 

“Mortgaged Property” means all of Mortgagor’s interest in (i) the real property
described in Exhibit A, together with any greater or additional estate therein
as hereafter may be acquired by Mortgagor (the “Land”); (ii) all improvements
now owned or hereafter acquired by Mortgagor, now or at any time situated,
placed or constructed upon the Land subject to the Permitted Liens, (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”); (iii) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Mortgagor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements (the “Fixtures”); (iv) all right, title and interest of Mortgagor in
and to all goods, accounts, general intangibles, instruments, documents, chattel
paper and all other personal property of any kind or character, including such
items of personal property as defined in the UCC (defined below), now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”); (v) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts maintained by Mortgagor with respect to the
Mortgaged Property (the “Deposit Accounts”); (vi) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person (other than Mortgagor) a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits subject to
depositors rights and requirements of law (the “Leases”); (vii) all of the
rents, revenues, royalties, income, proceeds, profits, security and other types
of deposits subject to depositors rights and requirements of law, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (viii) to the extent mortgageable or
assignable all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”); (ix) to the
extent mortgageable or assignable all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing; (x) all property tax refunds payable to Mortgagor
(the “Tax Refunds”); (xi) all accessions, replacements and substitutions for any
of the foregoing and all proceeds thereof (the “Proceeds”); (xii) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”); and (xiii) all of Mortgagor’s right, title and interest in and to
any awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining

 

2

--------------------------------------------------------------------------------


 

to the Land, Improvements, Fixtures or Personalty (the “Condemnation Awards”). 
As used in this Mortgage, the term “Mortgaged Property” shall mean all or, where
the context permits or requires, any portion of the above or any interest
therein.

 

“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit
Agreement, any other Credit Documents or any of the Hedge Agreements.

 

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

 

1.2                                 Interpretation.  References to “Sections”
shall be to Sections of this Mortgage unless otherwise specifically provided. 
Section headings in this Mortgage are included herein for convenience of
reference only and shall not constitute a part of this Mortgage for any other
purpose or be given any substantive effect.  The rules of construction set forth
in the Credit Agreement shall be applicable to this Mortgage mutatis mutandis. 
If any conflict or inconsistency exists between this Mortgage and the Credit
Agreement, the Credit Agreement shall govern.

 

SECTION 2.                                GRANT

 

To secure the full and timely payment of the Indebtedness and the full
performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS and CONVEYS WITH POWER OF SALE (if available under State law), to
Mortgagee the Mortgaged Property, subject, however, to the Permitted Liens, TO
HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Mortgagee for so long as any of the Obligations
remain outstanding, upon the trust, terms and conditions contained herein.

 

SECTION 3.                                WARRANTIES, REPRESENTATIONS AND
COVENANTS

 

3.1                                 Title.  Mortgagor represents and warrants to
Mortgagee that except for the Permitted Liens, (a) Mortgagor owns the Mortgaged
Property free and clear of any liens, claims or interests, and (b) this Mortgage
creates valid, enforceable first priority liens and security interests against
the Mortgaged Property.

 

3.2                                 First Lien Status.  Mortgagor shall preserve
and protect the first lien and security interest status of this Mortgage and the
other Credit Documents to the extent related to the Mortgaged Property.  If any
lien or security interest other than a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released.

 

3

--------------------------------------------------------------------------------


 

3.3                                 Payment and Performance.  Mortgagor shall
pay the Indebtedness when due under the Credit Documents and shall perform the
Obligations in full when they are required to be performed as required under the
Credit Documents.

 

(a)                                  Intentionally Deleted

 

(b)                                 Intentionally Deleted

 

3.4                                 Covenants Running with the Land.  All
Obligations contained in this Mortgage are intended by Mortgagor and Mortgagee
to be, and shall be construed as, covenants running with the Mortgaged
Property.  As used herein, “Mortgagor” shall refer to the party named in the
first paragraph of this Mortgage and to any subsequent owner of all or any
portion of the Mortgaged Property.  All Persons who may have or acquire an
interest in the Mortgaged Property shall be deemed to have notice of, and be
bound by, the terms of the Credit Agreement and the other Credit Documents;
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Mortgagee.  In addition, all of the covenants of
Mortgagor in any Credit Document party thereto are incorporated herein by
reference and, together with covenants in this Section, shall be covenants
running with the land.

 

(a)                                  Intentionally Deleted

 

(b)                                 Intentionally Deleted

 

3.5.                              Mortgage Tax.  Mortgagor shall (i) pay when
due any tax imposed upon it or upon Mortgagee or any Lender or lender
counterparty pursuant to the tax law of the state in which the Mortgaged
Property is located in connection with the execution, delivery and recordation
of this Mortgage and any of the other Credit Documents, and (ii) prepare,
execute and file any form required to be prepared, executed and filed in
connection therewith.

 

3.6.                              Reduction Of Secured Amount.  In the event
that the amount secured by the Mortgage is less than the Indebtedness, then the
amount secured shall be reduced only by the last and final sums that Borrower
repays with respect to the Indebtedness and shall not be reduced by any
intervening repayments of the Indebtedness unless arising from the Mortgaged
Property.  So long as the balance of the Indebtedness exceeds the amount
secured, any payments of the Indebtedness shall not be deemed to be applied
against, or to reduce, the portion of the Indebtedness secured by this
Mortgage.  Such payments shall instead be deemed to reduce only such portions of
the Indebtedness as are secured by other collateral located outside of the state
in which the Mortgaged Property is located or as are unsecured.

 

3.7                                 Prohibited Transfers.  Except as expressly
permitted by the Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, sell, lease or convey all or any part of the
Mortgaged Property.

 

SECTION 4.                                DEFAULT AND FORECLOSURE

 

4.1                                 Remedies.  If an Event of Default has
occurred and is continuing, Mortgagee may, at Mortgagee’s election, exercise any
or all of the following rights, remedies and recourses: (a) declare the
Indebtedness to be immediately due and payable, without further

 

4

--------------------------------------------------------------------------------


 

notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable; (b) enter the Mortgaged Property and take exclusive possession
thereof and of all books, records and accounts relating thereto or located
thereon.  If Mortgagor remains in possession of the Mortgaged Property after an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor; (c) hold, lease, develop,
manage, operate or otherwise use the Mortgaged Property upon such terms and
conditions as Mortgagee may deem reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as Mortgagee deems necessary or desirable), and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions hereof; (d) institute proceedings for the complete
foreclosure of this Mortgage, either by judicial action or by power of sale, in
which case the Mortgaged Property may be sold for cash or credit in one or more
parcels.  With respect to any notices required or permitted under the UCC,
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other Persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the Lenders may be a purchaser at such sale and
if Mortgagee is the highest bidder, Mortgagee shall credit the portion of the
purchase price that would be distributed to Mortgagee against the Indebtedness
in lieu of paying cash.  In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived; (e)  make application
to a court of competent jurisdiction for, and obtain from such court as a matter
of strict right and without notice to Mortgagor or regard to the adequacy of the
Mortgaged Property for the repayment of the Indebtedness, the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment.  Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions hereof;
and/or (f)  exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.

 

4.2                                 Separate Sales.  The Mortgaged Property may
be sold in one or more parcels and in such manner and order as Mortgagee in its
sole discretion may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

4.3                                 Remedies Cumulative, Concurrent and
Nonexclusive.  Mortgagee shall have all rights, remedies and recourses granted
in the Credit Documents and available at law or equity (including the UCC),
which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Credit Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or the Lenders, (c) may
be exercised as often as occasion therefor shall arise, and the exercise or
failure to exercise any

 

5

--------------------------------------------------------------------------------


 

of them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee or the Lenders in the enforcement of any
rights, remedies or recourses under the Credit Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

 

4.4                                 Release of and Resort to Collateral. 
Mortgagee may release, regardless of consideration and without the necessity for
any notice to or consent by the holder of any subordinate lien on the Mortgaged
Property, any part of the Mortgaged Property without, as to the remainder, in
any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by the Credit Documents or their status as a
first and prior lien and security interest in and to the Mortgaged Property. 
For payment of the Indebtedness, Mortgagee may resort to any other security in
such order and manner as Mortgagee may elect.

 

4.5                                 Waiver of Redemption, Notice and Marshalling
of Assets.  To the fullest extent permitted by law, Mortgagor hereby irrevocably
and unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment; (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Credit Documents; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.  Borrower waives the statutory right of redemption and equity of
redemption.

 

4.6                                 Discontinuance of Proceedings.  If Mortgagee
or the Lenders shall have proceeded to invoke any right, remedy or recourse
permitted under the Credit Documents and shall thereafter elect to discontinue
or abandon it for any reason, Mortgagee or the Lenders shall have the
unqualified right to do so and, in such an event, Mortgagor and Mortgagee or the
Lenders shall be restored to their former positions with respect to the
Obligations, the Credit Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Mortgagee or the Lenders shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or the Lenders thereafter to exercise any right,
remedy or recourse under the Credit Documents for such Event of Default.

 

4.7                                 Application of Proceeds.  The proceeds of
any sale of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, shall be applied
by Mortgagee (or the receiver, if one is appointed) in accordance with the terms
of the Credit Agreement.

 

4.8                                 Occupancy After Foreclosure.  Any sale of
the Mortgaged Property or any part thereof will divest all right, title and
interest of Mortgagor in and to the property sold.  Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased.  If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

 

6

--------------------------------------------------------------------------------


 

4.9.                              Additional Advances and Disbursements; Costs
of Enforcement.  If any Event of Default exists, Mortgagee and each of the
Lenders shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor in accordance with the Credit
Agreement.  All sums advanced and expenses incurred at any time by Mortgagee or
any Lender under this Section, or otherwise under this Mortgage or any of the
other Credit Documents or applicable law, shall bear interest from the date that
such sum is advanced or expense incurred if not repaid within five (5) days
after demand therefor, to and including the date of reimbursement, computed at
the rate or rates at which interest is then computed on the Indebtedness, and
all such sums, together with interest thereon, shall be secured by this
Mortgage.  Mortgagor shall pay all expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Credit Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Credit Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee or the Lenders in respect thereof, by litigation
or otherwise.

 

4.10                           No Mortgagee in Possession.  Neither the
enforcement of any of the remedies under this Section, the assignment of the
Rents and Leases under Section 5, the security interests under Section 6, nor
any other remedies afforded to Mortgagee or the Lenders under the Credit
Documents, at law or in equity shall cause Mortgagee or any Lender to be deemed
or construed to be a mortgagee in possession of the Mortgaged Property, to
obligate Mortgagee or any Lender to lease the Mortgaged Property or attempt to
do so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.

 

SECTION 5.                                ASSIGNMENT OF RENTS AND LEASES

 

5.1                                 Assignment.  In furtherance of and in
addition to the assignment made by Mortgagor herein, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same. 
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing.  Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice by Mortgagee (any such notice
being hereby expressly waived by Mortgagor).

 

5.2                                 Perfection Upon Recordation.  Mortgagor
acknowledges that Mortgagee has taken all reasonable actions necessary to
obtain, and that upon recordation of this Mortgage Mortgagee shall have, to the
extent permitted under applicable law, a valid and fully perfected, first
priority, present assignment of the Rents arising out of the Leases and all
security for such

 

7

--------------------------------------------------------------------------------


 

Leases subject to the Permitted Liens and in the case of security deposits,
rights of depositors and requirements of law.  Mortgagor acknowledges and agrees
that upon recordation of this Mortgage Mortgagee’s interest in the Rents shall
be deemed to be fully perfected, “choate” and enforced as to Mortgagor and all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

 

5.3                                 Bankruptcy Provisions.  Without limitation
of the absolute nature of the assignment of the Rents hereunder, Mortgagor and
Mortgagee agree that (a) this Mortgage shall constitute a “security agreement”
for purposes of Section 552(b) of the Bankruptcy Code, (b) the security interest
created by this Mortgage extends to property of Mortgagor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents, and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

SECTION 6.                                SECURITY AGREEMENT

 

6.1                                 Security Interest.  This Mortgage
constitutes a “security agreement” on personal property within the meaning of
the UCC and other applicable law and with respect to the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards.  To this end, Mortgagor grants to
Mortgagee a first and prior security interest in the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and all other Mortgaged Property which is
personal property to secure the payment of the Indebtedness and performance of
the Obligations subject to the Permitted Liens, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property.  Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor.

 

6.2                                 Financing Statements.  Mortgagor shall
execute and deliver to Mortgagee, in form and substance satisfactory to
Mortgagee, such financing statements and such further assurances as Mortgagee
may, from time to time, reasonably consider necessary to create, perfect and
preserve Mortgagee’s security interest hereunder and Mortgagee may cause such
statements and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.  Mortgagor’s chief executive office is at the address set
forth on Appendix B to the Credit Agreement.

 

6.3                                 Fixture Filing.  This Mortgage shall also
constitute a “fixture filing” for the purposes of the UCC against all of the
Mortgaged Property which is or is to become fixtures.  Information concerning
the security interest herein granted may be obtained at the addresses of Debtor
(Mortgagor) and Secured Party (Mortgagee) as set forth in the first paragraph of
this Mortgage.

 

8

--------------------------------------------------------------------------------


 

SECTION 7.                                ATTORNEY-IN-FACT.  Mortgagor hereby
irrevocably appoints Mortgagee and its successors and assigns, as its
attorney-in-fact, which agency is coupled with an interest and with full power
of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Fixtures,
Personalty, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
advanced by Mortgagee in such performance shall be added to and included in the
definition of Indebtedness and shall bear interest at the rate or rates at which
interest is then computed on the Indebtedness provided that from the date
incurred said advance is not repaid within five (5) days demand therefor;
(iii) Mortgagee as such attorney-in-fact shall only be accountable for such
funds as are actually received by Mortgagee; and (iv) Mortgagee shall not be
liable to Mortgagor or any other person or entity for any failure to take any
action which it is empowered to take under this Section.

 

SECTION 8.                                MORTGAGEE AS AGENT. Mortgagee has been
appointed to act as Mortgagee hereunder by Lenders and, by their acceptance of
the benefits hereof, lender counterparties.  Mortgagee shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Mortgaged Property), solely in
accordance with this Mortgage and the Credit Agreement; provided, Mortgagee
shall exercise, or refrain from exercising, any remedies provided for herein in
accordance with the instructions of (a) Requisite Lenders, or (b) after payment
in full of all Obligations under the Credit Agreement and the other Credit
Documents, the holders of a majority of the aggregate notional amount (or, with
respect to any Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such Hedge
Agreement) under all Hedge Agreements (Requisite Lenders or, if applicable, such
holders being referred to herein as “Requisite Obligees”).  In furtherance of
the foregoing provisions of this Section, each lender counterparty, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Mortgaged Property, it being understood
and agreed by such lender counterparty that all rights and remedies hereunder
may be exercised solely by Mortgagee for the benefit of Lenders and lender
counterparties in accordance with the terms of this Section.  Mortgagee shall at
all times be the same Person that is Administrative Agent under the Credit
Agreement.  Written notice of resignation by Administrative Agent pursuant to
terms of the Credit Agreement shall also constitute notice of resignation as
Mortgagee under this Mortgage; removal of Administrative Agent pursuant to the
terms of the Credit Agreement shall also constitute removal as Mortgagee under
this Mortgage; and appointment of a successor Administrative Agent pursuant to
the terms of the Credit Agreement shall also constitute

 

9

--------------------------------------------------------------------------------


 

appointment of a successor Mortgagee under this Mortgage.  Upon the acceptance
of any appointment as Administrative Agent under the terms of the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Mortgagee under this Mortgage,
and the retiring or removed Mortgagee under this Mortgage shall promptly
(i) transfer to such successor Mortgagee all sums, securities and other items of
Mortgaged Property held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Mortgagee under this Mortgage, and (ii) execute and deliver to such
successor Mortgagee such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Mortgagee of the security interests created hereunder, whereupon
such retiring or removed Mortgagee shall be discharged from its duties and
obligations under this Mortgage thereafter accruing.  After any retiring or
removed Administrative Agent’s resignation or removal hereunder as Mortgagee,
the provisions of this Mortgage shall continue to enure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was
Mortgagee hereunder.

 

8.1.                              Termination and Release.

 

UPON PAYMENT AND PERFORMANCE IN FULL OF THE OBLIGATIONS, SUBJECT TO AND IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT, MORTGAGEE, AT
MORTGAGOR’S EXPENSE, SHALL RELEASE THE LIENS AND SECURITY INTERESTS CREATED BY
THIS MORTGAGE OR RECONVEY THE MORTGAGED PROPERTY TO MORTGAGOR.

 

SECTION 9                                   LOCAL LAW PROVISIONS.  [to be
provided, if any, by local counsel or title company]

 

9.1                                 Multi-site Real Estate Transactions.

 

MORTGAGOR ACKNOWLEDGES THAT THIS MORTGAGE IS ONE OF A NUMBER OF MORTGAGES AND
OTHER SECURITY DOCUMENTS (“OTHER MORTGAGES”) THAT SECURE THE OBLIGATIONS. 
MORTGAGOR AGREES THAT, SUBJECT TO THE TERMS OF SECTION 9 HEREOF, THE LIEN OF
THIS MORTGAGE SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT IN ANY MANNER BE
AFFECTED OR IMPAIRED BY ANY ACTS OR OMISSIONS WHATSOEVER OF MORTGAGEE, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LIEN HEREOF SHALL NOT BE
IMPAIRED BY ANY ACCEPTANCE BY MORTGAGEE OF ANY SECURITY FOR OR GUARANTEES OF THE
OBLIGATIONS, OR BY ANY FAILURE, NEGLECT OR OMISSION ON THE PART OF MORTGAGEE TO
REALIZE UPON OR PROTECT ANY OBLIGATION OR ANY COLLATERAL SECURITY THEREFOR
INCLUDING THE OTHER MORTGAGES. SUBJECT TO THE TERMS OF SECTION 9 HEREOF,  THE
LIEN OF THIS MORTGAGE SHALL NOT IN ANY MANNER BE IMPAIRED OR AFFECTED BY ANY
RELEASE (EXCEPT AS TO THE PROPERTY RELEASED), SALE, PLEDGE, SURRENDER,
COMPROMISE, SETTLEMENT, RENEWAL, EXTENSION, INDULGENCE, ALTERATION, CHANGING,
MODIFICATION OR DISPOSITION OF

 

10

--------------------------------------------------------------------------------


 

ANY OF THE OBLIGATIONS OR OF ANY OF THE COLLATERAL SECURITY THEREFOR, INCLUDING
THE OTHER MORTGAGES OR ANY GUARANTEE THEREOF, AND, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, MORTGAGEE MAY AT ITS DISCRETION FORECLOSE, EXERCISE
ANY POWER OF SALE, OR EXERCISE ANY OTHER REMEDY AVAILABLE TO IT UNDER ANY OR ALL
OF THE OTHER MORTGAGES WITHOUT FIRST EXERCISING OR ENFORCING ANY OF ITS RIGHTS
AND REMEDIES HEREUNDER.  SUCH EXERCISE OF MORTGAGEE’S RIGHTS AND REMEDIES UNDER
ANY OR ALL OF THE OTHER MORTGAGES SHALL NOT IN ANY MANNER IMPAIR THE
INDEBTEDNESS HEREBY SECURED OR THE LIEN OF THIS MORTGAGE AND ANY EXERCISE OF THE
RIGHTS AND REMEDIES OF MORTGAGEE HEREUNDER SHALL NOT IMPAIR THE LIEN OF ANY OF
THE OTHER MORTGAGES OR ANY OF MORTGAGEE’S RIGHTS AND REMEDIES THEREUNDER.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MORTGAGOR SPECIFICALLY CONSENTS
AND AGREES THAT MORTGAGEE MAY EXERCISE ITS RIGHTS AND REMEDIES HEREUNDER AND
UNDER THE OTHER MORTGAGES SEPARATELY OR CONCURRENTLY AND IN ANY ORDER THAT IT
MAY DEEM APPROPRIATE AND WAIVES ANY RIGHT OF SUBROGATION.

 

SECTION 10.                          MISCELLANEOUS

 

10.1                           Notices.  Any notice and other communication
required or permitted to be given under this Mortgage shall be given in
accordance with the notice provisions of the Credit Agreement to the address set
forth therein.

 

10.2                           Governing Law.  THE PROVISIONS OF THIS MORTGAGE
REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED.  ALL OTHER PROVISIONS OF
THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

10.3                           Severability.  In case any provision in or
obligation under this Mortgage shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

11

--------------------------------------------------------------------------------


 

10.4                           Credit Agreement.  In the event of any conflict
or inconsistency with the terms of this Mortgage and the terms of the Credit
Agreement, the Credit Agreement shall control.

 

10.5                           Time of Essence.  Time is of the essence of this
Mortgage.

 

10.6                           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12.6 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. 
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

10.7                           Successors and Assigns.  This Mortgage shall be
binding upon and inure to the benefit of Mortgagee and Mortgagor and their
respective successors and assigns.  Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

10.8                           No Waiver.  Any failure by Mortgagee to insist
upon strict performance of any of the terms, provisions or conditions of the
Credit Documents shall not be deemed to be a waiver of same, and Mortgagee shall
have the right at any time to insist upon strict performance of all of such
terms, provisions and conditions.  No failure or delay on the part of Mortgagee
or any Lender in the exercise of any power, right or privilege hereunder or
under any other Credit Document shall impair such power, right or privilege or
be construed to be a waiver of any

 

12

--------------------------------------------------------------------------------


 

default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Mortgage and the other Credit Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

10.9                           Subrogation.  To the extent proceeds of the Loan
have been used to extinguish, extend or renew any indebtedness against the
Mortgaged Property, then Mortgagee shall be subrogated to all of the rights,
liens and interests existing against the Mortgaged Property and held by the
holder of such indebtedness and such former rights, liens and interests, if any,
are not waived, but are continued in full force and effect in favor of
Mortgagee.

 

10.10                     Waiver of Stay, Moratorium and Similar Rights. 
Mortgagor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or plead or in any way take advantage of any
appraisement, valuation, stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Mortgage or the indebtedness secured
hereby, or any agreement between Mortgagor and Mortgagee or any rights or
remedies of Mortgagee.

 

10.11                     Entire Agreement. This Mortgage and the other Credit
Documents embody the entire agreement and understanding between Mortgagee and
Mortgagor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

 

10.12                     Counterparts.  This Mortgage is being executed in
several counterparts, all of which are identical, except that to facilitate
recordation, if the Mortgaged Property is situated offshore or in more than one
county, descriptions of only those portions of the Mortgaged Property located in
the county in which a particular counterpart is recorded shall be attached as
Exhibit A thereto.  Each of such counterparts shall for all purposes be deemed
to be an original and all such counterparts shall together constitute but one
and the same instrument.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

 

[ROCKWOOD ENTITY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------


 

[APPROPRIATE NOTARY BLOCK TO BE PROVIDED BY LOCAL COUNSEL]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE MORTGAGE

 

Legal Description of Premises

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

TO THE CREDIT AGREEMENT

 

PRE-CLOSING UCC DILIGENCE CERTIFICATE

 

In connection with that certain Credit Agreement, dated as of February 10, 2011,
by and among ROCKWOOD SPECIALTIES GROUP, INC., ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES, INC. (“DBSI”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), and UBS
SECURITIES LLC (“UBS Securities”), as Joint Bookrunners and Joint Lead
Arrangers, KKR CAPITAL MARKETS LLC (“KKR”), as Joint Arranger and Manager, DBSI,
MSSF and UBS Securities, as Co-Documentation Agents, KKR, as syndication agent,
and Credit Suisse AG, as Administrative Agent and as Collateral Agent (the
“Collateral Agent”) and the Security Agreement, Pledge Agreement and Guarantee
referred to therein, each Grantor (as defined in the Security Agreement) hereby
certifies as follows:

 

I.                                         Current Information

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers.  The full and exact
legal name (as it appears in each respective certificate or articles of
incorporation, limited liability membership agreement or similar organizational
documents, in each case as amended to date), the type of organization (or if a
particular Grantor is an individual, please indicate so), the jurisdiction of
organization (or formation, as applicable), the Organizational Identification
Number and the Federal Taxpayer Identification Number of each Grantor are as
follows:

 

Name of Grantor

 

Type of
Organization (e.g.
corporation, limited
liability company,
limited partnership)

 

Jurisdiction
of
Organization/
Formation

 

Organizational
Identification
Number

 

Federal Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Chief Executive Offices and Mailing
Addresses.  The chief executive office address and the preferred mailing address
(if different than chief executive office) of each Grantor are as follows:

 

Name of Grantor

 

Address of Chief Executive
Office

 

Mailing Address (if different
than CEO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

C.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth below, no Grantor has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Acquisitions of Equity Interests or
Assets.

 

Except as set forth below, no Grantor has acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years:

 

Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

II.                                     ADDITIONAL INFORMATION

 

A.                                    Tangible Personal Property.  Set forth
below are all the locations, including within the Commonwealth of Puerto Rico
and any Province of Canada, where any Grantor currently maintains any material
amount (fair market value of $10,000 or more) of its tangible personal property
(including goods, inventory and equipment) of such Grantor:

 

Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereto has caused this Pre-Closing UCC
Diligence Certificate to be executed as of this       day of February, 2011 by
its officer thereunto duly authorized.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[INSERT NAME OF EACH OTHER GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Appendix A

to Pre-Closing UCC Diligence Certificate

 

INVESTMENT RELATED PROPERTY

 

1.                                      Securities.  Set forth below is a list
of all equity interests owned by a Grantor together with the type of
organization that issued such equity interests (e.g. corporation, limited
liability company, partnership or trust):

 

 

Grantor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total
Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate
No. (if
uncertificated
please
indicate so)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Debt Securities & Instruments.  Set
forth below is a list of all debt securities and instruments owed to any Grantor
in the principal amount of greater than $10,000:

 

Grantor

 

Issuer of Instrument

 

Principal
Amount
of Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix B

to Pre-Closing UCC Diligence Certificate

 

INTELLECTUAL PROPERTY

 

1.                                      Set forth below is a list of all United
States registered (i) copyrights, (ii) patents and (iii) trademarks and all
applications thereof owned by a Grantor, and all licenses under which a Grantor
is an exclusive licensee of any registered or applied for copyright, patent or
trademark:

 

a.                                       United States Copyright Registrations,
Copyright Applications and Exclusive Copyright Licenses.

 

b.                                       United States Patents, Patent
Applications and Exclusive Patent Licenses.

 

United States Patents and Patent Applications

 

Exclusive Patent Licenses

 

c.                                       United States Trademark Registrations,
Trademark Applications and Exclusive Trademark Licenses.

 

U.S. Trademark Applications and Registrations

 

Exclusive Trademark Licenses

 

--------------------------------------------------------------------------------


 

Appendix C

to Pre-Closing UCC Diligence Certificate

 

WAREHOUSEMEN AND BAILEES

 

1.             Warehousemen and bailees.  Except as set forth below, no persons
(including, without limitation, warehousemen and bailees) other than a Grantor
have possession of any material amount (fair market value of $10,000 or more in
the aggregate held by such person) of assets of any Grantor:

 

Grantor

 

Address/City/State/Zip Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix D

to Pre-Closing UCC Diligence Certificate

 

REAL ESTATE RELATED UCC COLLATERAL

 

1.             Real Estate.  Set forth below are all the locations where any
Grantor owns or leases any real property:

 

Address

 

Owned/Leased

 

Grantor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

TO THE CREDIT AGREEMENT

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT dated as of February 10, 2011, among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”), the undersigned
Subsidiaries of the Borrower listed on Schedule 1 hereto (each a “Subsidiary
Pledgor” and, collectively, the “Subsidiary Pledgors”; the Borrower, Holdings
and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
and collateral agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) from time to time parties to the Credit Agreement dated
as of February 10, 2011 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, the Lenders, the Administrative Agent, KKR Capital Markets LLC, as
syndication agent (in such capacity, the “Syndication Agent”) for the Lenders,
and Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc. and UBS
Securities LLC, as co-documentation agents (in such capacities, the
“Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower or any of the Restricted
Subsidiaries;

 

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, Holdings and each Subsidiary Pledgor has unconditionally and irrevocably
guaranteed, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (as defined below);

 

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

 

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Borrower, Holdings and the
Subsidiary Pledgors shall have executed

 

--------------------------------------------------------------------------------


 

and delivered this Pledge Agreement to the Administrative Agent for the ratable
benefit of the Secured Parties; and

 

WHEREAS, (a) Holdings is the legal and beneficial owner of all the issued and
outstanding shares of capital stock of the Borrower, (b) the Borrower and the
Subsidiary Pledgors are the legal and beneficial owners of the Equity Interests
described under Schedule 2 hereto and issued by the entities named therein (the
pledged Equity Interests described under (a) and (b) are, together with any
Equity Interests obtained in the future of the issuer of such Pledged Shares
(the “After-acquired Shares”), referred to collectively herein as the “Pledged
Shares”) and (c) each of the Pledgors is the legal and beneficial owner of the
Indebtedness (the “Pledged Debt”) described under Schedule 2 hereto;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries, the Pledgors hereby agree with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and all terms defined in the Uniform Commercial Code from time to time
in effect in the State of New York (the “NY UCC”) and not defined herein shall
have the meanings specified therein; the term “instrument” shall have the
meaning specified in Article 9 of the NY UCC.

 

(b)           As used herein, the term “Closing Time” means 12:00 p.m. EST on
the Closing Date.

 

(c)           As used herein, the term “Equity Interests” means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person of whatever nature, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any of the foregoing.

 

(d)           As used herein, the term “Obligations” means the collective
reference to (i) the due and punctual payment of (x) the principal of and
premium, if any, and interest at the applicable rate provided in the Credit
Agreement (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party

 

2

--------------------------------------------------------------------------------


 

to any of the Secured Parties under the Credit Agreement and the other Credit
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to the Credit
Agreement and the other Credit Documents, (iii) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Credit Party under or pursuant to this Pledge Agreement or the other Credit
Documents, (iv) the due and punctual payment and performance of all obligations
of each Borrower or Restricted Subsidiary under each Hedge Agreement that (x) is
in effect on the Closing Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date or (y) is entered into after the
Closing Date with any counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedge Agreement is entered into and (v) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to the Administrative Agent or its Affiliates arising from or
in connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds.

 

(e)           As used herein, the term “Secured Parties” means (i) the Lenders,
(ii) the Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the
Administrative Agent, (v) the Syndication Agent, (vi) the Co-Documentation
Agents, (vii) each counterparty to a Hedge Agreement the obligations under which
constitute Obligations, (viii) the beneficiaries of each indemnification
obligation undertaken by any Credit Party under any Credit Document and (ix) any
successors, indorsees, transferees and assigns of each of the foregoing.

 

(f)            References to “Lenders” in this Pledge Agreement shall be deemed
to include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with any Borrower or Restricted Subsidiary.

 

(g)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement, and
Section references are to Sections of this Pledge Agreement unless otherwise
specified.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

(h)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Grant of Security.  Each Pledgor hereby transfers, assigns and
pledges to the Administrative Agent for the ratable benefit of the Secured
Parties, and hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties, a security interest, which security interest shall
attach immediately upon the Closing Time (“Security Interest”), in all of such
Pledgor’s right, title and interest in the following, whether now owned or
existing or hereafter acquired or existing (collectively, the “Collateral”):

 

(a)           the Pledged Shares held by such Pledgor and the certificates
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares, provided that the Pledged Shares under this Pledge
Agreement shall not

 

3

--------------------------------------------------------------------------------


 

include more than 65 percent of the issued and outstanding Equity Interests in
any Foreign Subsidiary;

 

(b)           the Pledged Debt and the instruments evidencing the Pledged Debt
owed to such Pledgor, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Debt; and

 

(c)           to the extent not covered by clauses (a) and (b) above,
respectively, all proceeds of any or all of the foregoing Collateral.  For
purposes of this Pledge Agreement, the term “proceeds” shall include all
“proceeds” as defined in the NY UCC and shall also include proceeds of any
indemnity or guarantee payable to any Pledgor or the Administrative Agent from
time to time with respect to any of the Collateral.

 

3.             Security for Obligations.  This Pledge Agreement secures the
payment of all Obligations of each Credit Party.  Without limiting the
generality of the foregoing, this Pledge Agreement secures the payment of all
amounts that constitute part of the Obligations and would be owed by any of the
Credit Parties to the Administrative Agent or the Lenders under the Credit
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Credit Party.

 

4.             Delivery of the Collateral.  All certificates or instruments, if
any, representing or evidencing the Collateral shall be promptly delivered to
and held by or on behalf of the Administrative Agent pursuant hereto and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments or documents of transfer or assignment in blank, all in
form and substance reasonably satisfactory to the Administrative Agent.  The
Administrative Agent shall have the right, at any time after the occurrence and
during the continuance of an Event of Default and without notice to any Pledgor,
to transfer to or to register in the name of the Administrative Agent or any of
its nominees any or all of the Pledged Shares.  Each delivery of Collateral
(including any After-acquired Shares) shall be accompanied by a schedule
describing the securities theretofore and then being pledged hereunder, which
shall be attached hereto as Schedule 2 and made a part hereof, provided that the
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such securities.  Each schedule so delivered shall supersede any prior
schedules so delivered.

 

5.             Representations and Warranties.  Each Pledgor represents and
warrants as follows:

 

(a)           Schedule 2 hereto (i) correctly represents as of the date hereof
(A) the issuer, the certificate number, the Pledgor and the record and
beneficial owner, the number and class and the percentage of the issued and
outstanding Equity Interests of such class of all Pledged Shares and (B) the
issuer, the initial principal amount, the Pledgor and holder, date of and
maturity date of all Pledged Debt and (ii) together with the comparable schedule
to each supplement hereto, includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder.  Except as set forth on
Schedule 2, the Pledged Shares represent all (or 65 percent in the case of
pledges of Foreign Subsidiaries) of the issued and outstanding Equity Interests
of each class of Equity Interests in the issuer on the date hereof.

 

4

--------------------------------------------------------------------------------


 

(b)           Such Pledgor is the legal and beneficial owner of the Collateral
pledged or assigned by such Pledgor hereunder free and clear of any Lien, except
for the Lien created by this Pledge Agreement.

 

(c)           As of the date of this Pledge Agreement, the Pledged Shares
pledged by such Pledgor hereunder have been duly authorized and validly issued
and, in the case of Pledged Shares issued by a corporation, are fully paid and
non-assessable.

 

(d)           The execution and delivery by such Pledgor of this Pledge
Agreement and the pledge of the Collateral pledged by such Pledgor hereunder
pursuant hereto create a valid and perfected first-priority security interest in
the Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

 

(e)           Such Pledgor has full power, authority and legal right to pledge
all the Collateral pledged by such Pledgor pursuant to this Pledge Agreement and
this Pledge Agreement constitutes a legal, valid and binding obligation of each
Pledgor, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

(f)            Each of the waivers and consents set forth in this Pledge
Agreement is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Pledgor or any other obligor otherwise may have against the Borrower, the
Administrative Agent, any other Secured Party or any other Person or against any
collateral.

 

6.             Certification of Limited Liability Company, Limited Partnership
Interests and Pledged Debt.  (a) The Equity Interests in any Domestic Subsidiary
that is organized as a limited liability company or limited partnership and
pledged hereunder shall be represented by a certificate and in the
organizational documents of such Domestic Subsidiary, the applicable Pledgor
shall cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:

 

“The Partnership/Company hereby irrevocably elects that all
partnership/membership interests in the Partnership/Company shall be securities
governed by Article 8 of the Uniform Commercial Code of [jurisdiction of
organization or formation, as applicable].  Each certificate evidencing
partnership/membership interests in the Partnership/Company shall bear the
following legend:  “This certificate evidences an interest in [name of
Partnership/LLC] and shall be a security for purposes of Article 8 of the
Uniform Commercial Code.”  No change to this provision shall be effective until
all outstanding certificates have been surrendered for cancelation and any new
certificates thereafter issued shall not bear the foregoing legend.”

 

(b)           Each Pledgor will cause any Indebtedness for borrowed money owed
to such Pledgor and required to be pledged hereunder to be evidenced by a duly
executed

 

5

--------------------------------------------------------------------------------


 

promissory note that is pledged and delivered to the Administrative Agent
pursuant to the terms hereof.

 

7.             Further Assurances.  Each Pledgor agrees that at any time and
from time to time, at the expense of such Pledgor, it will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order (x) to perfect
and protect any pledge, assignment or security interest granted or purported to
be granted hereby (including the priority thereof) or (y) to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.

 

8.             Voting Rights; Dividends and Distributions; Etc.  (a) So long as
no Event of Default shall have occurred and be continuing:

 

(i)            Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by or inconsistent with the terms of this Pledge
Agreement or the other Credit Documents; and

 

(ii)           The Administrative Agent shall execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies and other
instruments or documents as such Pledgor may reasonably request for the purpose
of enabling such Pledgor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above.

 

(b)           Subject to paragraph (c) below, each Pledgor shall be entitled to
receive and retain and use, free and clear of the Lien of this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement;
provided, however, that any and all noncash dividends, interest, principal or
other distributions that would constitute Pledged Shares or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Administrative Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Administrative Agent, be segregated from the other property or
funds of such Pledgor and be forthwith delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary indorsement).

 

(c)           Upon written notice to a Pledgor by the Administrative Agent
following the occurrence and during the continuance of an Event of Default,

 

(i)            all rights of such Pledgor to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such

 

6

--------------------------------------------------------------------------------


 

Event of Default, provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following the occurrence and during the continuance of an Event of Default to
permit the Pledgors to exercise such rights.  After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate to that effect, each Pledgor will have the right to exercise the
voting and consensual rights that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of Section 8(a)(i) (and the obligations of the
Administrative Agent under Section 8(a)(ii) shall be reinstated);

 

(ii)           all rights of such Pledgor to receive the dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be authorized to receive and retain pursuant to Section 8(b) shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall thereupon have the sole right to receive and hold as
Collateral (subject to Section 12) such dividends, distributions and principal
and interest payments during the continuance of such Event of Default.  After
all Events of Default have been cured or waived and the Borrower has delivered
to the Administrative Agent a certificate to that effect, the Administrative
Agent shall repay to each Pledgor (unless previously applied to the Obligations)
(and, in any event, without interest) all dividends, distributions and principal
and interest payments that such Pledgor would otherwise be permitted to receive,
retain and use pursuant to the terms of Section 8(b);

 

(iii)          all dividends, distributions and principal and interest payments
that are received by such Pledgor contrary to the provisions of
Section 8(b) shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor and
shall forthwith be delivered to the Administrative Agent as Collateral in the
same form as so received (with any necessary indorsements); and

 

(iv)          in order to permit the Administrative Agent to receive all
dividends, distributions and principal and interest payments to which it may be
entitled under Section 8(b) above, to exercise the voting and other consensual
rights that it may be entitled to exercise pursuant to Section 8(c)(i) above,
and to receive all dividends, distributions and principal and interest payments
that it may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such
Pledgor shall, if necessary, upon written notice from the Administrative Agent,
from time to time execute and deliver to the Administrative Agent, appropriate
proxies, dividend payment orders and other instruments or documents as the
Administrative Agent may reasonably request.

 

9.             Transfers and Other Liens; Additional Collateral; Etc.  Each
Pledgor shall (a) not (i) except as permitted by the Credit Agreement, sell or
otherwise dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien under this Pledge
Agreement, provided that in the event such Pledgor sells or otherwise disposes
of assets permitted by the Credit Agreement and such assets are or include any
of the Collateral, the Administrative Agent shall release such Collateral to
such Pledgor free and clear of the Lien under this Pledge Agreement concurrently
with the consummation of such sale;

 

(b)           pledge and, if applicable, cause each Domestic Subsidiary to
pledge, to the Administrative Agent for the benefit of the Secured Parties,
immediately upon acquisition

 

7

--------------------------------------------------------------------------------


 

thereof, all the capital stock and all evidence of Indebtedness held or received
by such Pledgor or Domestic Subsidiary required to be pledged hereunder pursuant
to Section 9.12 of the Credit Agreement, in each case pursuant to a supplement
to this Pledge Agreement substantially in the form of Annex A hereto (it being
understood that the execution and delivery of such a supplement shall not
require the consent of any Pledgor hereunder and that the rights and obligations
of each Pledgor hereunder shall remain in full force and effect notwithstanding
the addition of any new Subsidiary Pledgor as a party to this Pledge Agreement);
and

 

(c)           defend its and the Administrative Agent’s title or interest in and
to all the Collateral (and in the Proceeds thereof) against any and all Liens
(other than the Lien of this Pledge Agreement), however arising, and any and all
Persons whomsoever.

 

10.           Administrative Agent Appointed Attorney-in-Fact.  Each Pledgor
hereby appoints, which appointment is irrevocable and coupled with an interest,
the Administrative Agent as such Pledgor’s attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor or
otherwise, to take any action and to execute any instrument or document, in each
case after the occurrence and during the continuance of an Event of Default,
that the Administrative Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.  Each
Secured Party has irrevocably authorized and directed the Administrative Agent
as the agent for such Secured Party to execute and deliver intercreditor
agreements, substantially in the form attached as Exhibit E-1 and E-2 to the
Credit Agreement (with such changes thereto as agreed by the Administrative
Agent in its sole discretion), in connection with any Indebtedness incurred
under Sections 10.1(a), 10.1(f), 10.1(k), 10.1(n), 10.1(o), 10.1(p) or
10.1(r) of the Credit Agreement on their behalf.

 

11.           The Administrative Agent’s Duties.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Shares, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property.

 

12.           Remedies.  If any Event of Default shall have occurred and be
continuing:

 

(a)           The Administrative Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the NY UCC (whether or not the NY UCC applies to the affected
Collateral) or otherwise available to it at law or in equity and also may
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange
broker’s board or at any of the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other terms as are commercially
reasonable irrespective of the impact of any such sales on the market price of
the Collateral.  The Administrative Agent shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers of Collateral to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and, upon consummation of any such
sale, the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Administrative Agent or any
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, and the Administrative Agent or such Secured Party
may subject to (x) the satisfaction in full in cash of all payments due pursuant
to Section 12(b)(i), and (y) the ratable satisfaction of the Obligations in
accordance with Section 12(b)(ii) pay the purchase price by crediting the amount
thereof against the Obligations.  Each Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  The Administrative
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  To the extent permitted by law, each
Pledgor hereby waives any claim against the Administrative Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree.

 

(b)           The Administrative Agent shall apply the proceeds of any
collection or sale of the Collateral at any time after receipt as follows:

 

(i)            first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Pledge Agreement, the other Credit
Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Pledgor and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

 

(ii)           second, to the Secured Parties, an amount equal to all
Obligations owing to them on the date of any such distribution, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amounts thereof; and

 

9

--------------------------------------------------------------------------------


 

(iii)          third, any surplus then remaining shall be paid to the Pledgors
or their successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(c)           The Administrative Agent may exercise any and all rights and
remedies of each Pledgor in respect of the Collateral.

 

(d)           All payments received by any Pledgor after the occurrence and
during the continuance of an Event of Default in respect of the Collateral shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsement).

 

(e)           Each Pledgor hereby consents to the transfer, at any time after
the occurrence and during the continuance of an Event of Default, of any Pledged
Shares to the Administrative Agent or its designee and to the substitution, at
any time after the occurrence and during the continuance of an Event of Default,
of the Administrative Agent or its designee as a partner, member or shareholder
of the limited liability company, partnership or other entity that issued the
Pledged Shares.

 

13.           Amendments, etc. with Respect to the Obligations; Waiver of
Rights.  Each Pledgor shall remain obligated hereunder notwithstanding, without
any reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) that any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
such party and any of the Obligations continued, (b) that the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, (c) that the Credit Agreement, the other
Credit Documents, the Letters of Credit and any other documents executed and
delivered in connection therewith and the Hedge Agreements and any other
documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any Hedge
Agreement or documents entered into with the Administrative Agent or any of its
Affiliates in connection with treasury, depositary or cash management services
or in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, (d) that any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any other
Secured Party shall

 

10

--------------------------------------------------------------------------------


 

have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Pledge Agreement or any
property subject thereto.  When making any demand hereunder against any Pledgor,
the Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any Pledgor or pledgor,
and any failure by the Administrative Agent or any other Secured Party to make
any such demand or to collect any payments from the Borrower or any Pledgor or
pledgor or any release of the Borrower or any Pledgor or pledgor shall not
relieve any Pledgor in respect of which a demand or collection is not made or
any Pledgor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or any other Secured Party
against any Pledgor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

14.           Continuing Security Interest; Assignments Under the Credit
Agreement; Release.  (a) This Pledge Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each Pledgor and the successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all the
Obligations under the Credit Documents shall have been satisfied by payment in
full, the Commitments shall be terminated and no Letters of Credit shall be
outstanding, notwithstanding that from time to time during the term of the
Credit Agreement and any Hedge Agreement the Credit Parties may be free from any
Obligations. This Pledge Agreement and the security interest granted hereby
shall terminate on the first date on which all the Obligations under the Credit
Documents shall have been satisfied by payment in full, the Commitments shall be
terminated and no Letters of Credit shall be outstanding.

 

(b)           A Subsidiary Pledgor shall automatically be released from its
obligations hereunder and the Pledge of such Subsidiary Pledgor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Pledgor ceases to be a
Domestic Subsidiary of the Borrower.

 

(c)           Upon any sale or other transfer by any Pledgor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 13.1 of the Credit Agreement, the obligations of
such Pledgor with respect to such Collateral and the security interest granted
hereby in such Collateral shall be automatically released and such Collateral
sold free and clear of the Lien and Security Interests created hereby.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall execute and deliver to
any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Administrative Agent.

 

15.           Reinstatement.  This Pledge Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Pledgor, or upon or as a result of the appointment of a receiver, intervenor

 

11

--------------------------------------------------------------------------------


 

or conservator of, or trustee or similar officer for, the Borrower or any other
Pledgor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

16.           Notices.  All notices, requests and demands pursuant hereto shall
be made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 13.2
of the Credit Agreement.

 

17.           Counterparts.  This Pledge Agreement may be executed by one or
more of the parties to this Pledge Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Borrower.

 

18.           Severability.  Any provision of this Pledge Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

19.           Integration.  This Pledge Agreement represents the agreement of
each of the Pledgors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

20.           Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)           None of the terms or provisions of this Pledge Agreement may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Pledgor and the Administrative Agent in
accordance with Section 13.1 of the Credit Agreement.

 

(b)           Neither the Administrative Agent nor any Secured Party shall by
any act (except by a written instrument pursuant to Section 20(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.

 

12

--------------------------------------------------------------------------------


 

(c)           The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

21.           Section Headings.  The Section headings used in this Pledge
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

22.           Successors and Assigns.  This Pledge Agreement shall be binding
upon the successors and assigns of each Pledgor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Pledgor may assign, transfer or delegate
any of its rights or obligations under this Pledge Agreement without the prior
written consent of the Administrative Agent.

 

23.          WAIVER OF JURY TRIAL.  EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS PLEDGE AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

24.           Submission to Jurisdiction; Waivers.  Each of the Pledgors hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Pledge Agreement, and the other Credit Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Pledgor at its
address referred to in Section 16 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right of the
Administrative Agent or any other Secured Party to effect service of process in
any other manner permitted by law or shall limit the right of the Administrative
Agent or any other Secured Party to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 24 any special, exemplary, punitive or consequential damages.

 

25.          GOVERNING LAW.  THIS PLEDGE AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE

 

13

--------------------------------------------------------------------------------


 

GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

 

CERAMTEC NORTH AMERICA CORPORATION,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHEMETALL CORPORATION,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

CHEMETALL FOOTE CORP.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

CHEMETALL US, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHEMICAL SPECIALTIES, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ETEC-DURAWEAR, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ETEC TECHNICAL CERAMICS CORP.,

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

EXCALIBUR REALTY COMPANY,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

FOOTE CHILE HOLDING COMPANY,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

POOL SPA HOLDINGS, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ROCKWOOD PIGMENTS NA, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

ROCKWOOD SPECIALTIES INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SOUTHERN COLOR N.A., INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE PLEDGE AGREEMENT

 

SUBSIDIARY PLEDGORS

 

CeramTec North America Corporation

Chemetall Corporation

Chemetall Foote Corp.

Chemetall US, Inc.

Chemical Specialties, Inc.
ETEC-Durawear, Inc.
ETEC Technical Ceramics Corp.

Excalibur Realty Company.

Foote Chile Holding Company

Pool Spa Holdings, Inc.

Rockwood Pigments NA, Inc.
Rockwood Specialties Group,Inc.
Rockwood Specialties Inc..
Southern Clay Products, Inc.
Southern Color N.A., Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO THE PLEDGE AGREEMENT

 

Pledged Shares

 

Pledged Debt

 

--------------------------------------------------------------------------------


 

ANNEX A TO THE

PLEDGE AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [            ], to the Pledge Agreement (the
“Pledge Agreement”) dated as of February 10, 2011, among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”) ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the
Borrower listed on Schedule 1 thereto (each a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Borrower, Holdings and the
Subsidiary Pledgors are referred to collectively herein as the “Pledgors”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral
agent (in such capacity, the “Administrative Agent”) for the lenders (the
“Lenders”) from time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders, the Administrative
Agent, KKR Capital Markets LLC, as syndication agent (in such capacity, the
“Syndication Agent”) for the Lenders, and Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc. and UBS Securities LLC, as co-documentation agents
(in such capacities, the “Co-Documentation Agents”) for the Lenders and (b) the
Guarantee dated as of February 10, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”), among the Borrower, Holdings, the
Subsidiary Guarantors party thereto and the Administrative Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

 

C.  The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries.

 

D.  The undersigned [Pledgors] [Domestic Subsidiaries] (each an “Additional
Pledgor”) are (a) the legal and beneficial owners of the Equity Interests
described under Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with any Equity Interests obtained in the
future of the issuer of such Pledged Shares (the “After-acquired Additional
Pledged Shares”), referred to collectively herein as the “Additional Pledged
Shares”) and (b) the legal and beneficial owners of the Indebtedness (the
“Additional Pledged Debt”) described under Schedule 1 hereto.

 

E.  Section 9.12 of the Credit Agreement and Section 9(b) of the Pledge
Agreement provide that additional Subsidiaries may become Subsidiary Pledgors
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement.  Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Administrative Agent for the benefit of the Secured
Parties the Additional Pledged Shares and the Additional Pledged Debt [and to
become a Subsidiary Pledgor under the Pledge Agreement] in order to induce the

 

--------------------------------------------------------------------------------


 

Lenders and the Letter of Credit Issuer to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and each undersigned Additional Pledgor
agree as follows:

 

SECTION 1.  In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Administrative Agent for the ratable benefit of the Secured Parties, and hereby
grants to the Administrative Agent for the ratable benefit of the Secured
Parties, a security interest in all of such Additional Pledgor’s right, title
and interest in the following, whether now owned or existing or hereafter
acquired or existing (collectively, the “Additional Collateral”):

 

(a)                                  the Additional Pledged Shares held by such
Additional Pledgor and the certificates representing such Additional Pledged
Shares and any interest of such Additional Pledgor in the entries on the books
of the issuer of the Additional Pledged Shares or any financial intermediary
pertaining to the Additional Pledged Shares and all dividends, cash, warrants,
rights, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Additional Pledged Shares, provided that the Additional Pledged Shares
under this Supplement shall not include more than 65 percent of the issued and
outstanding Equity Interests in any Foreign Subsidiary;

 

(b)                                 the Additional Pledged Debt and the
instruments evidencing the Additional Pledged Debt owed to such Additional
Pledgor, and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Additional Pledged Debt; and

 

(c)                                  to the extent not covered by clauses
(a) and (b) above, respectively, all proceeds of any or all of the foregoing
Additional Collateral.  For purposes of this Supplement, the term “proceeds”
shall include all “proceeds” as defined in the NY UCC and shall also include
proceeds of any indemnity or guarantee payable to any Additional Pledgor or the
Administrative Agent from time to time with respect to any of the Additional
Collateral.

 

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the Additional After-acquired Pledge Shares.

 

[SECTION 2.  Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder.  Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the
Pledge Agreement shall be deemed to include each Additional Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.] (6)

 

SECTION [2][3].  Each Additional Pledgor represents and warrants as follows:

 

--------------------------------------------------------------------------------

(6) Include for new pledgors only.

 

2

--------------------------------------------------------------------------------


 

(a)                                  Schedule 1 hereto (i) correctly represents
as of the date hereof (A) the issuer, the certificate number, the Pledgor and
registered owner, the number and class and the percentage of the issued and
outstanding Equity Interests of such class of all Additional Pledged Shares and
(B) the issuer, the initial principal amount, the Pledgor and holder, date of
and maturity date of all Additional Pledged Debt and (ii) together with
Schedule 2 to the Pledge Agreement, the comparable schedules to each other
Supplement to the Pledge Agreement, includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder.  Except as set
forth on Schedule 1, the Pledged Shares represent all (or 65 percent in the case
of pledges of Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests of the issuer on the date hereof.

 

(b)                                 Such Additional Pledgor is the legal and
beneficial owner of the Additional Collateral pledged or assigned by such
Additional Pledgor hereunder free and clear of any Lien, except for the Lien
created by this Supplement to the Pledge Agreement.

 

(c)                                  As of the date of this Supplement, the
Additional Pledged Shares pledged by such Additional Pledgor hereunder have been
duly authorized and validly issued and, in the case of Additional Pledged Shares
issued by a corporation, are fully paid and non-assessable.

 

(d)                                 The execution and delivery by such
Additional Pledgor of this Supplement and the pledge of the Additional
Collateral pledged by such Additional Pledgor hereunder pursuant hereto create a
valid and perfected first-priority security interest in the Additional
Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

 

(e)                                  Such Additional Pledgor has full power,
authority and legal right to pledge all the Additional Collateral pledged by
such Additional Pledgor pursuant to this Supplement and this Supplement
constitutes a legal, valid and binding obligation of each Additional Pledgor,
enforceable in accordance with its terms, except as enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

 

SECTION [3][4].  This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each Additional Pledgor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Additional Pledgor and the Administrative Agent.

 

SECTION [4][5].  Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

SECTION [5][6].  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

SECTION [6][7].  Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION [7][8].  All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement.  All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION [8][9].  Each Additional Pledgor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Additional Pledgor and the Administrative Agent have
duly executed this Supplement to the Pledge Agreement as of the day and year
first above written.

 

 

[NAME OF ADDITIONAL PLEDGOR],

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Pledged Shares

 

Pledgor

 

Issuer

 

Class of Stock

 

Stock
Certificate
No(s)

 

Number of Shares

 

Percentage of
Issued and
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Pledgor

 

Issuer

 

Initial Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

TO THE CREDIT AGREEMENT

 

[FORM OF]

 

FIRST-LIEN INTERCREDITOR AGREEMENT

 

among

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

the other Grantors party hereto,

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Authorized Representative for the Credit Agreement Secured Parties,

 

[·]

 

as the Initial Additional Authorized Representative,

 

and

 

each additional Authorized Representative from time to time party hereto

 

dated as of [            ], 20[·]

 

--------------------------------------------------------------------------------


 

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 20[·] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Company”), ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware Corporation (“Holdings”), the other Grantors (as
defined below) from time to time party hereto, CREDIT SUISSE AG, CAYMAN ISLAND
BRANCH, as administration agent and collateral agent for the Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Credit Agreement Collateral Agent”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Authorized Representative for the Credit
Agreement Secured Parties (as each such term is defined below), [·], as the
collateral agent and Authorized Representative for the Initial Additional
First-Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Initial Additional Authorized
Representative”) and each additional Authorized Representative from time to time
party hereto for the other Additional First-Lien Secured Parties of the
Series (as defined below) with respect to which it is acting in such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First-Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First-Lien Secured Parties of the
applicable Series) agree as follows:

 

SECTION 1                                   Definitions

 

1.01                           Certain Defined Terms. Capitalized terms used but
not otherwise defined herein have the meanings set forth in the Credit Agreement
or, if defined in the New York UCC, the meanings specified therein.  As used in
this Agreement, the following terms have the meanings specified below:

 

“Additional First-Lien Collateral Agent” means (x) for so long as the Initial
Additional First-Lien Obligations are the only Series of Additional First-Lien
Obligations, the Initial Additional Authorized Representative and
(y) thereafter, the Major-Non Controlling Authorized Representative.

 

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreements, security documents and other operative agreements
evidencing or governing such indebtedness and liens securing such indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any
Series of Additional Senior Class Debt; provided that, in each case, the
Indebtedness thereunder (other than the Initial Additional First-Lien
Obligations) has been designated as Additional First-Lien Obligations pursuant
to Section 5.13 hereto.

 

--------------------------------------------------------------------------------


 

“Additional First-Lien Obligations” means all amounts owing pursuant to the
terms of any Additional First-Lien Document (including the Initial Additional
First-Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing subsequent to
the commencement of a Bankruptcy Case at the rate provided for in the respective
Additional First-Lien Document, whether or not such interest is an allowed claim
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts.

 

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

 

“Additional First-Lien Security Documents” means any collateral agreement,
security agreement and any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

 

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

 

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”; provided, however, that if the Credit Agreement is
Refinanced in accordance with Section 2.08 hereof then all references to
Administrative Agent shall refer to the administrative agent (or trustee or
other representatitve) under the agreement that Refinances the Credit Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other
Series of Additional First-Lien Obligations or Additional First-Lien Secured
Parties that become

 

2

--------------------------------------------------------------------------------


 

subject to this Agreement after the date hereof, the collateral agent named as
authorized representative for such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent and (ii) in the case of the Additional
First-Lien Obligations, the Additional First-Lien Collateral Agent and each
other collateral agent in respect of any Series of Additional First-Lien
Obligations named as Authorized Representative for such Series in the applicable
Joinder Agreement.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional First-Lien Collateral Agent.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

 

“Credit Agreement” means that certain Credit Agreement, dated as of February 10,
2011, among the Company, Holdings, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and shall also include any agreement that Refinances the Credit Agreement
in accordance with Section 2.08 hereof.

 

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement”; provided, however, that if the Credit
Agreement is Refinanced in accordance with Section 2.08 hereof then all
references to Credit Agreement Collateral Agent shall refer to the collateral
agent under the agreement that Refinances the Credit Agreement.

 

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in

 

3

--------------------------------------------------------------------------------


 

favor of the Credit Agreement Collateral Agent for the purpose of securing any
Credit Agreement Obligations.

 

“Credit Agreement Obligations” means all Obligations as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral.  The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations under an Additional First-Lien Document in accordance with
Section 2.08 hereof.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

 

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

 

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

 

“Grantors” means the Company and each of the Guarantors (as defined in the
Credit Agreement) and each other Subsidiary of the Company which has granted a
security interest pursuant to any First-Lien Security Document to secure any
Series of First-Lien Obligations. The Grantors existing on the date hereof are
set forth in Annex I hereto.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

4

--------------------------------------------------------------------------------


 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“Initial Additional First-Lien Agreement” mean that certain [indenture] [other
agreement], dated as of [·], among the Company, [the Guarantors identified
therein,] and [·]as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

 

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Initial Additional First-Lien Obligations.

 

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

 

“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations issued pursuant to the
Initial Additional First-Lien Agreement.

 

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the Additional First-Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                        any case commenced by or against the Company or any
other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(2)                        any liquidation, dissolution, marshalling of assets
or liabilities or other winding up of or relating to the Company or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(3)                        any other proceeding of any type or nature in which
substantially all claims of creditors of the Company or any other Grantor are
determined and any payment or distribution is or may be made on account of such
claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each

 

5

--------------------------------------------------------------------------------


 

Authorized Representative pursuant to Section 5.13 hereof in order to establish
an additional Series of Additional First-Lien Obligations and add Additional
First-Lien Secured Parties hereunder.

 

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien

 

6

--------------------------------------------------------------------------------


 

thereon under the Uniform Commercial Code of any jurisdiction.  Possessory
Collateral includes, without limitation, any certificated securities, promissory
notes, instruments, and chattel paper, in each case, delivered to or in the
possession of the Collateral Agent under the terms of the First-Lien Security
Documents.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Secured Credit Document” means (i) the Credit Agreement and each Credit
Document (as defined in the Credit Agreement), (ii) each Initial Additional
First-Lien Document, and (iii) each Additional First-Lien Document.

 

“Security Agreement” means the Security Agreement, dated as of February [•],
2011, among the Company, the Credit Agreement Collateral Agent and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the Additional First-Lien Obligations incurred pursuant
to any Additional First-Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First-Lien Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time.  If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

 

1.02                 Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any

 

7

--------------------------------------------------------------------------------


 

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

1.03                 Impairments.  It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such
Series (and not the First-Lien Secured Parties of any other Series) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the First-Lien Obligations of such Series are unenforceable under applicable
law or are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations.  In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment.  Additionally, in the event the First-Lien Obligations of
any Series are modified pursuant to applicable law (including, without
limitation, pursuant to Section 1129 of the Bankruptcy Code), any reference to
such First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.

 

1.04                 Priorities and Agreements with Respect to Shared Collateral
Priority of Claims.  Anything contained herein or in any of the Secured Credit
Documents to the contrary

 

8

--------------------------------------------------------------------------------


 

notwithstanding (but subject to Section 1.03), if an Event of Default has
occurred and is continuing, and the Controlling Collateral Agent or, without
limiting this Agreement including the prohibitions in Section 2.02 hereof,  any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Company or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
any First-Lien Secured Party or received by the Controlling Collateral Agent or
any First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied
(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) secured by such Collateral pursuant to the terms of any
Secured Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in
full of the First-Lien Obligations of each Series secured by such Collateral on
a ratable basis, with such Proceeds to be applied to the First-Lien Obligations
of a given Series in accordance with the terms of the applicable Secured Credit
Documents and (iii) THIRD, after payment of all First-Lien Obligations secured
by such Collateral, to the Company and the other Grantors or their successors or
assigns, as their interests may appear, or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct.  Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First-Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Series of First-Lien Obligations
with respect to which such Impairment exists.

 

It is acknowledged that the First-Lien Obligations of any Series may, subject to
the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First-Lien
Secured Parties of any Series.

 

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any Series of First-Lien Obligations granted on
the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent or the Collateral Agent pursuant to Section 3.3(d),
5.3(a) or 11.13 of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the Credit Agreement and will not constitute
Shared Collateral.

 

1.05                 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.  Only the Controlling Collateral Agent shall act or refrain
from acting with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral).  At any time
when the Credit Agreement Collateral Agent is the Controlling Collateral Agent,
no Additional First-Lien Secured Party shall or shall instruct any Collateral
Agent to, and neither the Additional First-Lien Collateral Agent nor any other
Collateral Agent that is not the Controlling Collateral Agent shall, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of, any
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), whether under any Additional First-Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

 

With respect to any Shared Collateral, (i) the Controlling Collateral Agent
shall act only on the instructions of the Applicable Authorized Representative,
(ii) the Controlling Collateral Agent shall not follow any instructions with
respect to such Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral) from any Non-Controlling
Authorized Representative (or any other First-Lien Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First-Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the Additional
First-Lien Security Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral.  Each
Non-Controlling Authorized Representative hereby appoints the Controlling
Collateral Agent as its agent and authorizes the Controlling Collateral Agent to
exercise any and all remedies under each First Lien Security Documents with
respect to Shared Collateral.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so.  The
foregoing shall not be construed to limit the rights and priorities of any
First-Lien Secured Party, the Controlling Collateral Agent or any Authorized
Representative with respect to any Collateral not constituting Shared
Collateral.

 

Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

 

1.06                 No Interference; Payment Over.  Each First-Lien Secured
Party agrees that (i) it will not challenge or question in any proceeding the
validity or enforceability of any First-Lien Obligations of any Series or any
First-Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First-Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Collateral by the Controlling Collateral
Agent, (iii) except as provided in Section 2.02, it shall have no right to
(A) direct the Controlling Collateral Agent or any other First-Lien Secured
Party to exercise, and shall not exercise, any right, remedy or power with
respect to any Shared Collateral (including pursuant to any intercreditor
agreement) or (B) consent to, or object to, the exercise by the Controlling
Collateral Agent or any First-Lien Secured Party represented by the Controlling
Collateral Agent of any right, remedy or power with respect to any Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Controlling Collateral
Agent or any First-Lien Secured Party represented by the Controlling Collateral
Agent seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral, and shall not
otherwise contest, protest or object to any action taken, or any forbearance by,
the Controlling Collateral Agent or any First-Lien Secured Party represented by
the Controlling Collateral Agent and none of the Controlling Collateral Agent,
any Applicable Authorized Representative or any other First-Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Controlling
Collateral Agent, such Applicable Authorized Representative or other First-Lien
Secured Party with respect to any Collateral in accordance with the provisions
of this Agreement, (v) it will not seek, and hereby waives any right, to have
any Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that

 

11

--------------------------------------------------------------------------------


 

nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Controlling Collateral Agent or any other First-Lien Secured Party to
enforce this Agreement.

 

Each First-Lien Secured Party hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any such Shared Collateral, pursuant to any First-Lien Security Document or by
the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First-Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

 

1.07      Automatic Release of Liens; Amendments to First-Lien Security
Documents.  If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.
 If in connection with any such foreclosure or other exercise of remedies the
Controlling Collateral Agent releases any guarantor from its obligations under a
guarantee of the First Lien Obligations for which it serves as agent, then such
guarantor shall also be released from its guarantee of all other First Lien
Obligations

 

Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

 

1.08      Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.  This Agreement, including without limitation Section 2.02 hereof,
shall continue in full force and effect notwithstanding the commencement of any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against the Company or
any of its Subsidiaries.

 

If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative shall then oppose

 

12

--------------------------------------------------------------------------------


 

or object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the First-Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First-Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided,
further, that the First-Lien Secured Parties receiving adequate protection shall
not object to any other First-Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First-Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.  If any First-Lien
Secured Party is granted adequate protection (A) in the form of Liens on any
additional collateral, then each other First-Lien Secured Party shall be
entitled to seek, and each First-Lien Secured Party will consent and not object
to, adequate protection in the form of Liens on such additional collateral with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (B) in the form of a superpriority or other administrative claim,
then each other First-Lien Secured Party shall be entitled to seek, and each
First-Lien Secured Party will consent and not object to, adequate protection in
the form of a pari passu superpriority or administrative claim or (C) in the
form of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all First-Lien Obligations pursuant to
Section 2.01.

 

1.09      Reinstatement.  In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First-Lien Obligations shall again have been paid in full in cash.

 

13

--------------------------------------------------------------------------------


 

1.10      Insurance.  As between the First-Lien Secured Parties, the Controlling
Collateral Agent shall have the right to adjust or settle any insurance policy
or claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

 

1.11      Refinancings.  The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First-Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.  If such
Refinancing indebtedness is intended to Refinance the Credit Agreement, such
Joinder Agreement shall so state.

 

1.12      Possessory Collateral Agent as Gratuitous Bailee for Perfection.

 

The Possessory Collateral shall be delivered to the Credit Agreement Collateral
Agent and the Credit Agreement Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral that is part of the Collateral in
its possession or control (or in the possession or control of its agents or
bailees) as gratuitous bailee for the benefit of each other First-Lien Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Additional First-Lien Collateral
Agent promptly deliver all Possessory Collateral to the Additional First-Lien
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional First-Lien Collateral Agent to obtain control of such Possessory
Collateral). The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct, gross negligence or bad faith.

 

The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

 

The duties or responsibilities of each Collateral Agent under this Section 2.09
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee for the benefit of each other First-Lien Secured
Party for purposes of perfecting the Lien held by such First-Lien Secured
Parties thereon.

 

14

--------------------------------------------------------------------------------


 

1.13      Amendments to Security Documents.

 

Without the prior written consent of the Credit Agreement Collateral Agent, each
Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

 

Without the prior written consent of the Additional First-Lien Collateral Agent,
the Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement.

 

In making determinations required by this Section 2.10, each Collateral Agent
may conclusively rely on a certificate of an Authorized Officer of the Company.

 

SECTION 2.  Existence and Amounts of Liens and Obligations

 

2.01      Determinations with Respect to Amounts of Liens and Obligations. 
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

 

SECTION 3        The Controlling  Collateral Agent

 

3.01      Authority.

 

Notwithstanding any other provision of this Agreement, nothing herein shall be
construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

 

15

--------------------------------------------------------------------------------


 

In furtherance of the foregoing, each Non-Controlling Secured Party acknowledges
and agrees that the Controlling Collateral Agent shall be entitled, for the
benefit of the First-Lien Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First-Lien Security Documents, as applicable, pursuant to which the Controlling
Collateral Agent is the collateral agent for such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First-Lien
Obligations or any other First-Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First-Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First-Lien Security Documents or any other agreement related thereto or to the
collection of the First-Lien Obligations or the valuation, use, protection or
release of any security for the First-Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First-Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
whom such Collateral constitutes Shared Collateral.

 

SECTION 4        Miscellaneous

 

4.01      Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)         if to the Credit Agreement Collateral Agent or the Administrative
Agent, to it at [                           ], Attention of
[                           ] (Fax No. [                        ]);

 

16

--------------------------------------------------------------------------------


 

(b)        if to the Initial Additional Authorized Representative, to it at [   
], Attention of [               ] (Fax No. [        ]);

 

(c)         if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

4.02      Waivers; Amendment; Joinder Agreements.  (a)  No failure or delay on
the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by Section 5.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)        Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Company’s consent or which increases the obligations or
reduces the rights of the Company or any other Grantor, with the consent of the
Company).

 

(c)         Notwithstanding the foregoing, without the consent of any First-Lien
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First-Lien Secured Parties and Additional First-Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional First-Lien Security
Documents applicable thereto.

 

17

--------------------------------------------------------------------------------


 

(d)        Notwithstanding the foregoing, without the consent of any other
Authorized Representative or First-Lien Secured Party, the Collateral Agents may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.

 

4.03      Parties in Interest.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

 

4.04      Survival of Agreement.  All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

4.05      Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

4.06      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

4.07      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.08      Submission to Jurisdiction Waivers; Consent to Service of Process. 
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First-Lien Security Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts the State of New York located in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such

 

18

--------------------------------------------------------------------------------


 

action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)         agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

 

(d)        agrees that nothing herein shall affect the right of any other party
hereto (or any First-Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First-Lien Secured Party) to sue in any other jurisdiction; and

 

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

 

4.09      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

 

4.10      Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

4.11      Conflicts.  In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

 

4.12      Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

 

4.13      Additional Senior Debt.  To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Company may incur additional indebtedness after the
date hereof that is permitted by the Credit Agreement and the Additional
First-Lien Documents to be incurred and secured on an equal and ratable basis by
the Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a

 

19

--------------------------------------------------------------------------------


 

Lien and may be Guaranteed by the Grantors on a senior basis, in each case under
and pursuant to the Additional First-Lien Documents, if and subject to the
condition that the Authorized Representative of any such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt (such Authorized
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (A) through
(D) of the immediately succeeding paragraph.

 

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

 

(a)         such Additional Senior Class Debt Representative, each Collateral
Agent, each Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II (with such changes
as may be reasonably approved by such Collateral Agent and Additional Senior
Class Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Authorized Representative and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby;

 

(b)        the Company shall have (x) delivered to each Collateral Agent true
and complete copies of each of the Additional First-Lien Documents relating to
such Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof;

 

(c)         all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional First-Lien Collateral Agent to confirm and perfect the Liens
securing the relevant obligations relating to such Additional Senior Class Debt
shall have been made, executed and/or delivered (or, with respect to any such
filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of the Additional
First-Lien Collateral Agent), and all fees and taxes in connection therewith
shall have been paid (or acceptable provisions to make such payments have been
taken in the reasonable judgment of the Additional First-Lien Collateral Agent);
and

 

(d)        the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

 

20

--------------------------------------------------------------------------------


 

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.

 

4.14      Agent Capacities.  Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Credit Suisse AG, Cayman Islands Branch
is acting in the capacities of Administrative Agent and Credit Agreement
Collateral Agent solely for the Credit Agreement Secured Parties.  Except as
expressly provided herein or in the Additional First-Lien Security Documents,
[·] is acting in the capacity of Additional First- Lien Collateral Agent solely
for the Additional First-Lien Secured Parties.  Except as expressly set forth
herein, none of the Administrative Agent, the Credit Agreement Collateral Agent
or the Additional First-Lien Collateral Agent shall have any duties or
obligations in respect of any of the Collateral, all of such duties and
obligations, if any, being subject to and governed by the applicable Secured
Credit Documents.

 

4.15      Integration.  This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents or the
First-Lien Security Documents.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Authorized Representative for the Credit Agreement Secured Parties

 

21

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                               ],

 

as a Collateral Agent and as Initial Additional Authorized Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

22

--------------------------------------------------------------------------------


 

ANNEX I

TO FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT

 

[Grantors]

 

Schedule 1

 

ANNEX I-1

--------------------------------------------------------------------------------


 

ANNEX II

TO FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT

 

[FORM OF] JOINDER NO. [·]dated as of [·], 20[·] to the FIRST-LIEN INTERCREDITOR
AGREEMENT dated as of [·], 20[ ] (the “First-Lien Intercreditor Agreement”),
among among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the
“Company”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware Corporation
(“Holdings”), certain subsidiaries and affiliates of the Company (each, a
“Grantor”), CREDIT SUISSE AG, CAYMAN ISLAND BRANCH, as Credit Agreement
Collateral Agent for the Credit Agreement Secured Parties under the First-Lien
Security Documents (in such capacity, the “Credit Agreement Collateral Agent”),
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Authorized Representative for the
Credit Agreement Secured Parties, as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.(7)

 

A.                         Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the First-Lien
Intercreditor Agreement.

 

B.                           As a condition to the ability of the Company to
incur Additional First-Lien Obligations and to secure such Additional Senior
Class Debt with the liens and security interests created by the Additional
First-Lien Security Documents, the Additional Senior Class Debt Representative
in respect of such Additional Senior Class Debt is required to become an
Authorized Representative, and such Additional Senior Class Debt and the
Additional Senior Class Debt Parties in respect thereof are required to become
subject to and bound by, the First-Lien Inter-creditor Agreement.  Section 5.13
of the First-Lien Intercreditor Agreement provides that such Additional Senior
Class Debt Representative may become an Authorized Representative, and such
Additional Senior Class Debt and such Additional Senior Class Debt Parties may
become subject to and bound by the First-Lien Intercreditor Agreement upon the
execution and delivery by the Senior Debt Class Representative of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.13 of the First-Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.

 

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

 

SECTION 1.  In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First-Lien Intercreditor Agreement applicable to it as Authorized Representative
and to the Additional

 

--------------------------------------------------------------------------------

(7)          In the event of the Refinancing of the Credit Agreement
Obligations, revise to reflect joinder by a new Credit Agreement Collateral
Agent.

 

ANNEX II-1

--------------------------------------------------------------------------------


 

Senior Class Debt Parties that it represents as Additional First-Lien Secured
Parties. Each reference to an “Authorized Representative” in the First-Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
First-Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms and (iii) the Additional First-Lien Documents relating
to such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Senior Class Debt Parties in respect
of such Additional Senior Class Debt will be subject to and bound by the
provisions of the First-Lien Intercreditor Agreement as Additional First-Lien
Secured Parties.

 

SECTION 3.  This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

 

SECTION 4.  Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

 

SECTION 8.  The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

ANNEX II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[              ] and as collateral agent for the holders of

 

[              ],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

attention of:

 

Telecopy:

 

ANNEX II-3

--------------------------------------------------------------------------------


 

ANNEX II

TO FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT

 

Acknowledged by:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as the Credit Agreement Collateral Agent and Authorized Representative,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                     ]],

 

as the Initial Additional Authorized Representative [and the Additional
First-Lien Collateral Agent and],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC., as Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC., as Holdings

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

THE OTHER GRANTORS

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ANNEX II-4

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE

SUPPLEMENT TO THE

FIRST-LIEN INTERCREDITOR AGREEMENT

 

Grantors

 

[                 ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

TO THE CREDIT AGREEMENT

 

[FORM OF]

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

Among

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

the other Grantors party hereto,

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Authorized Representative for the Credit Agreement Secured Parties,

 

[·]

 

as the Initial Additional Authorized Representative,

 

and

 

each additional Authorized Representative from time to time party hereto

 

dated as of [            ], 20[·]

 

 

--------------------------------------------------------------------------------


 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [        ], 20[ ] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the “Company”),
ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware Corporation (“Holdings”)
the other Grantors (as defined below) from time to time party hereto, CREDIT
SUISSE AG, CAYMAN ISLAND BRANCH, as Representative for the Credit Agreement
Secured Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Representative for the Initial Second Priority Debt Parties (in
such capacity and together with its successors in such capacity, the “Initial
Second Priority Representative”), [[                 ], as Representative for
the Additional Senior Debt Parties under the [describe applicable Additional
Senior Debt Facility]]and each additional Second Priority Representative and
Senior Representative that from time to time becomes a party hereto pursuant to
Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

 

SECTION 1                         Definitions

 

1.01                 Certain Defined Terms.  Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

 

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Company and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies and subject to the Section 1.03 of the First Lien
Intercreditor Agreement with respect to any Impairment as defined therein) with
the Credit Agreement Obligations; provided, however, that (i) such Indebtedness
is permitted to be incurred, secured and guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and
(B) become a party to the First Lien Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 5.13 thereof; provided further
that, if such Indebtedness will be the initial Additional Senior Debt incurred
by the Company, then the Guarantors, the Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.

 

--------------------------------------------------------------------------------


 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

 

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (b) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Article VIII of the Credit Agreement and in
the event that the Credit Agreement is Refinanced shall include the
administrative agent (or trustee) under the agreement that refinances the Credit
Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

--------------------------------------------------------------------------------


 

“Collateral” means any property or asset constituting either Senior Collateral
or Second Priority Collateral or both.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” means that certain Credit Agreement, dated as of
February [·], 2011, among the Company, Holdings, Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time and shall also include any agreement that Refinances
the Credit Agreement..

 

“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.

 

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

 

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Company hereunder, as the “Designated Second Priority Representative”
for purposes hereof.

 

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

--------------------------------------------------------------------------------


 

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations

 

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement as
contemplated by Exhibit E-1 to the Credit Agreement.

 

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations.

 

“Guarantors” has the meaning assigned to such term in the Credit Agreement.

 

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Documents” means that certain [[indenture] dated
as of [                         ], 20[ ], among the Company, [the Guarantors
identified therein,] [ ], as [trustee], and [ ], as [paying agent, registrar and
transfer agent]] and any notes, security documents and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Second Priority Debt
Obligations.

 

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

 

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                  any case commenced by or against the
Company or any other Grantor under any Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of the Company or any other Grantor, any

 

--------------------------------------------------------------------------------


 

receivership or assignment for the benefit of creditors relating to the Company
or any other Grantor or any similar case or proceeding relative to the Company
or any other Grantor or its creditors, as such, in each case whether or not
voluntary;

 

(2)                                  any liquidation, dissolution, marshalling
of assets or liabilities or other winding up of or relating to the Company or
any other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(3)                                  any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement and shall include any license with respect
to any of the foregoing.

 

“Joinder Agreement” means a supplement to this Agreement in the form of Annex
III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a

 

--------------------------------------------------------------------------------


 

Bankruptcy Case and any amounts received by any Senior Representative or any
Senior Secured Party from a Second Priority Debt Party in respect of Shared
Collateral pursuant to this Agreement.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

 

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

 

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are

 

--------------------------------------------------------------------------------


 

secured by the Second Priority Collateral on a pari passu basis (but without
regard to control of remedies, other than as provided by the terms of the
applicable Second Priority Debt Documents) with any other Second Priority Debt
Obligations and the applicable Second Priority Debt Documents which provide that
such Indebtedness and guarantees are to be secured by such Second Priority
Collateral on a subordinate basis to the Senior Debt Obligations (and which is
not secured by Liens on any assets of the Borrower or any other Grantor other
than the Second Priority Collateral or which are not included in the Senior
Collateral); provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each Senior Debt Document and
Second Priority Debt Document and (ii) except in the case of the Initial Second
Priority Debt hereunder, the Representative for the holders of such Indebtedness
shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof. Second Priority Debt shall include
any Registered Equivalent Notes and Guarantees thereof by the Guarantors issued
in exchange therefor.

 

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.

 

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.

 

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.

 

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any other Grantor under any related Second Priority Debt Documents.

 

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 210 days (through which 210 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with

 

--------------------------------------------------------------------------------


 

respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to ) any Insolvency or
Liquidation Proceeding.

 

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

 

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

 

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or Senior Collateral Document or
any other assets of the Company or any other Grantor with respect to which a
Lien is granted or purported to be granted pursuant to a Senior Collateral
Document as security for any Senior Obligations.

 

“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement, the First Lien
Intercreditor

 

--------------------------------------------------------------------------------


 

Agreement (upon and after the initial execution and delivery thereof by the
initial parties thereto) and each of the collateral agreements, security
agreements and other instruments and documents executed and delivered by the
Company or any other Grantor for purposes of providing collateral security for
any Senior Obligation.

 

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

 

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties or any agent thereof under the Senior Collateral Documents.

 

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

 

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more

 

--------------------------------------------------------------------------------


 

than a 50% equity interest at the time. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

1.02                           Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

SECTION 2                                   Priorities and Agreements with
Respect to Shared Collateral

 

2.01                           Subordination.  Notwithstanding the date, time,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Debt Parties on the Shared Collateral or
of any Liens granted to any Senior Representative or any other Senior Secured
Party on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable law, any
Second Priority Debt Document or any Senior Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of any Senior
Representative or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Second
Priority Debt Obligations and (b) any Lien on the Shared Collateral securing any
Second Priority Debt Obligations now or hereafter held by or on behalf of any
Second Priority Representative, any Second Priority Debt Parties or any Second
Priority Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared

 

--------------------------------------------------------------------------------


 

Collateral securing any Second Priority Debt Obligations for all purposes,
whether or not such Liens securing any Senior Obligations are subordinated to
any Lien securing any other obligation of the Company, any Grantor or any other
Person or otherwise subordinated, voided, avoided, invalidated or lapsed.  For
avoidance of doubt, the foregoing subordination is also intended to apply to any
judgment lien obtained by or on behalf of any Second Priority Representative or
any Second Priority Debt Party.

 

2.02                           Nature of Senior Lender Claims.  Each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, acknowledges that (a) a portion of the
Senior Obligations is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Company and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Company and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

 

2.03                           Prohibition on Contesting Liens.  Each of the
Second Priority Representatives, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of any Senior Representative or any of the other Senior Secured Parties
or other agent or trustee therefor in any Senior Collateral, and the each Senior
Representative, for itself and on behalf of each Senior Secured Party under its
Senior Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any of any Second
Priority Representative or any of the Second Priority Debt Parties in the Second
Priority Collateral. Notwithstanding the foregoing, no provision in this
Agreement shall be construed to prevent or impair the rights of any Senior
Representative to enforce this Agreement (including the priority of the Liens
securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents.

 

2.04                           No New Liens.  The parties hereto agree that, so
long as the Discharge of Senior Obligations has not occurred, (a) none of the
Grantors shall grant or permit any additional Liens on any asset or property of
any Grantor to secure any Second Priority Debt Obligation unless it has granted,
or concurrently therewith grants, a Lien on such asset or property of such
Grantor to secure each of the Senior Obligations; and (b) if any Second Priority
Representative

 

--------------------------------------------------------------------------------


 

or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations.  To the
extent that the foregoing are not complied with, any amounts received by any
Second Priority Representative on account of such a lien shall be promptly
remitted to the Designated Senior Representative.

 

2.05                           Perfection of Liens.  Except for the limited
agreements of the Senior Representatives pursuant to Section 5.05 hereof, none
of the Senior Representatives or the Senior Secured Parties shall be responsible
for perfecting and maintaining the perfection of Liens with respect to the
Shared Collateral for the benefit of the Second Priority Representatives or the
Second Priority Debt Parties. The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the Senior Secured
Parties and the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

 

2.06                           Certain Cash Collateral.  Notwithstanding
anything in this Agreement or any other Senior Debt Documents or Second Priority
Debt Documents to the contrary, collateral consisting of cash and cash
equivalents pledged to secure Credit Document Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Administrative Agent pursuant to Section 3.3(d), 5.3(a) or 11.13 of the
Credit Agreement (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not constitute Shared Collateral.

 

SECTION 3                                   Enforcement

 

3.01                           Exercise of Remedies.  (a)  So long as the
Discharge of Senior Obligations has not occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against the Company or any
other Grantor, (i) neither any Second Priority Representative nor any Second
Priority Debt Party will (x) exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral by any
Senior Representative or any Senior Secured Party in respect of the Senior
Obligations, the exercise of any right by any Senior Representative or any
Senior Secured Party (or any agent or

 

--------------------------------------------------------------------------------


 

sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Representative or any
Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Shared Collateral under the Senior Debt Documents or otherwise
in respect of the Senior Collateral or the Senior Obligations, or (z) object to
the forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and
(ii) except as otherwise provided herein, the Senior Representatives and the
Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
any Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, any Second Priority Representative may
file a claim or statement of interest with respect to the Second Priority Debt
Obligations under its Second Priority Debt Facility, (B) any Second Priority
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Senior
Representatives or the Senior Secured Parties to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral, (C) any Second Priority Representative and the Second Priority
Secured Parties may exercise their rights and remedies as unsecured creditors,
as provided in Section 5.04, (D) any Second Priority Representative may exercise
the rights and remedies provided for in Section 6.03 and (E) from and after the
Second Priority Enforcement Date, the Major Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), but only so long as (1) the
Designated Senior Representative has not commenced and is not diligently
pursuing any enforcement action with respect to such Shared Collateral or
(2) the Grantor which has granted a security interest in such Shared Collateral
is not then a debtor under or with respect to (or otherwise subject to ) any
Insolvency or Liquidation Proceeding. In exercising rights and remedies with
respect to the Senior Collateral, the Senior Representatives and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

(b)                                 So long as the Discharge of Senior
Obligations has not occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not, in the context of its role as secured
creditor, take or receive any Shared Collateral or any Proceeds of Shared
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Shared Collateral in respect of Second Priority Debt
Obligations. Without limiting the generality of the foregoing, unless and

 

--------------------------------------------------------------------------------


 

until the Discharge of Senior Obligations has occurred, except as expressly
provided in the proviso in clause (ii) of Section 3.01(a), the sole right of the
Second Priority Representatives and the Second Priority Debt Parties with
respect to the Shared Collateral is to hold a Lien on the Shared Collateral in
respect of Second Priority Debt Obligations pursuant to the Second Priority Debt
Documents for the period and to the extent granted therein and to receive a
share of the Proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred.

 

(c)                                  Subject to the proviso in clause (ii) of
Section 3.01(a), (i) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that neither such Second Priority Representative nor any such
Second Priority Debt Party will take any action that would hinder any exercise
of remedies undertaken by any Senior Representative or any Senior Secured Party
with respect to the Shared Collateral under the Senior Debt Documents, including
any sale, lease, exchange, transfer or other disposition of the Shared
Collateral, whether by foreclosure or otherwise, and (ii) each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives any and all rights it or
any such Second Priority Debt Party may have as a junior lien creditor or
otherwise to object to the manner in which the Senior Representatives or the
Senior Secured Parties seek to enforce or collect the Senior Obligations or the
Liens granted on any of the Senior Collateral, regardless of whether any action
or failure to act by or on behalf of any Senior Representative or any other
Senior Secured Party is adverse to the interests of the Second Priority Debt
Parties.

 

(d)                                 Each Second Priority Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Priority Debt Document shall be deemed to restrict in any way the
rights and remedies of the Senior Representatives or the Senior Secured Parties
with respect to the Senior Collateral as set forth in this Agreement and the
Senior Debt Documents.

 

(e)                                  Until the Discharge of Senior Obligations,
the Designated Senior Representative shall have the exclusive right to exercise
any right or remedy with respect to the Shared Collateral and shall have the
exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto. Following the Discharge of Senior Obligations, the Designated Second
Priority Representative who may be instructed by the Second Priority Majority
Representatives shall have the exclusive right to exercise any right or remedy
with respect to the Collateral, and the Designated Second Priority
Representative who may be instructed by the Second Priority Majority
Representatives shall have the exclusive right to direct the time, method and
place of exercising or conducting any proceeding for the exercise of any right
or remedy available to the Second Priority Debt Parties with respect to the
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Second Priority Representatives, or for the taking of any other
action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section shall impair the right of any Second
Priority Representative or other agent or trustee acting on behalf of the Second
Priority Debt Parties to take such actions with respect to the Collateral after
the Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Second Priority Debt
Parties or the Second Priority Debt Obligations.

 

--------------------------------------------------------------------------------


 

3.02                           Cooperation.  Subject to the proviso in clause
(ii) of Section 3.01(a), each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that, unless and until the Discharge of Senior Obligations has
occurred, it will not commence, or join with any Person (other than the Senior
Secured Parties and the Senior Representatives upon the request of the
Designated Senior Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Shared Collateral under any of the Second Priority Debt
Documents or otherwise in respect of the Second Priority Debt Obligations.

 

3.03                           Actions upon Breach.  Should any Second Priority
Representative or any Second Priority Debt Party, contrary to this Agreement, in
any way take, attempt to take or threaten to take any action with respect to the
Shared Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Company or any other Grantor) or the
Company may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Company, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

 

SECTION 4                                   Payments

 

4.01                           Application of Proceeds.  After an event of
default under any Senior Debt Document has occurred and until such event of
default is cured or waived, so long as the Discharge of Senior Obligations has
not occurred, the Shared Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Shared Collateral
upon the exercise of remedies shall be applied by the Designated Senior
Representative to the Senior Obligations in such order as specified in the
relevant Senior Debt Documents and the First Lien Intercreditor Agreement until
the Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, each applicable Senior Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

 

4.02                           Payments Over.  Unless and until the Discharge of
Senior Obligations has occurred, whether or not an Insolvency or Liquidation
Event has occurred or is continuing, any Shared Collateral or Proceeds thereof
received by any Second Priority Representative or any Second Priority Debt Party
in connection with the exercise of any right or remedy (including setoff)
relating to the Shared Collateral shall be segregated and held in trust for the
benefit of and

 

--------------------------------------------------------------------------------


 

forthwith paid over to the Designated Senior Representative for the benefit of
the Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. This authorization is coupled with an interest
and is irrevocable.

 

SECTION 5                                   Other Agreements

 

5.01                           Releases.

 

(a)                                  Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that, in the event of a sale, transfer or other
disposition of any specified item of Shared Collateral (including all or
substantially all of the equity interests of any subsidiary of the Company)
(i) in connection with the exercise of remedies in respect of Collateral or
(ii) if not in connection with the exercise of remedies in respect of the
Collateral, so long as an Event of Default (as defined in and under any Second
Lien Debt Document) has not occurred and is continuing, the Liens granted to the
Second Priority Representatives and the Second Priority Debt Parties upon such
Shared Collateral to secure Second Priority Debt Obligations shall terminate and
be released, automatically and without any further action, concurrently with the
termination and release of all Liens granted upon such Shared Collateral to
secure Senior Obligations.  In addition, if in connection with any such release
by the Senior Obligations the guarantee by any Guarantor of Senior Obligations
is released, such Guarantor shall also be released from its guarantee of any
Second Priority Debt Obligations. Upon delivery to a Second Priority
Representative of an Officer’s Certificate stating that any such termination and
release of Liens securing the Senior Obligations has become effective (or shall
become effective concurrently with such termination and release of the Liens
granted to the Second Priority Debt Parties and the Second Priority
Representatives) and any necessary or proper instruments of termination or
release prepared by the Company or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Company’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Second Priority Representative, for itself
and on behalf of the Second Priority Debt Parties under its Second Priority Debt
Facility, to release the Liens on the Second Priority Collateral as set forth in
the relevant Second Priority Debt Documents.

 

(b)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby irrevocably constitutes and appoints the
Designated Senior Representative and any officer or agent of the Designated
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Priority Representative or such Second Priority Debt Party
or in the Designated Senior Representative’s own name, from time to time in the
Designated Senior Representative’s discretion, for the purpose of carrying out
the terms of Section 5.01(a), to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish

 

--------------------------------------------------------------------------------


 

the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Debt Document of proceeds of Shared Collateral to
the repayment of Senior Obligations pursuant to the Senior Debt Documents,
provided that nothing in this Section 5.01(c) shall be construed to prevent or
impair the rights of the Second Priority Representatives or the Second Priority
Debt Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

 

(d)                                 Notwithstanding anything to the contrary in
any Second Priority Collateral Document, in the event the terms of a Senior
Collateral Document and a Second Priority Collateral Document each require any
Grantor (i) to make payment in respect of any item of Shared Collateral, (ii) to
deliver or afford control over any item of Shared Collateral to, or deposit any
item of Shared Collateral with, (iii) to register ownership of any item of
Shared Collateral in the name of or make an assignment of ownership of any
Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Shared Collateral, with
instructions or orders from, or to treat, in respect of any item of Shared
Collateral, as the entitlement holder, (v) hold any item of Shared Collateral in
trust for (to the extent such item of Shared Collateral cannot be held in trust
for multiple parties under applicable law), (vi) obtain the agreement of a
bailee or other third party to hold any item of Shared Collateral for the
benefit of or subject to the control of or, in respect of any item of Shared
Collateral, to follow the instructions of or (vii) obtain the agreement of a
landlord with respect to access to leased premises where any item of Shared
Collateral is located or waivers or subordination of rights with respect to any
item of Shared Collateral in favor of, in any case, both the Designated Senior
Representative and any Second Priority Representative or Second Priority Debt
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Second Priority Collateral
Document as it relates to such Shared Collateral by taking any of the actions
set forth above only with respect to, or in favor of, the Designated Senior
Representative.

 

5.02                           Insurance and Condemnation Awards.  Unless and
until the Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Grantor, (b) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (c) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties

 

--------------------------------------------------------------------------------


 

pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

 

5.03                           Amendments to Second Priority Collateral
Documents.

 

Except to the extent not prohibited by any Senior Debt Document or to the extent
that it would be inconsistent with this Agreement, no Second Priority Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Second Priority Collateral Document. The Company agrees to deliver to the
Designated Senior Representative copies of (i) any amendments, supplements or
other modifications to the Second Priority Collateral Documents and (ii) any new
Second Priority Collateral Documents promptly after effectiveness thereof. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch, as administrative
agent, pursuant to or in connection with the Credit Agreement, dated as of
February [·], 2011, among the Company, Holdings, Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, and (ii) the exercise of any right or remedy by the
[Second Priority Representative] hereunder is subject to the limitations and
provisions of the Intercreditor Agreement dated as of [ ], 20[ ] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Credit Suisse AG, Cayman Is lands Branch, as
Administrative Agent, [      ] and its subsidiaries and affiliated entities
party thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

 

In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable

 

--------------------------------------------------------------------------------


 

to all Senior Facilities, then such amendment, waiver or consent shall apply
automatically to any comparable provision of each comparable Second Priority
Collateral Document without the consent of any Second Priority Representative or
any Second Priority Debt Party and without any action by any Second Priority
Representative, the Company or any other Grantor; provided, however, that
written notice of such amendment, waiver or consent shall have been given to
each Second Priority Representative within 10 Business Days after the
effectiveness of such amendment, waiver or consent.

 

5.04                           Rights as Unsecured Creditors.  Notwithstanding
anything to the contrary in this Agreement, the Second Priority Representatives
and the Second Priority Debt Parties may exercise rights and remedies as
unsecured creditors against the Company and any other Grantor in accordance with
the terms of the Second Priority Debt Documents and applicable law so long as
such rights and remedies do not violate any express provision of this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Second Priority
Representative or any Second Priority Debt Party of the required payments of
principal, premium, interest, fees and other amounts due under the Second
Priority Debt Documents so long as such receipt is not the direct or indirect
result of the exercise by a Second Priority Representative or any Second
Priority Debt Party of rights or remedies as a secured creditor in respect of
Shared Collateral. In the event any Second Priority Representative or any Second
Priority Debt Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement. Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Representatives or the Senior Secured Parties may have with respect to
the Senior Collateral.

 

5.05                           Gratuitous Bailee for Perfection.  Each Senior
Representative acknowledges and agrees that if it shall at any time hold a Lien
securing any Senior Obligations on any Shared Collateral that can be perfected
by the possession or control of such Shared Collateral or of any account in
which such Shared Collateral is held, and if such Shared Collateral or any such
account is in fact in the possession or under the control of such Senior
Representative, or of agents or bailees of such Person (such Shared Collateral
being referred to herein as the “Pledged or Controlled Collateral”), or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, the
applicable Senior Representative shall also hold such Pledged or Controlled
Collateral, or take such actions with respect to such landlord waiver, bailee’s
letter or similar agreement or arrangement, as sub-agent or gratuitous bailee
for the relevant Second Priority Representatives, in each case solely for the
purpose of perfecting the Liens granted under the relevant Second Priority
Collateral Documents and subject to the terms and conditions of this
Section 5.05.

 

Except as otherwise specifically provided herein, until the Discharge of Senior
Obligations has occurred, the Senior Representatives and the Senior Secured
Parties shall be entitled to deal with the Pledged or Controlled Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with

 

--------------------------------------------------------------------------------


 

respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

 

The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

 

The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

 

Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Second Priority Representative, to the extent that it is legally permitted to do
so, all Shared Collateral, including all proceeds thereof, held or controlled by
such Senior Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Gran-tor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Party Representative is
entitled to approve any awards granted in such proceeding. The Company and the
other Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by any such Person as a result of
its own willful misconduct, gross negligence or bad faith. The Senior
Representatives have no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement.

 

None of the Senior Representatives nor any of the other Senior Secured Parties
shall be required to marshal any present or future collateral security for any
obligations of the Company or any Subsidiary to any Senior Representative or any
Senior Secured Party under the Senior Debt Documents or any assurance of payment
in respect thereof, or to resort to such collateral security or other assurances
of payment in any particular order, and all of their rights in

 

--------------------------------------------------------------------------------


 

respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

 

5.06                           When Discharge of Senior Obligations Deemed To
Not Have Occurred.  If, at any time after the Discharge of Senior Obligations
has occurred, the Company or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the agent, representative or trustee for the holders of
such Senior Obligations shall be the Senior Representative for all purposes of
this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Representative), each Second Priority Representative
(including the Designated Second Priority Representative) shall promptly
(a) enter into such documents and agreements (at the expense of the Company),
including amendments or supplements to this Agreement, as the Company or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Representative is
entitled to approve any awards granted in such proceeding.

 

SECTION 6                                   Insolvency or Liquidation
Proceedings

 

6.01                           Financing Issues.  Until the Discharge of Senior
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding, (a) if any Senior Representative or
any Senior Secured Party shall desire to consent (or not object) to the sale,
use or lease of cash or other collateral or to consent (or not object) to the
Company’s or any other Grantor’s obtaining financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law (“DIP Financing”), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will raise no objection
to and will not otherwise contest such sale, use or lease of such cash or other
collateral or such DIP Financing and, except to the extent permitted by
Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) any

 

--------------------------------------------------------------------------------


 

and all Liens securing such DIP Financing (and all obligations relating thereto)
on the same basis as the Liens securing the Second Priority Debt Obligations are
so subordinated to Liens securing Senior Obligations under this Agreement and
(y) to any “carve-out” for professional and United States Trustee fees and any
other customary expenses agreed to by the Senior Representatives, (b) each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will raise no
objection to (and will not otherwise contest (i) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party, ii) any lawful exercise by any Senior Secured Party of the
right to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral, (iii) any other request for judicial relief made in any court by any
Senior Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral or iv) any motion or order relating to a sale or other disposition of
assets of any Grantor for which any Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Second Priority
Debt Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that notice received two Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such DIP Financing as set forth in the immediately preceding sentence
shall be adequate notice.

 

6.02                           Relief from the Automatic Stay.  Until the
Discharge of Senior Obligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

 

6.03                           Adequate Protection.  Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall
(A) object, contest or support any other Person objecting to or contesting
(a) any request by any Senior Representative or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under
Section 506(b) of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law or (B) assert or support any claim for costs or
expenses of preserving or disposing of any Collateral under Section 506(c) of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law. Notwithstanding anything contained in this Section 6.03 or in
Section 6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law, then
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party

 

--------------------------------------------------------------------------------


 

under its Second Priority Debt Facility, may seek or request adequate protection
in the form of a replacement Lien or superpriority claim on such additional
collateral, which Lien or superpriority claim shall be subordinated to the Liens
securing all Senior Obligations and such DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to the Liens securing Senior
Obligations under this Agreement and (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of additional
collateral, then such Second Priority Representatives, for themselves and on
behalf of each Second Priority Debt Party under their Second Priority Debt
Facilities, agree that it will not contest, object to or support any Person in
contesting or objecting to any request by a Senior Representative for adequate
protection in the form of a senior Lien on such additional collateral as
security for the Senior Obligations and any such DIP Financing and that any Lien
on such additional collateral securing the Second Priority Debt Obligations
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Secured Parties as adequate protection
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement.  Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that notwithstanding the foregoing, any administrative or superpriority
claim granted by way of adequate protection may be treated as part of such
Second Priority Debt Party’s prepetition claim for purposes of section
1129(a)(9) of the Title 11 of the United States Code and the Company shall not
be required under such section to pay such claim in cash.

 

6.04                           Preference Issues.  If any Senior Secured Party
is required in any Insolvency or Liquidation Proceeding or otherwise to
disgorge, turn over or otherwise pay any amount to the estate of the Company or
any other Grantor (or any trustee, receiver or similar Person therefor), because
the payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

6.05                           Separate Grants of Security and Separate
Classifications. Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its

 

--------------------------------------------------------------------------------


 

Second Priority Debt Facility, acknowledges and agrees that (a) the grants of
Liens pursuant to the Senior Collateral Documents and the Second Priority
Collateral Documents constitute separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Shared
Collateral, the Second Priority Debt Obligations are fundamentally different
from the Senior Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that any claims of the Senior Secured Parties
and the Second Priority Debt Parties in respect of the Shared Collateral
constitute a single class of claims (rather than separate classes of senior and
junior secured claims), then each Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Shared Collateral (with the effect being that, to the
extent that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Debt Parties), the
Senior Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest (whether or not
allowed or allowable) before any distribution is made in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

 

6.06                           Post-Petition Interest. (a)  Neither any Second
Priority Representative nor any Second Priority Debt Party shall oppose or seek
to challenge any claim by any Senior Representative or any Senior Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Senior Obligations
consisting of Post-Petition Interest to the extent of the value of any Senior
Secured Party’s Lien, without regard to the existence of the Lien of any Second
Priority Representative on behalf of any Second Priority Debt Party on the
Collateral.

 

(b)                                 Neither any Senior Representative nor any
other Senior Secured Party shall oppose or seek to challenge any claim by the
Second Lien Collateral Agent or any Second Priority Debt Party for allowance in
any Insolvency or Liquidation Proceeding of Second Lien Obligations consisting
of Post-Petition Interest to the extent of the value of the Lien of the Second
Priority Representatives on behalf of the Second Priority Debt Parties on the
Collateral (after taking into account the value of the Senior Obligations).

 

6.07                           No Waivers of Rights of Senior Secured Parties.
Nothing contained herein shall, except as expressly provided herein, prohibit or
in any way limit any Senior Representative or any other Senior Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Debt Party, including the seeking by any
Second Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.

 

6.08                           Application. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of Title 11 of the United

 

--------------------------------------------------------------------------------


 

States Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

6.09                           Other Matters.  To the extent that any Second
Priority Representative or any Second Priority Debt Party has or acquires rights
under Section 363 or Section 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of each Senior
Representative, provided that if requested by any Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representatives (acting unanimously), including any
rights to payments in respect of such rights.

 

6.10                           506(c) Claims.  Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not assert or enforce any claim under
Section 506(c) of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law senior to or on a parity with the Liens securing the
Senior Obligations for costs or expenses of preserving or disposing of any
Shared Collateral.

 

6.11                           Reorganization Securities.  If, in any Insolvency
or Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Second Priority Debt Obligations (including
without limitation any administrative or superpriority claim granted as adequate
protection), then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Second Priority Debt Obligations
are secured by Liens upon the same assets or property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

SECTION 7                                   Reliance; Etc.

 

7.01                           Reliance.  The consent by the Senior Secured
Parties to the execution and delivery of the Second Priority Debt Documents to
which the Senior Secured Par-ties have consented and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Senior Secured Parties to the Company or any Subsidiary shall be deemed to have
been given and made in reliance upon this Agreement. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that it and such Second Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and

 

--------------------------------------------------------------------------------


 

decision to enter into the Second Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decisions in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

 

7.02                           No Warranties or Liability.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

7.03                           Obligations Unconditional.  All rights,
interests, agreements and obligations of the Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties hereunder shall remain in full force and effect irrespective of:

 

(a)                                  any lack of validity or enforceability of
any Senior Debt Document or any Second Priority Debt Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Obligations or
Second Priority Debt Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of the Credit Agreement or any other Senior
Debt Document or of the terms of any Second Priority Debt Document;

 

--------------------------------------------------------------------------------


 

(c)                                  any exchange of any security interest in
any Shared Collateral or any other collateral or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the Senior Obligations or Second Priority Debt Obligations or any
guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Company or any other Grantor; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, (i) the Company or
any other Grantor in respect of the Senior Obligations or (ii) any Second
Priority Representative or Second Priority Debt Party in respect of this
Agreement.

 

SECTION 8                                   Miscellaneous

 

8.01                           Conflicts.  Subject to Section 8.18, in the event
of any conflict between the provisions of this Agreement and the provisions of
any Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of the Senior Secured Collateral Agent, the Senior
Representatives and the Senior Secured Parties (as amongst themselves) with
respect to any Senior Collateral shall be governed by the terms of the First
Lien Intercreditor Agreement and in the event of any conflict between the First
Lien Intercreditor Agreement and this Agreement, the provisions of the First
Lien Intercreditor Agreement shall control.

 

8.02                           Continuing Nature of this Agreement;
Severability. Subject to Section 6.04, this Agreement shall continue to be
effective until the Discharge of Senior Obligations shall have occurred. This is
a continuing agreement of Lien subordination, and the Senior Secured Parties may
continue, at any time and without notice to the Second Priority Representatives
or any Second Priority Debt Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Subsidiary constituting Senior Obligations in reliance hereon. The terms of this
Agreement shall survive and continue in full force and effect in any Insolvency
or Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

8.03                           Amendments; Waivers.

 

(a)                                  No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement

 

--------------------------------------------------------------------------------


 

or consent to any departure by any party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any party hereto in
any case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

(b)                                 This Agreement may be amended in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility); provided that any such
amendment, supplement or waiver which by the terms of this Agreement requires
the Company’s consent or which increases the obligations or reduces the rights
of the Company or any Grantor, shall require the consent of the Company. Any
such amendment, supplement or waiver shall be in writing and shall be binding
upon the Senior Se-cured Parties and the Second Priority Debt Parties and their
respective successors and assigns.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

 

8.04                           Information Concerning Financial Condition of the
Company and the Subsidiaries. The Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries and all endorsers or
guarantors of the Senior Obligations or the Second Priority Debt Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

8.05                           Subrogation.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of Senior
Obligations has occurred.

 

--------------------------------------------------------------------------------


 

8.06                           Application of Payments.  Except as otherwise
provided herein, all payments received by the Senior Secured Parties may be
applied, reversed and reap-plied, in whole or in part, to such part of the
Senior Obligations as the Senior Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the Senior Debt Documents. Except as
otherwise provided herein, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, assents to any such extension or postponement of the time of payment
of the Senior Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

8.07                           Additional Grantors.  The Company agrees that, if
any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Designated Second Priority Representative and the
Designated Senior Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

 

8.08                           Dealings with Grantors.  Upon any application or
demand by the Company or any Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), the Company or
such Grantor, as appropriate, shall furnish to such Representative a certificate
of an Authorized Officer ( an “Officer’s Certificate”) stating that all
conditions precedent, if any, provided for in this Agreement or such Collateral
Document, as the case may be, relating to the proposed action have been complied
with, except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

 

8.09                           Additional Debt Facilities.  To the extent, but
only to the extent, permitted by the provisions of the Senior Debt Documents and
the Second Priority Debt Documents, the Company may incur or issue and sell one
or more series or classes of Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority
Class Debt (such Representative and holders in respect of any Second Priority
Class Debt being referred to as the “Second Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a senior Lien on Shared Collateral, in each case under and
pursuant to the Senior Collateral

 

--------------------------------------------------------------------------------


 

Documents, if and subject to the condition that the Representative of any such
Senior Class Debt (each, a “Senior Class Debt Representative”; and the Senior
Class Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties; and
the Senior Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:

 

(a)                                  such Class Debt Representative shall have
executed and delivered a Joinder Agreement substantially in the form of Annex
III (if such Representative is a Second Priority Class Debt Representative) or
Annex IV (if such Representative is a Senior Class Debt Representative) (with
such changes as may be reasonably approved by the Designated Senior
Representative and such Class Debt Representative) pursuant to which it becomes
a Representative hereunder, and the Class Debt in respect of which such
Class Debt Representative is the Representative and the related Class Debt
Parties become subject hereto and bound hereby;

 

(b)                                 the Company shall have delivered to the
Designated Senior Representative an Officer’s Certificate stating that the
conditions set forth in this Section 8.09 are satisfied with respect to such
Class Debt and, if requested, true and complete copies of each of the Second
Priority Debt Documents or Senior Debt Documents, as applicable, relating to
such Class Debt, certified as being true and correct by an Authorized Officer of
the Company; and

 

(c)                                  the Second Priority Debt Documents or
Senior Debt Documents, as applicable, relating to such Class Debt shall provide
that each Class Debt Party with respect to such Class Debt will be subject to
and bound by the provisions of this Agreement in its capacity as a holder of
such Class Debt.

 

8.10                           Consent to Jurisdiction; Waivers.  Each
Representative, on behalf of itself and the Secured Parties of the Debt Facility
for which it is acting, irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Representative) at the address referred to in Section 8.11;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.10 any special, exemplary, punitive
or consequential damages.

 

8.10                           Notices.  All notices, requests, demands and
other communications provided for or permitted hereunder shall be in writing and
shall be sent:

 

(a)                                  if to the Company or any Grantor, to the
Company, at its address at: [ ], Attention of [ ], telecopy [ ];

 

(b)                                 if to the Initial Second Priority
Representative to it at: [ ], Attention of [ ], telecopy [ ];

 

(c)                                  if to the Administrative Agent, to it at:
[Credit Suisse AG, One Madison Avenue, New York, New York 10010, Attention of
[S], (Fax No.: [S]) (e-mail: [S]), with a copy];

 

(d)                                 if to any other Senior Representative a
party hereto on the date hereof, to it at: : [ ], Attention of [ ], telecopy [
];

 

(e)                                  if to any other Representative, to it at
the address specified by it in the Joinder Agreement delivered by it pursuant to
Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly ad-dressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

8.11                           Further Assurances. Each Senior Representative,
on behalf of itself and each Senior Secured Party under the Senior Debt Facility
for which it is acting, each Second Party Representative, on behalf of itself,
and each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties

 

--------------------------------------------------------------------------------


 

hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

8.12                           GOVERNING LAW; WAIVER OF JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CON-STRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW.

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UN-CONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PRO-CEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

8.13                           Binding on Successors and Assigns. This Agreement
shall be binding upon the Senior Representatives, the Senior Secured Parties,
the Second Priority Representatives, the Second Priority Debt Parties, the
Company, the other Grantors party hereto and their respective successors and
assigns.

 

8.14                           Section Titles.  The section titles contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Agreement.

 

8.15                           Counterparts. This Agreement may be executed in
one or more counterparts, including by means of facsimile or other electronic
method, each of which shall be an original and all of which shall together
constitute one and the same document. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

8.16                           Authorization.  By its signature, each Person
executing this Agreement on behalf of a party hereto represents and warrants to
the other parties hereto that it is duly authorized to execute this Agreement.
The Administrative Agent represents and warrants that this Agreement is binding
upon the Credit Agreement Secured Parties. The Initial Second Priority
Representative represents and warrants that this Agreement is binding upon the
Initial Second Priority Debt Parties.

 

8.17                           No Third Party Beneficiaries; Successors and
Assigns. The lien priorities set forth in this Agreement and the rights and
benefits hereunder in respect of such lien priorities shall inure solely to the
benefit of the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties, and their
respective permitted successors and assigns, and no other Person (including the
Grantors, or any trustee, receiver, debtor in possession or bankruptcy estate in
a bankruptcy or like proceeding) shall have or be entitled to assert such
rights.

 

8.18                           Effectiveness. This Agreement shall become
effective when executed and delivered by the parties hereto.

 

--------------------------------------------------------------------------------


 

8.19         Administrative Agent and Representative.  It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 12 of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [ ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [ ] of such indenture
applicable to the Trustee thereunder shall also apply to the Trustee hereunder.

 

8.20         Relative Rights.  Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Company or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document or any Second Priority Debt Document.

 

8.21         Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[

],

 

--------------------------------------------------------------------------------


 

 

as [             ] for the holders of [applicable Additional Senior Debt
Facility]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[

],

 

as Initial Additional Authorized Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTORS LISTED ON ANNEX I HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I

TO FORM OF SECOND-LIEN INTERCREDITOR AGREEMENT

 

Grantors

 

[  ]

 

--------------------------------------------------------------------------------


 

ANNEX II

TO FORM OF SECOND-LIEN INTERCREDITOR AGREEMENT

 

SUPPLEMENT NO. [ ] dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [       ], 20[ ] (the “Second Lien Intercreditor Agreement”), among
ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the “Company”),
ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware Corporation (“Holdings”),
certain subsidiaries and affiliates of the Company (each a “Grantor”), Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent under the Credit
Agreement, [          ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            The Grantors have entered into the Second Lien Intercreditor
Agreement. Pursuant to the Credit Agreement, certain Additional Senior Debt
Documents and certain Second Priority Debt Documents, certain newly acquired or
organized Subsidiaries of the Company are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

 

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Inter-creditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single con-tract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature
page to this Supplement by facsimile transmission or other

 

--------------------------------------------------------------------------------


 

electronic method shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second Lien Intercreditor Agreement.

 

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged by:

 

 

 

[            ], as Designated Senior Representative

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[           ], as Designated Second Priority Representative

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX III

TO FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [ ], 20[ ] to the SECOND
LIEN INTERCREDITOR AGREEMENT dated as of [              ], 20[ ] (the “Second
Lien Intercreditor Agreement”), among ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Company”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
a Delaware Corporation (“Holdings”), certain subsidiaries and affiliates of the
Company (each a “Grantor”), Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent under the Credit Agreement, [       ], as Initial Second
Priority Representative, and the additional Representatives from time to time a
party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Company to incur Second
Priority Debt and to secure such Second Priority Class Debt with the Second
Priority Lien and to have such Second Priority Class Debt guaranteed by the
Grantors on a subordinated basis, in each case under and pursuant to the Second
Priority Collateral Documents, the Second Priority Class Representative in
respect of such Second Priority Class Debt is required to become a
Representative under, and such Second Priority Class Debt and the Second
Priority Class Debt Parties in respect thereof are required to become subject to
and bound by, the Second Lien Intercreditor Agreement. Section 8.09 of the
Second Lien Intercreditor Agreement provides that such Second Priority
Class Debt Representative may become a Representative under, and such Second
Priority Class Debt and such Second Priority Class Debt Parties may become
subject to and bound by, the Second Lien Intercreditor Agreement, pursuant to
the execution and delivery by the Second Priority Class Debt Representative of
an instrument in the form of this Representative Supplement and the satisfaction
of the other conditions set forth in Section 8.09 of the Second Lien
Intercreditor Agreement. The undersigned Second Priority Class Debt
Representative (the “New  Representative”) is executing this Supplement in
accordance with the requirements of the Senior Debt Documents and the Second
Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.

 

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.

 

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [            ] for the holders of [                 ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

Attention of:

 

Telecopy:

 

 

 

[                                                                                                 ],

 

as Designated Senior Representative

 

 

 

 

 

By:

 

 

Name: Title:

 

 

 

 

Acknowledged by:

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

THE GRANTORS

LISTED ON SCHEDULE I HERETO

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE

REPRESENTATIVE SUPPLEMENT TO THE

SECOND LIEN INTERCREDITOR AGREEMENT

 

Grantors

 

[                   ]

 

--------------------------------------------------------------------------------


 

ANNEX IV

REPRESENTATIVE SUPPLEMENT TO THE

SECOND LIEN INTERCREDITOR AGREEMENT

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [ ], 20[ ] to the SECOND
LIEN INTERCREDITOR AGREEMENT dated as of [              ], 20[ ] (the “Second
Lien Intercreditor Agreement”), among ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Company”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
a Delaware Corporation (“Holdings”), certain subsidiaries and affiliates of the
Company (each a “Grantor”), Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent under the Credit Agreement, [       ], as Initial Second
Priority Representative, and the additional Representatives from time to time a
party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Company to incur Senior
Class Debt after the date of the Second Lien Intercreditor Agreement and to
secure such Senior Class Debt with the Senior Lien and to have such Senior
Class Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Senior Collateral Documents, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement. Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor

 

--------------------------------------------------------------------------------


 

Agreement shall be deemed to include the New Representative. The Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Inter-creditor Agreement as
Senior Secured Parties.

 

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Inter-creditor Agreement shall remain in full force and effect.

 

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

 

 

 

 

as [              ] for the holders of [                       ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices:

 

 

 

 

Attention of:

 

 

 

 

Telecopy:

 

 

 

[                         ],

 

as Designated Senior Representative

 

 

 

 

 

By:

 

 

Name: Title:

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE GRANTORS

 

LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Grantors

 

 [        ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

TO THE SECURITY AGREEMENT

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of February 10, 2011, among ROCKWOOD
SPECIALTIES INTERNATIONAL, INC., a Delaware corporation (“Holdings”), ROCKWOOD
SPECIALTIES GROUP, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on Annex A hereto (each such undersigned
Subsidiary being a “Subsidiary Grantor” and collectively the “Subsidiary
Grantors”; the Subsidiary Grantors, Holdings and the Borrower are referred to
collectively as the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and as collateral agent (in such capacity, the
“Administrative Agent”) for the lenders (“Lenders”) from time to time party to
the Credit Agreement dated as of February 10, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Holdings, the Lenders, the Administrative Agent, KKR Capital
Markets LLC, as syndication agent (in such capacity, the “Syndication Agent”)
for the Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC, as co-documentation agents (in such
capacities, the “Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower or any of their Restricted
Subsidiaries;

 

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, Holdings and each Subsidiary Grantor party thereto has unconditionally
and irrevocably guaranteed, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Secured Parties the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations;

 

WHEREAS, each Subsidiary Grantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

 

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the

 

--------------------------------------------------------------------------------


 

Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries, the Grantors hereby agree with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 

1.  Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and all terms defined in the Uniform Commercial Code from time to time
in effect in the State of New York (the “NY UCC”) and not defined herein shall
have the meanings specified therein; the term “Instrument” shall have the
meaning specified in Article 9 of the NY UCC.

 

(c)           The following terms shall have the following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
recitals hereto.

 

“Closing Time” shall mean 12:00 p.m. EST on the Closing Date.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Section 5.1.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor (including all Copyrights) or that any Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of any Grantor under any
such agreement, including those listed on Schedule 1.

 

“copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, or
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

 

“Copyrights” means all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule 2.

 

2

--------------------------------------------------------------------------------


 

“Equipment” shall mean any “equipment,” as such term is defined in the NY UCC,
now or hereafter owned by any Grantor and, in any event, shall include all
machinery, equipment, furnishings, movable trade fixtures and vehicles now or
hereafter owned by any Grantor and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding Equipment to the extent it is subject to a
Permitted Lien and the terms of the Indebtedness securing such Permitted Lien
prohibit assignment of, or granting of a security interest in, such Grantor’s
rights and interests therein, provided, that immediately upon the repayment of
all Indebtedness secured by such Permitted Lien, such Grantor shall be deemed to
have granted a Security Interest in all the rights and interests with respect to
such Equipment.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102 of the NY UCC and, in any event, including with respect
to any Grantor, all contracts, agreements, instruments and indentures in any
form, and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach thereof or default
thereunder and (d) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options thereunder, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, in each case
to the extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto, would not give any other party to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the other parties thereto (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided, that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Security Agreement in any Account or any money or other amounts due or to
become due under any such contract, agreement, instrument or indenture.

 

“Guarantors” shall mean each Grantor other than the Borrower.

 

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

 

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise now owned or hereafter acquired,
including (a) all information used or useful arising from the business including
all goodwill, trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas and all other proprietary information, and (b) the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any such rights, priorities and privileges relating to
intellectual property is not

 

3

--------------------------------------------------------------------------------


 

prohibited by any contract, agreement or other instrument governing such rights,
priorities and privileges without the consent of any other party thereto, would
not give any other party to any such contract, agreement or other instrument the
right to terminate its obligations thereunder or is permitted with consent if
all necessary consents to such grant of a Security Interest have been obtained
from the relevant parties (it being understood that the foregoing shall not be
deemed to obligate such Grantor to obtain such consents).

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now or hereafter acquired by any
Grantor, in each case to the extent the grant by a Grantor of a Security
Interest therein pursuant to this Security Agreement in its right, title and
interest in any such Investment Property is not prohibited by any contract,
agreement, instrument or indenture governing such Investment Property without
the consent of any other party thereto, would not give any other party to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder or is permitted with consent if all necessary consents to
such grant of a Security Interest have been obtained from the other parties
thereto (it being understood that the foregoing shall not be deemed to obligate
such Grantor to obtain such consents).

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

 

“NY UCC” has the meaning assigned to such term in Section 1(a).

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in the Credit Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (y) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under the Credit Agreement and the other
Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents, (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each Credit Party under or pursuant to this Security Agreement or
the other Credit Documents, (iv) the due and punctual payment and performance of
all obligations of each Borrower or Restricted Subsidiary under each Hedge
Agreement that (x) is in effect on the Closing Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Closing Date or (y) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement is entered into and
(v) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent or its Affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including those listed on
Schedule 3.

 

“patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country or group of countries, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Patents” means all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule 4.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Section 9-102 of
the NY UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Administrative Agent, (b) any claim of any Grantor against any third party for
(and the right to sue and recover for and the rights to damages or profits due
or accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Swingline Lender, (iv) the Administrative Agent, (v) the Syndication
Agent, (vi) the Co-Documentation Agents, (vii) each counterparty to a Hedge
Agreement the obligations under which constitute Obligations, (viii) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under any Credit Document and (ix) any successors, indorsees, transferees and
assigns of each of the foregoing.

 

5

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor (including any Trademark) or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to use any trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including those listed on Schedule 5.

 

“trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and applications to register any of the foregoing in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or group of countries or any political
subdivision thereof, and all extensions or renewals thereof, (ii) all goodwill
associated therewith or symbolized thereby and (iii) all other assets, rights
and interests that uniquely reflect or embody such goodwill.

 

“Trademarks” means all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule 6 hereto.

 

(d)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement, and Section and Schedule references are to this Security
Agreement unless otherwise specified.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.

 

(e)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)            Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

(g)           References to “Lenders” in this Security Agreement shall be deemed
to include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with the Borrower.

 

2.  Grant of Security Interest.

 

(a)           Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest, which security interest shall attach
immediately upon the Closing Time (the “Security Interest”), in all

 

6

--------------------------------------------------------------------------------


 

of the following property now owned or hereafter acquired by such Grantor or in
which such Grantor now has or at any time in future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Documents;

 

(iv)          all Equipment;

 

(v)           all General Intangibles;

 

(vi)          all Instruments;

 

(vii)         all Intellectual Property;

 

(viii)        all Inventory;

 

(ix)           all cash and cash accounts, including, without limitation, all
Deposit Accounts;

 

(x)            all Investment Property;

 

(xi)           all Letter of Credit Rights;

 

(xii)          all books and records pertaining to the Collateral; and

 

(xiii)         to the extent not otherwise included, all Proceeds and products
of, and Supporting Obligations with respect to any and all of the foregoing.

 

(b)           Each Grantor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor.  Such financing statements may describe the
Collateral as “all assets” or “all property” or such other description as the
Administrative Agent determines in its sole discretion.  Each Grantor agrees to
provide such information to the Administrative Agent promptly upon request.

 

(c)           Each Grantor also ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

(d)           The Administrative Agent is further authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office or any similar office in any other country) such documents
as may be necessary or advisable for the

 

7

--------------------------------------------------------------------------------


 

purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Administrative Agent
as secured party; provided, that the Collateral shall not include any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

 

(e)           The Security Interests are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.

 

3.  Representations And Warranties.

 

Each Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

 

3.1  Title; No Other Liens.  Except for the Security Interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Security Agreement, the Liens permitted by the Credit Agreement and any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Security Agreement or are permitted by
the Credit Agreement.

 

3.2           Perfected First Priority Liens.  (a) Subject to the limitations
set forth in clause (b) of this Section 3.2, the Security Interests granted
pursuant to this Security Agreement (i) will constitute valid perfected Security
Interests in the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the
Obligations, upon (A) completion of all filings, registrations, recordings and
other actions specified in the Perfection Certificate (as such information is
updated pursuant to Section 9.1(d) of the Credit Agreement) to the extent that a
Security Interest may be perfected by the filing of any UCC financing statement,
(B) in the case of Equipment that is covered by a certificate of title, the
filing with the registrar of motor vehicles or other appropriate authority in
the applicable jurisdiction (as specified in the Perfection Certificate (as such
information is updated pursuant to Section 9.1(d) of the Credit Agreement)) of
an application requesting the notation of the Security Interest created
hereunder on such certificate of title and (C) completion of the timely filing,
registration and recording of fully executed intellectual property security
agreements in substantially the form of Exhibits 1, 2 and 3 hereto, in
appropriate form for recordation with the United Stated Patent and Trademark
Office or United States Copyright Office, as applicable, and containing a
description of all U.S. Intellectual Property applications and registrations
included in the Collateral, to the extent that a security interest may be
perfected by such filings,

 

8

--------------------------------------------------------------------------------


 

registrations and recordings, and (ii) are prior to all other Liens on the
Collateral other than Liens permitted pursuant to Section 10.2 of the Credit
Agreement.

 

(b)           Notwithstanding anything to the contrary herein, no Grantor shall
be required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Codes of
the relevant State(s), (ii) filings with the registrars of motor vehicles or
other appropriate authorities in the relevant jurisdictions, (iii) filings with
the United States Patent and Trademark Office and the United States Copyright
Office with respect to Intellectual Property or (iv) when applicable, possession
by the Administrative Agent in the United States.  No Grantor shall be required
to complete any filings or other action with respect to the perfection of
Security Interests in any jurisdiction outside the United States.

 

(c)           It is understood and agreed that the Security Interests in cash,
cash accounts and Permitted Investments created hereunder shall not prevent the
Grantors from using such assets in the ordinary course of their respective
businesses.

 

3.3           Waivers and Consents.  Each of the waivers and consents set forth
in this Security Agreement is made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of its
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor or any other obligor otherwise may have against the
Borrower, the Administrative Agent, any other Secured Party or any other Person
or against any collateral.

 

4.  Covenants.

 

Each Grantor hereby covenants and agrees with the Administrative Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations under the Credit Documents are paid in full, the Commitments are
terminated and no Letter of Credit remains outstanding:

 

4.1  Maintenance of Perfected Security Interest; Further Documentation.  (a) 
Such Grantor shall maintain the Security Interest created by this Security
Agreement as a perfected Security Interest having at least the priority
described in Section 3.2 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(b).

 

(b)           Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request.  In
addition, within 30 days after the end of each calendar quarter, such Grantor
will deliver to the Administrative Agent (i) copies of all such certificates of
title issued during such calendar quarter with the notation thereon of the
Administrative Agent’s Security Interest created hereunder in the items of
Equipment covered hereby and (ii) a written supplement hereto substantially in
the form of Annex 2 hereto with respect to any additional copyrights, Copyright
Licenses, patents, Patent Licenses, trademarks and Trademark Licenses acquired
by such Grantor after the date hereof, all in reasonable detail.

 

9

--------------------------------------------------------------------------------


 

(c)           Subject to clause (d) below and Section 3.2(b), each Grantor
agrees that at any time and from time to time, at the expense of such Grantor,
it will execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent or the Required Lenders may reasonably request, in
order (x) to grant, preserve, protect and perfect the validity and priority of
the Security Interests created or intended to be created hereby or (y) to enable
the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral, including the filing of any financing
or continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Security Interests created hereby, all at the
expense of such Grantor.

 

(d)           Notwithstanding anything in this Section 4.1 to the contrary,
(i) with respect to any assets acquired by such Grantor after the date hereof
that are required by the Credit Agreement to be subject to the Lien created
hereby or (ii) with respect to any Person that, subsequent to the date hereof,
becomes a Subsidiary of the Borrower that is required by the Credit Agreement to
become a party hereto, the relevant Grantor after the acquisition or creation
thereof shall promptly take all actions required by the Credit Agreement or this
Section 4.1.

 

4.2  Changes in Locations, Name, etc.  Each Grantor will furnish to the
Administrative Agent prompt written notice of (and will use commercially
reasonable efforts to provide such written notice at least ten days prior to )
any proposed change (i) in its legal name, (ii) in its jurisdiction of
incorporation or organization, (iii) in the location of its chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it (including the establishment of
any such new office), (iv) in its identity or type of organization or corporate
structure or (v) in its Federal Taxpayer Identification Number or organizational
identification number.  Each Grantor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral having at least the priority described in Section 3.2.  Each
Grantor also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

4.3  Notices.  Each Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Administrative Agent to exercise any of its
remedies hereunder.

 

4.4  Special Covenants with Respect to Equipment.  (a)  Each Grantor shall,
promptly after the acquisition by such Grantor of any item of Equipment that is
covered by a certificate of title under a statute of any jurisdiction under the
law of which indication of a Security Interest on such certificate is required
as a condition of perfection thereof, execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
Security Interest created hereunder on such certificate of title.

 

10

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuation of any Event of
Default, all insurance payments in respect of such Equipment shall be paid to
and applied by Administrative Agent as specified in Section 5.5 hereof.

 

(c)           At the Administrative Agent’s request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent the certificates of title covering each item
of Equipment the perfection of which is governed by the notation on the
certificate of title of the Administrative Agent’s Security Interest created
hereunder.

 

5.  Remedial Provisions.

 

5.1  Certain Matters Relating to Accounts.  (a) At any time after the occurrence
and during the continuance of an Event of Default, the Administrative Agent
shall have the right to make test verifications of the Accounts in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications.  The Administrative
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

 

(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Administrative Agent
if required, in a Collateral Account maintained under the sole dominion and
control of and on terms and conditions reasonably satisfactory to the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. 
Each such deposit of Proceeds of Accounts shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c)           At the Administrative Agent’s request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Accounts, including all original orders, invoices and shipping receipts.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, a Grantor shall not grant any extension of the time of payment of any
of the Accounts, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof, or allow any credit or discount whatsoever thereon if the
Administrative Agent shall have instructed the Grantors not to grant or make any
such extension, credit, discount, compromise, or settlement under any
circumstances during the continuance of such Event of Default.

 

11

--------------------------------------------------------------------------------


 

5.2  Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default, after
giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts, any Chattel Paper and any Payment
Intangibles (collectively, the “Receivables”)  to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.  The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

 

(b)           Upon the written request of the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify obligors on the Receivables that the Receivables have been
assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Administrative Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any Receivables (or any agreement giving rise thereto) by reason
of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating thereto, nor
shall the Administrative Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivables (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

5.3  Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 5.1 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing and the Administrative Agent so requires by notice in
writing to the relevant Grantor (it being understood that the exercise of
remedies by the Secured Parties in connection with an Event of Default under
Section 11.5 of the Credit Agreement shall be deemed to constitute a request by
the Administrative Agent for the purposes of this sentence and in such
circumstances, no such written notice shall be required), all Proceeds received
by any Grantor consisting of cash, checks and other near-cash items shall be
held by such Grantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control and on terms and
conditions reasonably satisfactory to the Administrative Agent.  All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.5.

 

12

--------------------------------------------------------------------------------


 

5.4  Application of Proceeds.  The Administrative Agent shall apply the proceeds
of any collection or sale of the Collateral as well as any Collateral consisting
of cash, at any time after receipt as follows:

 

(i)            first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Security Agreement, the other
Credit Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Grantor and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

 

(ii)           second, to the Secured Parties, an amount equal to all
Obligations owing to them on the date of any distribution, and, if such moneys
shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amounts thereof; and

 

(iii)          third, any surplus then remaining shall be paid to the Grantors
or their successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

5.5  Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the NY UCC or any other applicable law or in equity and also may without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral.  The Administrative Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Administrative Agent or any
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by

 

13

--------------------------------------------------------------------------------


 

law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, and the Administrative Agent or such Secured Party may
subject to (x) the satisfaction in full in cash of all payments due pursuant to
Section 5.4(i), and (y) the ratable satisfaction of the Obligations in
accordance with Section 5.4(ii), pay the purchase price by crediting the amount
thereof against the Obligations.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  The Administrative
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  To the extent permitted by law, each
Grantor hereby waives any claim against the Administrative Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.5 in accordance with the
provisions of Section 5.4.

 

5.6  Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

 

5.7  Amendments, etc. with Respect to the Obligations; Waiver of Rights.  Each
Grantor shall remain obligated hereunder notwithstanding, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) that any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
such party and any of the Obligations continued, (b) that the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, (c) that the Credit Agreement, the other
Credit Documents, the Letters of Credit and any other documents executed and
delivered in connection therewith and the Hedge Agreements and any other
documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any Hedge
Agreement or documents entered into with the Administrative Agent or any of its
Affiliates in connection with treasury, depositary or cash management services
or in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) that any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as

 

14

--------------------------------------------------------------------------------


 

security for the Obligations or for this Security Agreement or any property
subject thereto.  When making any demand hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any Grantor or grantor,
and any failure by the Administrative Agent or any other Secured Party to make
any such demand or to collect any payments from the Borrower or any Grantor or
grantor or any release of the Borrower or any Grantor or grantor shall not
relieve any Grantor in respect of which a demand or collection is not made or
any Grantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or any other Secured Party
against any Grantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

6.             The Administrative Agent.

 

6.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby appoints, which appointment is irrevocable and coupled with
an interest, effective upon and during the occurrence of an Event of Default,
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Security Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Administrative Agent
the power and right, on behalf of such Grantor, either in the Administrative
Agent’s name or in the name of such Grantor or otherwise, without assent by such
Grantor, to do any or all of the following, in each case after and during the
occurrence of an Event of Default and after written notice by the Administrative
Agent of its intent to do so:

 

(i)            take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account or with respect to any other Collateral
whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

(iv)          execute, in connection with any sale provided for in Section 5.5,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

 

15

--------------------------------------------------------------------------------


 

(v)           obtain and adjust insurance required to be maintained by such
Grantor or paid to the Administrative Agent pursuant to Section 4.4;

 

(vi)          direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct;

 

(vii)         ask or demand for, collect and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

 

(viii)        sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

(ix)           commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;

 

(x)            defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral (with such Grantor’s consent to the
extent such action or its resolution could materially affect such Grantor or any
of its Affiliates in any manner other than with respect to its continuing rights
in such Collateral);

 

(xi)           settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate (with such Grantor’s consent to the
extent such action or its resolution could materially affect such Grantor or any
of its Affiliates in any manner other than with respect to its continuing rights
in such Collateral);

 

(xii)          assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and

 

(xiii)         generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Secured Parties’ Security
Interests therein and to effect the intent of this Security Agreement, all as
fully and effectively as such Grantor might do.

 

16

--------------------------------------------------------------------------------


 

Anything in this Section 6.l(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Security Agreement are coupled with an interest
and are irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

 

6.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the NY UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar property for its own account.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property.  Neither the Administrative Agent, any Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the Secured Parties hereunder
are solely to protect the Administrative Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

6.3           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Security
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Security Agreement shall, as between the
Administrative Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority

 

17

--------------------------------------------------------------------------------


 

so to act or refrain from acting, and no Grantor shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.

 

6.4           Security Interest Absolute.  All rights of the Administrative
Agent hereunder, the security interest and all obligations of the Grantors
hereunder shall be absolute and unconditional.

 

6.5           Continuing Security Interest; Assignments Under the Credit
Agreement; Release.  (a) This Security Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each Grantor and the successors and assigns thereof and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all Obligations
under the Credit Documents and the obligations of each Grantor under this
Security Agreement shall have been satisfied by payment in full, the Commitments
shall be terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of the Credit Agreement
and any Hedge Agreement the Credit Parties may be free from any Obligations. 
This Security Agreement and the security interest granted hereby shall terminate
on the first date on which all the Obligations under the Credit Documents shall
have been satisfied by payment in full, the Commitments shall be terminated and
no Letters of Credit shall be outstanding.

 

(b)           A Subsidiary Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Grantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Grantor ceases to be a Domestic Subsidiary of the Borrower.

 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 13.1 of the Credit Agreement, the Security
Interest in such Collateral shall be automatically released and such Collateral
sold free and clear of the Lien and Security Interests created hereby.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 6.5 shall be without recourse to
or warranty by the Administrative Agent.

 

6.6           Reinstatement.  This Security Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Credit Party, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Credit Party or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

18

--------------------------------------------------------------------------------


 

7.  Administrative Agent As Agent.

 

(a)           Credit Suisse AG, Cayman Islands Branch, has been appointed to act
as Administrative Agent hereunder by the Lenders and, by their acceptance of the
benefits hereof, the other Secured Parties.  The Administrative Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement and the Credit Agreement, provided
that the Administrative Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
(i) Required Lenders or (ii) after the termination of this Security Agreement. 
In furtherance of the foregoing provisions of this Section 7(a), each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the ratable
benefit of the Lenders and Secured Parties in accordance with the terms of this
Section 7(a).  For the avoidance of doubt, each Secured Party has irrevocably
authorized and directed the Administrative Agent as the agent for such Secured
Party to execute and deliver intercreditor agreements, substantially in the form
attached as Exhibit E-1 and E-2 to the Credit Agreement (with such changes
thereto as agreed by the Administrative Agent in its sole discretion), in
connection with any Indebtedness incurred under Sections 10.1(a), 10.1(f),
10.1(k), 10.1(n), 10.1(o), 10.1(p) or 10.1(r)  of the Credit Agreement on their
behalf.

 

(b)           The Administrative Agent shall at all times be the same Person
that is the Administrative Agent under the Credit Agreement. Written notice of
resignation by the Administrative Agent pursuant to Section 12.9 of the Credit
Agreement shall also constitute notice of resignation as Administrative Agent
under this Security Agreement; removal of the Administrative Agent shall also
constitute removal as Administrative Agent under this Security Agreement; and
appointment of a successor Administrative Agent pursuant to Section 12.9 of the
Credit Agreement shall also constitute appointment of a successor Administrative
Agent under this Security Agreement.  Upon the acceptance of any appointment as
Administrative Agent under Section 12.9 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent under this Security Agreement,
and the retiring or removed Administrative Agent under this Security Agreement
shall promptly (i) transfer to such successor Administrative Agent all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Security Agreement, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent of the Security Interests created hereunder,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations under this Security Agreement.  After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Security Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Security Agreement while it was Administrative Agent hereunder.

 

(c)           The Administrative Agent shall not be deemed to have any duty
whatsoever with respect to any Secured Party that is a counterparty to a Hedge
Agreement the obligations under which constitute Obligations, until it shall
have received written notice in form

 

19

--------------------------------------------------------------------------------


 

and substance satisfactory to the Administrative Agent from a Grantor or any
such Secured Party as to the existence and terms of the applicable Hedge
Agreement.

 

8.  Miscellaneous.

 

8.1  Amendments in Writing.  None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Administrative Agent
in accordance with Section 13.1 of the Credit Agreement.

 

8.2  Notices.  All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

8.3  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any other Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Administrative Agent or such
other Secured Party would otherwise have on any future occasion.  The rights,
remedies, powers and privileges herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

8.4  Enforcement Expenses; Indemnification.  (a) Each Grantor agrees to pay any
and all expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Grantor under this Security Agreement.

 

(b)           Each Grantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Security Agreement.

 

(c)           Each Grantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Security Agreement
to the extent either of the Borrower would be required to do so pursuant to
Section 12.7 of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

 

8.5  Successors and Assigns.  The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Administrative Agent except
pursuant to a transaction permitted by the Credit Agreement.

 

8.6  Counterparts.  This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Borrower.

 

8.7  Severability.  Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8.8  Section Headings.  The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.9  Integration.  This Security Agreement represents the agreement of each of
the Grantors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

8.10  GOVERNING LAW.  THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.11  Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Security Agreement and the other Credit Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

21

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right of the
Administrative Agent or any other Secured Party to effect service of process in
any other manner permitted by law or shall limit the right of the Administrative
Agent or any Secured Party to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.11 any special, exemplary, punitive or consequential damages.

 

8.12  Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Security Agreement and the other Credit Documents to which it
is a party;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders and any other Secured Party or among the Grantors and the
Lenders and any other Secured Party.

 

8.13  Additional Grantors.  Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Annex 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

8.14  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the day and year first above written.

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CERAMTEC NORTH AMERICA CORPORATION,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CHEMETALL CORPORATION,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CHEMETALL FOOTE CORP.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CHEMETALL US, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CHEMICAL SPECIALTIES, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ETEC-DURAWEAR, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ETEC TECHNICAL CERAMICS CORP.,

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EXCALIBUR REALTY COMPANY,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

FOOTE CHILE HOLDING COMPANY,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

POOL SPA HOLDINGS, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ROCKWOOD PIGMENTS NA, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ROCKWOOD SPECIALTIES INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHERN COLOR N.A., INC.,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG,

 

 

CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A TO THE

SECURITY AGREEMENT

 

SUBSIDIARY GRANTORS

 

·  Subsidiary Grantors

 

CeramTec North America Corporation

Chemetall Corporation

Chemetall Foote Corp.

Chemetall US, Inc.

Chemical Specialties, Inc.
ETEC-Durawear, Inc.
ETEC Technical Ceramics Corp.

Excalibur Realty Company.

Foote Chile Holding Company

Pool Spa Holdings, Inc.

Rockwood Pigments NA, Inc.
Rockwood Specialties Group,Inc.
Rockwood Specialties Inc..
Southern Clay Products, Inc.
Southern Color N.A., Inc.

 

·  Notice Address for All Grantors

 

[100 Overlook Center

Princeton, NJ 08540]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO THE

SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO THE

SECURITY AGREEMENT

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO THE

SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO THE

SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO THE

SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO THE

SECURITY AGREEMENT

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered
Owner/Grantor

 

Trademark

 

Registration
No.

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE

SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of February 10, 2011, among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware
corporation (the “Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
Schedule 1 thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings
and the Borrower are referred to collectively herein as the “Grantors”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
from time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders, the Administrative
Agent, KKR Capital Markets LLC, as syndication agent and Deutsche Bank
Securities, Inc., Morgan Stanley Senior Funding, Inc. and UBS Securities LLC, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) for
the Lenders, and (b) the Guarantee dated as of February 10, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Borrower, Holdings, the Subsidiary Guarantors party thereto and the
Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.  The Grantors have entered into the Security Agreement in order to induce
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries.

 

D.  Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement.  Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the

 

--------------------------------------------------------------------------------


 

requirements of the Security Agreement to become a Subsidiary Grantor under the
Security Agreement in order to induce the Lenders and the Letter of Credit
Issuer to make additional Extensions of Credit and as consideration for
Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and the New Grantors agree as follows:

 

SECTION 1.  In accordance with Section 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Obligations, does hereby bargain, sell, convey, assign, set over,
mortgage, pledge, hypothecate and transfer to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a Security Interest in all of the Collateral of such New
Grantor.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include each New Grantor.  The Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  Each New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each New Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such New Grantor and the Administrative Agent.

 

SECTION 4.  Each New Grantor hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Grantor, (b) set forth on Schedule I attached
hereto is (i) the legal name of such New Grantor, (ii) the jurisdiction of
incorporation or organization of such New Grantor, (iii) the true and correct
location of the chief executive office and principal place of business and any
office in which it maintains books or records relating to Collateral owned by
it, (iv) the identity or type of organization or corporate structure of such New
Grantor and (v) the Federal Taxpayer Identification Number and organizational
number of such New Grantor and (c) as of the date hereof (i) Schedule II hereto
sets forth all of each New Grantor’s Copyright

 

2

--------------------------------------------------------------------------------


 

Licenses, (ii) Schedule III hereto sets forth, in proper form for filing with
the United States Copyright Office, all of each New Grantor’s Copyrights and
Copyright Applications, (iii) Schedule IV hereto sets forth all of each New
Grantor’s Patent Licenses, (iv) Schedule V hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Patents and Patent Applications, (v) Schedule VI hereto sets forth all
of each New Grantor’s Trademark Licenses, (vi) Schedule VII hereto sets forth,
in proper form for filing with the United States Patent and Trademark Office,
all of each New Grantor’s Trademarks and Trademark Applications.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION 9.  Each New Grantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW GRANTOR],

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CREDIT SUISSE AG,

 

 

CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO.      TO THE

SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

 

NEW GRANTOR INFORMATION

 

Legal Name

 

Jurisdiction of
Incorporation or
Organization

 

Location of Chief
Executive Office
and Principal
Place of Business

 

Type of
Organization or
Corporate
Structure

 

Federal Taxpayer
Identification
Number and
Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE III

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE V

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered
Owner/Grantor

 

Trademark

 

Registration
No.

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO THE

SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of February 10, 2011, among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware
corporation (the “Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
Schedule 1 thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings
and the Borrower are referred to collectively herein as the “Grantors”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
from time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders, the Administrative
Agent, KKR Capital Markets LLC, as syndication agent AND Deutsche Bank
Securities Inc., Morgan Stanley Senior Funding, Inc. and UBS Securities LLC, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) for
the Lenders, and (b) the Guarantee dated as of February 10, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Borrower, Holdings, the Subsidiary Guarantors party thereto and the
Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.  The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower.  Pursuant to Section 4.1(b) of the Security Agreement, within 30
days after the end of each calendar quarter, each Grantor has agreed to deliver
to the Administrative Agent a written supplement substantially in the form of
Annex 2 thereto with respect to any additional Copyrights and Copyright
Applications, Copyright Licenses, Patents and Patent Applications, Patent
Licenses, Trademarks and Trademark Applications, and Trademark Licenses acquired
by such Grantor after the date of the Credit Agreement.  The Grantors have
identified the additional Copyrights and Copyright Applications, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Applications, and
Trademark Licenses acquired by such Grantors after the date of the Credit
Agreement set forth on Schedule I, II, III, IV, V and VI hereto.  The
undersigned Grantors are executing this Supplement in order to facilitate
supplemental filings to be made by the

 

--------------------------------------------------------------------------------


 

Administrative Agent with the United States Copyright Office and the United
States Patent and Trademark Office.

 

Accordingly, the Administrative Agent and the Grantors agree as follows:

 

SECTION 1.  (a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule I hereto, (b) Schedule 2 of
the Security Agreement is hereby supplemented, as applicable, by the information
set forth in Schedule II hereto, (c) Schedule 3 of the Security Agreement is
hereby supplemented, as applicable, by the information set forth in Schedule III
hereto, (d) Schedule 4 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule IV hereto, (e) Schedule 5
of the Security Agreement is hereby supplemented, as applicable, by the
information set forth in Schedule V hereto, and (f) Schedule 6 of the Security
Agreement is hereby supplemented, as applicable, by the information set forth in
Schedule VI hereto.

 

SECTION 3.  Each Grantor hereby represents and warrants that the information set
forth on Schedules I, II, III, IV, V and VI hereto is true and correct.

 

SECTION 2.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Grantor and the Administrative Agent.

 

SECTION 4.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and

 

2

--------------------------------------------------------------------------------


 

notices hereunder to each Grantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

 

SECTION 8.  Each Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[GRANTOR],

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered
Owner/Grantor

 

Trademark

 

Registration
No.

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

TO THE SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of February 10,
2011 (the “Security Agreement”) between each of the Grantors and the other
grantors party thereto and the Administrative Agent pursuant to which the
Grantors granted a security interest to the Administrative Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.        Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral

 

SECTION 2.1      Grant of Security.  Each Grantor hereby bargains, sells,
conveys, assigns, sets over, mortgages, pledges, hypothecates and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, a security interest in all of
the following property now owned or hereafter acquired by such Grantor or in
which such Grantor now has or at any time in future may acquire any right, title
or interest (collectively, the “Trademark Collateral”):

 

(i) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and applications to
register any of the foregoing in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including all such registrations and

 

--------------------------------------------------------------------------------


 

applications listed on Schedule A hereto, (ii) all goodwill associated therewith
or symbolized thereby and (iii) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

 

SECTION 2.2      Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.        Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office. The security interest granted pursuant to this Agreement
is granted in conjunction with the security interest granted to the
Administrative Agent for the Secured Parties pursuant to the Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[Note: the governing law provision here should conform to the Security
Agreement.]

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STATE OF

)

 

 

 

)

ss.

 

COUNTY OF

)

 

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

TO THE SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of
February February 10, 2011 (the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION. 1.       Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.        Grant of Security Interest

 

Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, a security interest in all of the following
property now owned or hereafter acquired by such Grantor or in which such
Grantor now has or at any time in future may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including the patents and patent applications listed on Schedule A
hereto, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

--------------------------------------------------------------------------------


 

SECTION 3.        Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office.  The security interest granted pursuant to this Agreement
is granted in conjunction with the security interest granted to the
Administrative Agent for the Secured Parties pursuant to the Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STATE OF

)

 

 

 

)

ss.

 

COUNTY OF

)

 

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

TO THE SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of
February February 10, 2011 (the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.         Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest

 

Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, a security interest in all of the following
property now owned or hereafter acquired by such Grantor or in which such
Grantor now has or at any time in future may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including the
registrations and applications listed on Schedule A hereto.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Copyright
Office.  The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 5.         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF                  

)

 

 

)

ss.

 

COUNTY OF               

)

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE INBOUND COPYRIGHT LICENSES

 

Description of Copyright
License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G
TO THE CREDIT AGREEMENT

 

FORM OF LETTER OF CREDIT REQUEST

 

No.                           (8)

 

Dated                             (9)

 

 

 

To:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as the
Letter of Credit Issuer, under the Credit Agreement dated as of February     ,
2011 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Rockwood Specialties Group, Inc., and
Rockwood Specialties International, Inc., the several lenders from time to time
parties thereto, the Administrative Agent referred to above and KKR Capital
Markets LLC, as Syndication Agent.

 

 

 

Ladies and Gentlemen:

 

The undersigned hereby requests that the Letter of Credit Issuer issue a Letter
of Credit on                           (10) (the “Date of Issuance, in the
aggregate stated amount of the Dollar Equivalent of
                          (11) in                           (12).

 

For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.

 

The beneficiary of the requested Letter of Credit will be
                          (13), and such Letter of Credit will be in support of
                          (14) and will have a stated termination date of
                          (15).

 

--------------------------------------------------------------------------------

(8)           Letter of Credit Request Number.

 

(9)           Date of standby Letter of Credit Request (at least five Business
Days prior to the Date of Issuance or such lesser number of Business Days as may
be agreed by the Administrative Agent and such Letter of Credit Issuer).

 

(10)         Date of Issuance.

 

(11)         Aggregate initial stated amount of Letter of Credit.

 

(12)         Dollars, Euro or Sterling.

 

(13)         Insert name and address of beneficiary.

 

(14)         Insert description of supported obligations and name of agreement
to which it relates, if any.

 

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that:

 

(a)           All representations and warranties made by any Credit Party
contained in the Credit Agreement or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Date of Issuance
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date).

 

(b)           No Default or Event of Default has occurred and is continuing as
of the date hereof nor, after giving effect to the issuance of the Letter of
Credit requested hereby, would such a Default or Event of Default occur.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(15)         Insert last date upon which drafts may be presented.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

TO THE CRDIT AGREEMENT

 

[FORM OF OPINION]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

TO THE CRDIT AGREEMENT

 

[FORM OF OPINION]

 

--------------------------------------------------------------------------------


 

EXHIBIT I
TO THE CREDIT AGREEMENT

 

FORM OF CLOSING CERTIFICATE

 

Reference is made to the Credit Agreement dated as of February     , 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rockwood Specialties Group, Inc., a Delaware corporation,
Rockwood Specialties International, Inc., a Delaware corporation, the lending
institutions from time to time parties thereto, Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent and as Collateral Agent and KKR Capital Markets
LLC, as Syndication Agent. Terms  used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

 

1.             The undersigned [President or Vice President] of [             ]
(the “Certifying Credit Party”) hereby certifies as follows:

 

(a)           The representations and warranties made by the Certifying Credit
Party(16) in Sections 8.1(a), 8.2 and 8.3 of the Credit Agreement, in each case
as they relate to the Certifying Credit Party on the date hereof, are true and
correct in all material respects on and as of the date hereof; and

 

(b)           [              ] is the duly elected and qualified [Assistant]
Secretary of the Certifying Credit Party and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature, and such officer is duly authorized to execute and deliver on behalf
of the Certifying Credit Party each Credit Document to which it is a party and
any certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Credit Documents; and

 

2.             The undersigned [Assistant] Secretary of the Certifying Credit
Party hereby certifies as follows:

 

(a)           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Certifying Credit Party, nor to my knowledge
has any other event occurred affecting or threatening the corporate existence of
the Certifying Credit Party;

 

(b)           The Certifying Credit Party is a [corporation][limited liability
company] duly organized, validly existing and in good standing under the laws of
[jurisdiction];

 

(c)           Attached hereto as Exhibit A is a complete and correct copy of
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of the Certifying Credit Party on                   , 2011
authorizing [(a)] the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party [and (b)
the extensions of credit contemplated by the Credit Agreement](17); such

 

--------------------------------------------------------------------------------

(16)         Only applicable for Rockwood Specialties Group, Inc. and Rockwood
Specialties International, Inc.

 

(17)         To be included for Rockwood Specialties Group, Inc. only.

 

--------------------------------------------------------------------------------


 

resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such resolutions are the
only corporate proceedings of the Certifying Credit Party now in force relating
to or affecting the matters referred to therein;

 

(d)           Attached hereto as Exhibit B is a true and complete copy of the
certificate of [incorporation] [formation] of the Certifying Credit Party as in
effect at all times since [           ] to and including the date hereof,
certified by the [Secretary of State of the State of Delaware or appropriate
Governmental Authority in the jurisdiction] as of a recent date;

 

(e)           Attached hereto as Exhibit C is a true and complete copy of the
[by-laws] [limited liability company agreement] of the Certifying Credit Party
as in effect at all times since [          ], to and including the date hereof;
and

 

(f)            The following persons are now duly elected and qualified officers
of the Certifying Credit Party holding the offices indicated next to their
respective names below, and such officers have held such offices with the
Certifying Credit Party at all times since the date appearing opposite their
respective names below, to and including the date hereof, and the signatures
appearing opposite their respective names below are the true and genuine
signatures of such officers, and each of such officers is duly authorized to
execute and deliver on behalf of the Certifying Credit Party each Credit
Document to which it is a party and any certificate or other document to be
delivered by the Certifying Credit Party pursuant to such Credit Documents:

 

Name

 

Office

 

Date

 

Signature

 

 

[                ]

 

 

 

 

 

 

[Assistant] Secretary

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereto set our names as of [       ],
2011.

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title: [Assistant] Secretary

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J
TO THE CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Acceptance and not otherwise defined herein
shall have the meanings specified in the Credit Agreement dated as of February
    , 2011 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Rockwood Specialties Group, Inc. (the
“Borrower”), a Delaware corporation, Rockwood Specialties International, Inc
(“Holdings”)., a Delaware corporation, the lending institutions from time to
time parties thereto (each a “Lender” and, collectively, the “Lenders”), Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and as Collateral
Agent and KKR Capital Markets LLC, as Syndication Agent. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of the Revolving Credit
Commitment and/or Term Loan Commitment (each a “Credit Facility”) identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.                                       Assignor (the “Assignor”):

 

2.                                       Assignee (the “Assignee”):

 

3.                                       Assigned Interest (the “Assigned
Interest”):

 

--------------------------------------------------------------------------------


 

Credit Facility

 

Total Commitment
of all Lenders

 

Amount of Credit
Facility Assignment

 

Percentage Assigned of
Total Commitment of all
Lenders (Set forth, to at
least 9 decimals, as a
percentage of the Total
Commitment of
Revolving Credit
Commitment of all
Lenders)

 

Revolving Credit Commitment

 

$

180,000,000.00

 

 

 

[0.000000000]

%

Term Loan Commitment

 

$

850,000,000.00

 

 

 

[0.000000000]

%

 

4.                                       Effective Date of Assignment (the
“Effective Date”):                      , 20  (1).

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE], as Assignee,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)           To be inserted by Administrative Agent and which shall be the
effective date of recordation of transfer in the Register therefor.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](2) Accepted:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as Administrative Agent,

 

 

 

 

 

by: 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)           See Section 13.6 of Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

[Consented to:

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

](3)

 

 

--------------------------------------------------------------------------------

(3)           See Section 13.6 of Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

TO EXHIBIT J

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties and Agreements.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, Holdings, any of their respective Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by any of the Borrower, Holdings, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document of any of their respective obligations under any Credit
Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender thereunder, (iii) from and after the Effective Date, it shall be
a party to the Credit Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender under the Credit
Agreement, and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 9.1 of the Credit Agreement, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any other Agent, or any other Lender and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any other Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender, including, if it is a Non-U.S.
Lender, its obligations pursuant to Section 5.4 of the Credit Agreement.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but

 

5

--------------------------------------------------------------------------------


 

excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.             General Provisions.

 

3.1           In accordance with Section 13.6 of the Credit Agreement, upon
execution, delivery, acceptance and recording of this Assignment and Acceptance,
from and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender under the Credit Agreement with a
Commitment as set forth herein and (b) the Assignor shall, to the extent of the
Assigned Interest assigned pursuant to this Assignment and Acceptance, be
released from its obligations under the Credit Agreement (and, in the case of
this Assignment and Acceptance covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5 thereof).

 

3.2           This Assignment and Acceptance shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Assignment and Acceptance may be executed by one or more of the parties to
this Assignment and Acceptance on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Assignment and Acceptance and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by and interpreted
under the law of the state of New York.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT K-1
TO THE CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTE (TERM LOANS)

 

$

 

New York

 

 

[     ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of [Lender] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as Credit Suisse AG, Cayman
Islands Branch (the “Administrative Agent”), shall have specified, in Dollars
and in immediately available funds, in accordance with Section 2.5 of the Credit
Agreement (as defined below) on the Term Loan Maturity Date (capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), the principal amount of [        ] Dollars
($[    ]) or, if less, the aggregate unpaid principal amount of all Term Loans,
if any, made by the Lender to the Borrower pursuant to the Credit Agreement. The
Borrower further unconditionally promises to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates per annum and on the dates specified in Section 2.8 of the Credit
Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement dated as of February     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Rockwood Specialties International, Inc., the lending
institutions from time to time parties thereto, the Administrative Agent and KKR
Capital Markets LLC, as Syndication Agent. This Promissory Note is subject to,
and the Lender is entitled to the benefits of, the provisions of the Credit
Agreement, and the Term Loans evidenced hereby are guaranteed and secured as
provided therein and in the other Credit Documents. The Term Loans evidenced
hereby are subject to prepayment prior to the Term Loan Maturity Date, in whole
or in part, as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

--------------------------------------------------------------------------------


 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 13.6(b) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K-2
TO THE CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTE (REVOLVING CREDIT AND SWINGLINE LOANS)

 

[$][€][£]

 

[New York]

 

 

[     ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of [Lender] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (the “Administrative Agent”), shall have specified, in
[Dollars][Euro][Sterling] and in immediately available funds, in accordance with
Section 2.5 of the Credit Agreement (as defined below) on the [Revolving Credit
Maturity Date] [Swingline Maturity Date] (capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement), the principal amount of [   ] [Dollars][Euro][Sterling]
([$][€][£][        ]) or, if less, the aggregate unpaid principal amount of all
[Revolving Credit Loans][Swingline Loans], if any, made by the Lender to the
Borrower pursuant to the Credit Agreement. The Borrower further unconditionally
promises to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in Section 2.8 of the Credit Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement dated as of February     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Rockwood Specialties Group, Inc., Rockwood Specialties
International, Inc., the lending institutions from time to time parties thereto,
the Administrative Agent and KKR Capital Markets LLC, as Syndication Agent. This
Promissory Note is subject to, and the Lender is entitled to the benefits of,
the provisions of the Credit Agreement, and the [Revolving Credit
Loans][Swingline Loans] evidenced hereby are guaranteed and secured as provided
therein and in the other Credit Documents. The [Revolving Credit Loans]
[Swingline Loans] evidenced hereby are subject to prepayment prior to the
[Revolving Credit Maturity Date][Swingline Maturity Date], in whole or in part,
as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and

 

--------------------------------------------------------------------------------


 

privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 13.6(b) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT L
TO THE CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

·      Memorandum

To:

 

·      [Insert Name and Address of the Prospective Lender/Counterparty to Swap
Agreement to be entered into in connection with Loans]

 

 

 

·      Date:

 

·      [         ]

 

 

 

·      Subject:

 

·      Confidentiality Agreement for the Credit Agreement (as defined below).

 

In connection with your interest in becoming a [Lender][counterparty to a swap
agreement to be entered into in connection with Loans (a “Counterparty”)] under
the Credit Agreement dated as of February     , 2011 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), among
Rockwood Specialties Group, Inc., a Delaware corporation, Rockwood Specialties
International, Inc., a Delaware corporation, the lending institutions from time
to time parties thereto, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent (the “Administrative Agent”)and KKR
Capital Markets LLC, as Syndication Agent, you will be receiving certain
information that is non-public, confidential or proprietary. Such information
concerning Rockwood Specialties Group, Inc. and each of its Subsidiaries,
Rockwood Specialties International, Inc., (each together with its respective
affiliates, the “Companies”), and partnerships controlled by Kohlberg Kravis
Roberts & Co. (“KKR”), including the structure of the transaction in which KKR
is involved or any of the Companies or KKR, furnished to you by Credit Suisse
AG, Cayman Islands Branch and KKR Capital Markets LLC or any of their respective
affiliates (collectively, the “Agents”) or otherwise by or on behalf of the
Companies (at any time on, before or after the date of this Confidentiality
Agreement), together with analyses, compilations, studies or other documents
prepared by you or by your affiliates, agents, representatives (including
attorneys, accountants and financial advisors) or employees that contain or
otherwise reflect such information or your review of, or interest in, the
Companies, and any information otherwise concerning the Credit Agreement, is
hereinafter referred to as the “Information”. In consideration of your receipt
of the Information, you agree that:

 

1.             The Information shall be kept confidential and shall not, without
the prior written consent of the Administrative Agent and the Borrower, be
reproduced or disclosed by you or by your affiliates, agents, representatives or
employees in any manner whatsoever, in whole or in part, and shall not be used
by you or your affiliates, agents, representatives or employees, other than in
connection with evaluating whether you wish to become a [Lender under the Credit
Agreement] [Counterparty]. Moreover, you agree to reveal Information only to
your affiliates, agents, representatives and employees who need to know the
Information for the purpose of evaluating whether you wish to become a [Lender
under the Credit Agreement][Counterparty], who are informed by you of the

 

--------------------------------------------------------------------------------


 

confidential nature of the Information and who agree to be bound by the terms
and conditions of this Confidentiality Agreement. You agree to take all
reasonable measures to restrain your affiliates, agents, representatives and
employees from unauthorized disclosure or use of the Information.

 

2.             Without the prior written consent of the Administrative Agent and
the Borrower except as required by law, you and your affiliates, agents,
representatives and employees shall not disclose to any person or entity
(including, specifically, any representative of the press or media) the fact
that the Information has been made available, that discussions or negotiations
are taking place concerning a possible transaction involving the Refinancing,
the Credit Agreement, any of the terms, conditions or other facts with respect
to any such possible transaction (including the status thereof), or that the
transaction has been, or is about to be, consummated.

 

3.             This Confidentiality Agreement shall be inoperative as to such
portions of the Information (or such of the facts referred to in the preceding
paragraph) that (a) are or become generally available to the public on a
non-confidential basis through no fault of or action by you or your affiliates,
agents, representatives or employees so long as you have determined in good
faith that such portions became generally available from a source (an
“Unrestricted Source”) not prohibited from disclosing such portions by a
contractual, legal or fiduciary obligation to any of the Companies or Agents,
(b) become available to you on a non-confidential basis from a source other than
any of the Companies or Agents or any of their respective affiliates, agents,
representatives or employees, which source is an Unrestricted Source, or (c) was
hereafter independently developed or compiled by you, as evidenced by your
records, without the use of the Information.

 

4.             If and to the extent that you or anyone to whom you transmit the
Information pursuant to this Confidentiality Agreement (a) becomes legally
compelled to discuss any of the Information or the existence of the transaction
pursuant to a subpoena or other court process or (b) is requested or required to
provide any of the Information or acknowledge the existence of the Information
by an applicable regulatory agency in connection with an examination of your
financial institution by examiners or by your independent auditors, (i) you
shall use your best efforts to provide the Administrative Agent and the Borrower
with notice of such event promptly upon your obtaining knowledge thereof so that
any one or more of the Administrative Agent and the Borrower may seek
confidential treatment of such Information, (ii) you may disclose the portion of
the Information that is the subject of such legal compulsion or request or
requirement of such applicable regulatory agency and (iii) you shall disclose
such Information in a manner reasonably designed to preserve its confidential
nature.

 

Notwithstanding anything express or implied to the contrary herein or by the
documents referred to or incorporated by reference herein, or any other prior or
future oral or written statements by any parties hereto with respect to the
transactions contemplated herein or by the other Credit Documents, and whether
or not any of them are legally binding, the obligations of confidentiality
contained herein and therein, as they relate to the transactions contemplated by
the Credit Agreement, shall not apply to the tax structure or tax treatment of

 

2

--------------------------------------------------------------------------------


 

such transactions, and each recipient (and its employees, representatives, or
other agents) may immediately disclose to any and all persons, without
limitation of any kind, the U.S. Federal income tax structure and such
recipient’s U.S. Federal income tax treatment of such transactions and any
opinions or other tax analyses that have been provided by the parties hereto (or
any agent thereof) to the recipient regarding such tax structure or tax
treatment. However, no such recipient shall disclose any information relating to
such tax structure or tax treatment to the extent that non-disclosure is
reasonably necessary to comply with applicable securities laws. This paragraph
is intended to cause the transactions contemplated by this Agreement not to be
treated as having been offered under conditions of confidentiality for purposes
of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Internal Revenue Code of 1986,
as amended, and shall be construed in a manner consistent with such purpose.

 

This Confidentiality Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

If you are prepared to accept the Information on this basis, please sign and
return to the Administrative Agent the enclosed copy of this Confidentiality
Agreement. In the event that you decide not to provide financing under the
Credit Agreement referenced above or to become a Counterparty, you shall, within
two business days of such decision, re-deliver to the Administrative Agent the
Information, including the material that was furnished to you by or on behalf of
any of the Companies in connection with the Credit Agreement, and represent to
the Administrative Agent and the Borrower that you have returned all copies of
such material (except that you may destroy, rather than re-deliver, any
analyses, compilations, studies or other documents prepared by you or by your
affiliates, agents, representatives (including attorneys, accountants and
financial advisors) or employees that contain or otherwise reflect any
Information, and represent to the Administrative Agent and the Borrower that you
have destroyed all copies of such material). All of your obligations hereafter
and all of our rights and remedies hereunder shall survive any return or
destruction of the Information.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

ACCEPTED:

 

 

 

By:

 

 

 

 

 

(Name of [Lender] [Counterparty])

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Date:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT M

TO THE CREDIT AGREEMENT

 

Post-Closing Schedule

 

1.     All of the documents, instruments, opinions, policies and other items
required under Sections 6.1(e), Section 6.2(b), Section 6.2(c),
Section 6.2(d) and Section 6.3(c).

 

2.     A global promissory note, together with an instrument of transfer with
respect thereto endorsed in blank, required under Section 6.2(b).

 

3.     An undated stock power endorsed in blank with respect to Certificate
No. 9 of CeramTec North America Corporation Certificate required under
Section 6.2(a).

 

4.     An undated stock power endorsed in blank with respect to Certificate
No. 1 of Foote Chile Holding Company required under Section 6.2(a).

 

--------------------------------------------------------------------------------


 

EXHIBIT N

TO THE CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of [                        , 20[  ] (this
“Agreement”), by and among [NEW LOAN LENDERS] (each, a “New Loan Lender” and,
collectively, the “New Loan Lenders”), ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
a Delaware corporation (“Holdings”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as administrative agent (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
February     , 2011 (the “Credit Agreement”) among the Borrower, Holdings, the
lending institutions from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
Administrative Agent and as Collateral Agent and KKR CAPITAL MARKETS LLC, as
Syndication Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Revolving Loan Commitments and/or New Term Loan
Commitments by, among other things, entering into one or more Joinder Agreements
with New Term Loan Lenders and/or New Revolving Loan Lenders, as applicable;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Revolving Loan Lender party hereto hereby agrees to commit to provide
its respective New Revolving Loan Commitment and each New Term Loan Lender party
hereto agrees to commit to provide its respective New Term Loan Commitment, as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

Each New Revolving Loan Lender and each New Term Loan Lender (i) confirms that
it has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other New Revolving Loan Lender, New Term Loan Lender or any other Lender or
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a New Revolving
Loan Lender or New Term Loan Lender as the case may be.

 

--------------------------------------------------------------------------------


 

Each New Revolving Loan Lender and each New Term Loan Lender hereby agrees to
make its respective Commitment on the following terms and conditions:(21)

 

I.              Applicable ABR Margin.  The Applicable ABR Margin for each
Series [    ] New Term Loan shall mean, as of any date of determination, [    ]%
per annum [plus the pricing premium, if any, less the pricing reduction, if
any].

 

II.            Applicable Eurodollar Margin

 

.  The Applicable Eurodollar Margin for each Series [  ] New Term Loans shall
mean, as of any date of determination, [    ]% per annum [plus the pricing
premium, if any, less the pricing reduction].

 

III.           Principal Payments

 

.  The Borrower shall make principal payments on the Series [    ] New Term
Loans in installments on the dates and in the amounts set forth below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of Series
[    ] New
Term Loans

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

IV.           Voluntary and Mandatory Prepayments

 

.  Scheduled installments of principal of the Series [    ] New Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of such Loans, as applicable, in accordance with Sections 5.1 and
5.2 of the Credit Agreement respectively.

 

--------------------------------------------------------------------------------

(21)  Insert completed items 1-7 as applicable with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

V.            Prepayment Fees

 

.  The Borrower agrees to pay to each New Term Loan Lender the following
prepayment fees, if any:  [                                  ].

 

[Insert other additional prepayment provisions with respect to New Term Loans]

 

VI.           Other Fees

 

.  The Borrower agrees to pay each New Term Loan Lender its pro rata share of an
aggregate fee equal to [                          ] on
[                        ,         ].

 

VII.         Proposed Borrowing

 

.  This Agreement represents the Borrower’s request to borrow Series [    ] New
Term Loans from the New Term Loan Lenders as follows (the “Proposed Borrowing”):

 

21.1.        Business Day of Proposed Borrowing:                            ,

 

21.2.        Amount of Proposed Borrowing:  $

 

21.3.        Interest rate option:

 

a.             ABR Loan(s) 
b.             Eurodollar Loans
                with an initial Interest
                Period of          month(s)

 

VIII.        [New Loan Lenders

 

.  Each New Revolving Loan Lender and each New Term Loan Lender acknowledges and
agrees that upon its execution of this Agreement and the making of New Revolving
Loans or Series [      ] New Term Loans, as the case may be, that such New
Revolving Loan Lender and/or New Term Loan Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Credit Documents,
and shall be subject to and bound by the terms thereof, and shall perform all
the obligations of and shall have all rights of a Lender thereunder.](22)

 

IX.           Credit Agreement Governs

 

Except as set forth in this Agreement, the New Revolving Loans and/or New Term
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Credit Documents.

 

X.            Borrower’s Certifications

 

.  By its execution of this Agreement, the undersigned officer, to the best of
his or her knowledge, and the Borrower hereby certify that:

 

(a)           The representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the date

 

--------------------------------------------------------------------------------

(22)  Insert bracketed language if the lending institution is not already a
Lender.

 

4

--------------------------------------------------------------------------------


 

hereof to the same extent as though made on and as of the date hereof, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date;

 

(b)           No event has occurred and is continuing or would result from the
consummation of the proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

(c)           The Borrower has performed in all material respects all agreements
and satisfied all conditions which the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.

 

XI.           Borrower Covenants

 

.  By its execution of this Agreement, the Borrower hereby covenants that:

 

(a)           [The Borrower shall make any payments required pursuant to
Section 2.11 of the Credit Agreement in connection with the New Revolving Loan
Commitments](23)

 

(b)           The Borrower shall deliver or cause to be delivered the following
legal opinions and documents:  [                      ], together with all other
legal opinions and other documents reasonably requested by Administrative Agent
in connection with this Agreement; and

 

(c)           Set forth on the attached Officers’ Certificate are the
calculations (in reasonable detail) demonstrating compliance with the financial
tests described in Sections 10.9 and 10.10 of the Credit Agreement.

 

XII.         Notice

 

.  For purposes of the Credit Agreement, the initial notice address of each New
Revolving Loan Lender and/or New Term Loan Lender shall be as set forth below
its signature below.

 

XIII.        Non-US Lenders

 

.  For each New Revolving Loan Lender and/or New Term Loan Lender that is a
Non-US Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such New Revolving Loan Lender and/or New Term Loan
Lender may be required to deliver to the Administrative Agent pursuant to
subsection 5.4(d) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(23)  Select this provision in the circumstance where the Lender is a New
Revolving Loan Lender.

 

5

--------------------------------------------------------------------------------


 

XIV.        Recordation of the New Loans

 

.  Upon execution and delivery hereof, the Administrative Agent will record the
Series [      ] New Term Loans, and/or New Revolving Loans, as the case may be,
made by each New Revolving Loan Lender and/or New Term Loan Lender in the
Register.

 

XV.         Amendment, Modification and Waiver

 

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

XVI.        Entire Agreement

 

.  This Agreement, the Credit Agreement and the other Credit Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

XVII.      GOVERNING LAW

 

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

XVIII.     Severability

 

.  Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

XIX.        Counterparts

 

.  This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, but all of which shall constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
[                              ,           ].

 

 

[NAME OF NEW LOAN LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

7

--------------------------------------------------------------------------------


 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

CREDIT SUISSE AG, CAYMAN

 

ISLANDS BRANCH

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Loan
Lender

 

Type of Commitment

 

Amount

 

 

 

 

 

 

 

 

[                          ]

 

[New Term Loan Commitment]

 

$

 

 

 

 

 

 

 

 

 

 

[New Revolving Loan Commitment]

 

 

 

 

--------------------------------------------------------------------------------